Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

dated as of

 

September 8, 2015

 

among

 

HILL-ROM HOLDINGS, INC.

 

The Lenders Party Hereto

 

GOLDMAN SACHS BANK USA,
as Term Loan B Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,
as Term Loan A/Revolver Administrative Agent and Collateral Agent

 

CITIZENS BANK, N.A., BANK OF AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents

 

and

 

CITIBANK, N.A., WELLS FARGO BANK, N.A. and FIFTH THIRD BANK
as Co-Documentation Agents



--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIZENS BANK, N.A.,
and PNC CAPITAL MARKETS LLC,
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

51

SECTION 1.03.

Terms Generally

51

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

51

SECTION 1.05.

Status of Obligations

52

SECTION 1.06.

Leverage Ratios

53

SECTION 1.07.

Cashless Rollovers

53

SECTION 1.08.

Administrative Agents

53

SECTION 1.09.

Limited Condition Acquisitions

53

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01.

Commitments

54

SECTION 2.02.

Loans and Borrowings

54

SECTION 2.03.

Requests for Borrowings

55

SECTION 2.04.

Determination of Dollar Amounts

56

SECTION 2.05.

Swingline Loans

56

SECTION 2.06.

Letters of Credit

57

SECTION 2.07.

Funding of Borrowings

62

SECTION 2.08.

Interest Elections

63

SECTION 2.09.

Termination and Reduction of Commitments

64

SECTION 2.10.

Repayment and Amortization of Loans; Evidence of Debt

65

SECTION 2.11.

Prepayment of Loans

67

SECTION 2.12.

Fees

70

SECTION 2.13.

Interest

71

SECTION 2.14.

Alternate Rate of Interest

72

SECTION 2.15.

Increased Costs

73

SECTION 2.16.

Break Funding Payments

74

SECTION 2.17.

Taxes

74

SECTION 2.18.

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

77

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

80

SECTION 2.20.

Incremental Facilities

80

SECTION 2.21.

Judgment Currency

83

SECTION 2.22.

Defaulting Lenders

84

SECTION 2.23.

Refinancing Amendments

86

SECTION 2.24.

Loan Repurchases

90

SECTION 2.25.

Extensions of Loans and Commitments

91

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

93

 

i

--------------------------------------------------------------------------------


 

 

 

Page

SECTION 3.02.

Authorization; No Conflicts

94

SECTION 3.03.

Governmental Approvals

94

SECTION 3.04.

Enforceability

94

SECTION 3.05.

Financial Condition; No Material Adverse Change

94

SECTION 3.06.

Properties; Intellectual Property

95

SECTION 3.07.

Litigation

95

SECTION 3.08.

Compliance with Agreements; No Default

95

SECTION 3.09.

Environmental Matters

96

SECTION 3.10.

Insurance

96

SECTION 3.11.

Taxes

96

SECTION 3.12.

ERISA

96

SECTION 3.13.

Federal Reserve Regulations; Investment Company Status

96

SECTION 3.14.

Disclosure

97

SECTION 3.15.

Compliance with Laws

97

SECTION 3.16.

Anti-Corruption Laws and Sanctions

97

SECTION 3.17.

Subsidiaries

97

SECTION 3.18.

Security Documents

98

SECTION 3.19.

Solvency

99

 

 

ARTICLE IV

 

Conditions

 

 

 

SECTION 4.01.

Closing Date

99

SECTION 4.02.

Each Other Credit Event

102

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements

102

SECTION 5.02.

Certificates; Other Information

104

SECTION 5.03.

Notices

105

SECTION 5.04.

Payment of Obligations

105

SECTION 5.05.

Preservation of Existence, Etc.

105

SECTION 5.06.

Maintenance of Properties; Insurance

105

SECTION 5.07.

Compliance with Laws

106

SECTION 5.08.

Books and Records

107

SECTION 5.09.

Maintenance of Ratings

107

SECTION 5.10.

Inspection Rights

107

SECTION 5.11.

Use of Proceeds

107

SECTION 5.12.

Additional Subsidiary Guarantors; Additional Security; Further Assurances, etc.

107

SECTION 5.13.

Designation of Subsidiaries

109

SECTION 5.14.

Post-Closing Requirements

110

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Liens

110

SECTION 6.02.

Permitted Acquisitions

113

SECTION 6.03.

Indebtedness

114

SECTION 6.04.

Fundamental Changes

120

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

SECTION 6.05.

Asset Sales

121

SECTION 6.06.

Restricted Payments

123

SECTION 6.07.

Change in Nature of Business and Fiscal Year

124

SECTION 6.08.

Investments, Loans, Advances, Guarantees and Acquisitions

124

SECTION 6.09.

Transactions with Affiliates

127

SECTION 6.10.

Burdensome Agreements

127

SECTION 6.11.

Holding Company Covenant

128

SECTION 6.12.

Modification of Organization Documents and Junior Financing Documentation

129

SECTION 6.13.

Financial Covenants

129

 

 

ARTICLE VII

 

Events of Default

 

 

 

SECTION 7.01.

Events of Default

130

SECTION 7.02.

Equity Cure

133

SECTION 7.03.

Application of Payments

133

SECTION 7.04.

Clean-Up Period

134

 

 

ARTICLE VIII

 

The Administrative Agents and the Collateral Agent

 

 

 

ARTICLE IX

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

140

SECTION 9.02.

Waivers; Amendments

142

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

144

SECTION 9.04.

Successors and Assigns

146

SECTION 9.05.

Survival

149

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

149

SECTION 9.07.

Severability

150

SECTION 9.08.

Right of Setoff

150

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

150

SECTION 9.10.

WAIVER OF JURY TRIAL

151

SECTION 9.11.

Headings

151

SECTION 9.12.

Confidentiality

151

SECTION 9.13.

USA PATRIOT Act

152

SECTION 9.14.

Releases of Liens and Guarantees

152

SECTION 9.15.

Interest Rate Limitation

154

SECTION 9.16.

No Advisory or Fiduciary Responsibility

155

SECTION 9.17.

Platform; Borrower Materials

155

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

 

 

Schedule 1.01A

—

 

Excluded Real Property

Schedule 1.01B

—

 

Closing Date Mortgaged Properties

Schedule 1.01C

—

 

Closing Date Real Estate SPEs

Schedule 2.01

—

 

Commitments

Schedule 2.06

—

 

Existing Letters of Credit

Schedule 3.07

—

 

Disclosed Litigation

Schedule 3.17

—

 

Subsidiaries

Schedule 5.14

—

 

Post-Closing Requirements

Schedule 6.01

—

 

Existing Liens

Schedule 6.03

—

 

Existing Indebtedness

Schedule 6.08(f) 

—

 

Existing Investments

 

 

 

 

EXHIBITS:

 

 

 

Exhibit A

—

 

Form of Assignment and Assumption

Exhibit B

—

 

[Reserved]

Exhibit C

—

 

[Reserved]

Exhibit D

—

 

[Reserved]

Exhibit E

—

 

[Reserved]

Exhibit F-1

—

 

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit F-2

—

 

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit F-3

—

 

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit F-4

—

 

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit G

—

 

Form of Compliance Certificate

Exhibit H-1

—

 

Form of Borrowing Request

Exhibit H-2

—

 

Form of Interest Election Request

Exhibit I-1

—

 

Form of Revolving Note

Exhibit I-2

—

 

Form of Term A Note

Exhibit I-3

—

 

Form of Term B Note

Exhibit J

—

 

Form of Guaranty Agreement

Exhibit K

—

 

Auction Procedures

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of September 8, 2015 among HILL-ROM
HOLDINGS, INC., the LENDERS from time to time party hereto, GOLDMAN SACHS BANK
USA, as Term Loan B Administrative Agent, JPMORGAN CHASE BANK, N.A., as Term
Loan A/Revolver Administrative Agent and Collateral Agent, CITIZENS BANK, N.A.,
BANK OF AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents and CITIBANK, N.A., WELLS FARGO BANK, N.A. and FIFTH THIRD BANK as
Co-Documentation Agents.

 

WHEREAS, the Borrower and Welch Allyn have entered into the Merger Agreement
pursuant to which the Borrower will, subject to the terms and conditions set
forth therein, acquire all of the issued and outstanding shares of capital stock
of Welch Allyn (the “Acquisition”);

 

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of the Initial Term A Loans on the Closing Date in an
aggregate principal amount of $1,000,000,000;

 

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of the Initial Term B Loans on the Closing Date in an
aggregate principal amount of $800,000,000;

 

WHEREAS, the proceeds of the Initial Term A Loans, the Initial Term B Loans, the
2023 Hill-Rom Notes and the proceeds of the Seller Equity will be used by the
Borrower to finance the Transactions;

 

WHEREAS, the Borrower has requested that the Lenders make Revolving Commitments
available to the Borrower in an aggregate principal amount of $500,000,000;

 

WHEREAS, the applicable Lenders have indicated their willingness to lend on the
terms and subject to the conditions set forth herein; and

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein.

 

NOW, THEREFORE, IT IS AGREED:

 

ARTICLE I
Definitions

 

SECTION 1.01.                                   Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2015 Registration Statement” means the registration statement on Form S-4 filed
on July 13, , 2015 by the Borrower with the SEC, as amended by Amendment No. 1
filed on August 14, 2015.

 

“2023 Hill-Rom Notes” means the Borrower’s 5.750% Senior Notes due 2023 issued
on September 1, 2015 in an aggregate principal amount of $425,000,000.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Act” has the meaning assigned to such term in Section 3.16.

 

--------------------------------------------------------------------------------


 

“Additional Mortgage” has the meaning assigned to such term in Section 5.12(c).

 

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.13(a)(ii).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, in respect of the
Term Loan B Facility, the Adjusted LIBO Rate shall not be less than 0.75% per
annum.

 

“Administrative Agents” means the Term Loan A/Revolver Administrative Agent and
the Term Loan B Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the applicable Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned to such term in Section 9.01(f)(ii).

 

“Agreed Currencies” means (i) Dollars, (ii) euros, (iii) Pounds Sterling and
(iv) any other currency (x) that is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars,
(y) for which a LIBOR Screen Rate is available in the Term Loan A/Revolver
Administrative Agent’s reasonable determination and (z) that is agreed to by the
Term Loan A/Revolver Administrative Agent and each of the Revolving Lenders.

 

“All-in Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the applicable Administrative
Agent and the Borrower and consistent with generally accepted financial
practices, taking into account (a) the applicable interest rate margins, (b) any
interest rate floors or similar devices, (c) any amendment to the relevant
interest rate margins and interest rate floors prior to the applicable date of
determination and (d) all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (i) the remaining Weighted Average
Life to Maturity of such Indebtedness and (ii) the four years following the date
of incurrence thereof) payable generally to lenders or other institutions
providing such Indebtedness, but excluding any arrangement, structuring,
underwriting, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment (regardless of whether any such fees are paid to or shared
in whole or in part with any lender).

 

“Allyn Family Group” means the descendants of William N. Allyn and members of
such descendants’ families and trusts for the benefit of such Persons.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
LIBO Rate at approximately 11:00 a.m. London time on such day, subject to the
interest rate floors set forth therein.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

2

--------------------------------------------------------------------------------


 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Annual Deductible Amount” has the meaning assigned to such term in the
definition of “Prepayment Asset Sale”.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A. in
its capacity as an Issuing Bank under this Agreement, $12,500,000, (ii) with
respect to Citizens Bank, N.A. in its capacity as an Issuing Bank under this
Agreement, $12,500,000, (iii) with respect to Bank of America, N.A. in its
capacity as an Issuing Bank under this Agreement, $12,500,000, (iv) with respect
to PNC Bank, National Association in its capacity as an Issuing Bank under this
Agreement, $12,500,000 and (v) with respect to any other Person that becomes an
Issuing Bank pursuant to the terms of this Agreement, such amount as agreed to
in writing by the Borrower, the Term Loan A/Revolver Administrative Agent and
such Person at the time such Person becomes an Issuing Bank pursuant to the
terms of the Agreement, as each of the foregoing amounts may be decreased or
increased from time to time with the written consent of the Borrower, the Term
Loan A/Revolver Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank shall
only require the consent of the Borrower and such Issuing Bank).

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation, (b) with
respect to the Term A Loans, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term A Loans and the
denominator of which is the aggregate outstanding principal amount of the Term A
Loans of all Term A Lenders; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Term A Commitment
shall be disregarded in the calculation, and (c) with respect to the Term B
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term B Loans and the denominator of which is
the aggregate outstanding principal amount of the Term B Loans of all Term B
Lenders; provided that in the case of Section 2.22 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Term B Commitment shall be disregarded
in the calculation.

 

“Applicable Rate” means, a percentage per annum equal to:

 

(a)                                 (1) for Eurocurrency Initial Term B Loans,
2.75% and (2) for ABR Initial Term B Loans, 1.75%;

 

(b)                                 until the delivery of financial statements
as required under Section 5.01 for the first full fiscal quarter commencing on
or after the Closing Date, (1) for Eurocurrency Initial Revolving Loans and
Eurocurrency Initial Term A Loans, 2.00%, (2) for ABR Initial Revolving Loans
and ABR Initial Term A Loans, 1.00%, and (3) for Facility Fees, 0.50%;

 

(c)                                  thereafter, in connection with Initial
Revolving Loans, Initial Term A Loans, the Facility Fee and letter of credit
fees payable under Section 2.12(b), the percentages per annum set

 

3

--------------------------------------------------------------------------------


 

forth in the table below, based upon the First Lien Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agents:

 

Pricing
Level

 

First Lien Net
Leverage Ratio

 

Facility Fee
Rate

 

Eurocurrency
Initial
Revolving
Loans

 

ABR Initial
Revolving
Loans

 

Eurocurrency
Initial Term A
Loans

 

ABR Initial
Term A
Loans

 

I

 

> 3.00:1.00

 

0.50

%

2.00

%

1.00

%

2.00

%

1.00

%

II

 

< 3.00:1.00 but > 2.50:1.00

 

0.50

%

1.75

%

0.75

%

1.75

%

0.75

%

III

 

< 2.50:1.00

 

0.375

%

1.50

%

0.50

%

1.50

%

0.50

%

 

(d)                                 with respect to any Other Term Loan or Other
Revolving Loan, the “Applicable Rate” set forth in the documentation relating
thereto.

 

For purposes of the foregoing:

 

(i)                                      if at any time the Borrower fails to
deliver the financials required under Sections 5.01(a) or (b), together with the
corresponding Compliance Certificates required by Section 5.02(a), by the date
any financials are due, then Pricing Level I shall be deemed applicable
commencing five (5) Business Days after and continuing through five (5) Business
Days after such financials and Compliance Certificates are actually delivered,
after which the Pricing Level shall be determined in accordance with the table
above as applicable;

 

(ii)                                   adjustments, if any, to the Pricing Level
then in effect shall be effective five (5) Business Days after the
Administrative Agents have received the applicable financials and corresponding
Compliance Certificates required by Section 5.02 (it being understood and agreed
that each change in Pricing Level shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change); and

 

(iii)                              each determination of the Applicable Rate
made by the applicable Administrative Agent in accordance with the foregoing
shall, if reasonably determined and absent manifest error, be conclusive and
binding on the Borrower, all of its Subsidiaries and each Lender.

 

Any increase or decrease in the Applicable Rate for Initial Term A Loans and
Revolving Loans resulting from a change in the First Lien Net Leverage Ratio
shall become effective as of the first Business Day immediately following the
date of delivery of the most recently delivered financial statements as required
under Section 5.01.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined by the
Administrative Agents or a Loan Party that the First Lien Net Leverage Ratio set
forth in any Compliance Certificate delivered to the Administrative Agents is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Rate that is less than
that which would have been applicable had the First Lien Net Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Rate” for any day occurring within the period covered by such Compliance
Certificate shall, retroactively be deemed to be the relevant percentage as
based upon the accurately determined First Lien Net Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrower for the

 

4

--------------------------------------------------------------------------------


 

relevant period pursuant to this Agreement as a result of the miscalculation of
the First Lien Net Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
such relevant Section (and shall remain due and payable until paid in full,
together with all amounts owing under this Agreement, in accordance with the
terms of this Agreement); provided that, notwithstanding the foregoing, so long
as an Event of Default described in Section 7.01(f) has not occurred with
respect to the Borrower, such shortfall shall be due and payable five
(5) Business Days following the determination described above.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Asset Sale” means (x) Disposition to any person of, any property, properties,
asset or assets of the Borrower or any Restricted Subsidiary and (y) any sale of
any Equity Interests of any Subsidiary owned directly by the Borrower or a
Restricted Subsidiary to a person other than the Borrower or a Subsidiary
Guarantor.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the applicable Administrative Agent,
in the form of Exhibit A or any other form approved by the applicable
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction Manager” has the meaning assigned to such term in Section 2.24(a).

 

“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit K hereto.

 

“Audited Financial Statements” means (i) the GAAP audited consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows of
the Borrower for the 2012, 2013 and 2014 fiscal years and (ii) the GAAP audited
consolidated balance sheet and related statements of operations, comprehensive
income, business equity and cash flows of Welch Allyn for the 2012, 2013 and
2014 calendar years, in each case, delivered to the Joint Lead Arrangers on or
before the Closing Date.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Facility Maturity Date and the date
of termination of the Revolving Commitments.

 

“Available Amount” means, as at any time of determination (the “Available Amount
Reference Time”), an amount, not less than zero in the aggregate, determined on
a cumulative basis, equal to, without duplication:

 

(a)                                 $150,000,000, plus

 

(b)                                 the cumulative amount of Excess Cash Flow
for each completed fiscal year beginning with the fiscal year ending
September 30, 2016 that is not required prior to the Available Amount Reference
Time to be applied as a mandatory prepayment under Section

 

5

--------------------------------------------------------------------------------


 

2.11(e) (it being understood for the avoidance of doubt that, solely for
purposes of this definition, Excess Cash Flow for any fiscal year shall be
deemed to be zero until the date that is five (5) Business Days after the date
the financial statements required to be delivered pursuant to
Section 5.01(a) for such fiscal year have been delivered to the Administrative
Agents and the mandatory prepayment required pursuant to Section 2.11(e) has
been made), plus

 

(c)                                  the cumulative amount of Retained Declined
Proceeds, plus

 

(d)                                 the cumulative amount of (i) Net Cash
Proceeds received from the sale or issuance of Equity Interests of the Borrower
or any direct or indirect parent of the Borrower after the Closing Date
(excluding issuances of Disqualified Stock and the proceeds of any Specified
Equity Contribution) which proceeds have been contributed as common equity to
the capital of the Borrower and (ii) capital contributions (other than Specified
Equity Contributions) to the common equity of the Borrower, in each case, not
previously applied for a purpose other than use in the Available Amount, plus

 

(e)                                  to the extent not (i) already included in
the calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries or (ii) used to prepay Term Loans in accordance with
Section 2.11(c), the aggregate amount of all Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of its ownership interest in any Unrestricted Subsidiary
(other than to the Borrower or a Restricted Subsidiary) plus

 

(f)                                   solely in the case of using the Available
Amount to make Investments, to the extent not already included in the
calculation of Consolidated Net Income of the Borrower and its Restricted
Subsidiaries, the aggregate amount of any repayment of the principal or return
of capital in respect of any Investments or dividends, distributions, profits,
returns or similar amounts in respect of any Investments in an amount not to
exceed the aggregate amount of such Investment, minus

 

(g)                                  the aggregate amount of Investments and
Restricted Payments made using the Available Amount.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Term
Loan A/Revolver Administrative Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, as to any Person, the board of directors, the board
of managers, the sole manager or other governing body of such Person.

 

6

--------------------------------------------------------------------------------


 

“Borrower” means Hill-Rom Holdings, Inc., an Indiana corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Capital Lease Obligations” means, with respect to any Person, all rental
obligations of such Person which, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP; provided that all
obligations of any person that are or would be characterized as operating lease
obligations in accordance with GAAP on June 16, 2015 (whether or not such
operating lease obligations were in effect on such date) shall continue to be
accounted for as operating lease obligations (and not as Capital Lease
Obligations) for purposes of this Agreement regardless of any change in GAAP
following the Closing Date that would otherwise require such obligations to be
recharacterized (on a prospective or retroactive basis or otherwise) as Capital
Lease Obligations.

 

“Cash Equivalents”

 

(1)                                 United States dollars;

 

(2)                                 (a) euro, or any national currency of any
participating member state of the European Monetary Union; or (b) in the case of
any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business;

 

(3)                                 securities issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government, the government of
a member of the European Monetary Union or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

 

(4)                                 certificates of deposit, time deposits,
dollar time deposits and money market deposits with maturities of one year or
less from the date of acquisition, bankers’ acceptances and other bank deposits
with maturities not exceeding one year and overnight bank deposits, in each case
with any commercial bank having capital and surplus of not less than
$250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

 

7

--------------------------------------------------------------------------------


 

(5)                                 repurchase obligations for underlying
securities of the types described in clauses (3) and (4) above entered into with
any financial institution meeting the qualifications specified in clause
(4) above;

 

(6)                                 commercial paper rated at least P-1 by
Moody’s or at least A-1 by S&P and in each case maturing within 24 months after
the date of creation thereof;

 

(7)                                 marketable short-term money market and
similar securities having a rating of at least P-2 or A-2 from either Moody’s or
S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another Rating Agency) and in each
case maturing within 24 months after the date of creation thereof;

 

(8)                                 investment funds investing 90% of their
assets in securities of the types described in clauses (1) through (7) above and
(9) through (11) below;

 

(9)                                 readily marketable direct obligations issued
by any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition;

 

(10)                          Indebtedness or Preferred Stock issued by Persons
with a rating of “A” or higher from S&P or “A2” or higher from Moody’s with
maturities of 24 months or less from the date of acquisition;

 

(11)                          Investments with average maturities of 24 months
or less from the date of acquisition in money market funds rated AAA- (or the
equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof) or
better by Moody’s; and

 

(12)                          solely with respect to any Restricted Subsidiary
that is a Foreign Subsidiary, investments of comparable tenor and credit quality
to those described in the foregoing clauses (2) through (11) customarily
utilized in countries in which such Foreign Subsidiary operates for short term
cash management purposes.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

“Cash Management Agreement” means any agreement to provide to the Borrower or
any Restricted Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, stop payment services and wire transfer
services.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or on the Closing Date), is an Administrative Agent, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

 

8

--------------------------------------------------------------------------------


 

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any such Person and its subsidiaries, any employee benefit plan of
such Person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) other
than any member or members of the Hillenbrand Family Group or the Allyn Family
Group becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of such Person cease (other than by reason of death or
disability) to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Charges” shall have the meaning assigned to such term in Section 9.15.

 

“Class,” when used in reference to any (a) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Revolving Loans,
Other Revolving Loans, Initial Term A Loans, Initial Term B Loans, Other Term
Loans or Swingline Loans, and (b) Commitment, refers to whether such Commitment
is in respect of a commitment to make Initial Term A Loans, Initial Term B
Loans, Other Term Loans, Initial Revolving Loans or Other Revolving Loans. 
Other Term Loans or

 

9

--------------------------------------------------------------------------------


 

Other Revolving Loans that have different terms and conditions (together with
the Commitments in respect thereof) from the Initial Revolving Loans, Initial
Term A Loans or the Initial Term B Loans, respectively, or from other Other Term
Loans or other Other Revolving Loans, as applicable, shall be construed to be in
separate and distinct Classes.

 

“Clean-Up Period” shall have the meaning assigned to such term in Section 7.04.

 

“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Closing Date Mortgaged Properties” has the meaning assigned to such term in the
definition of the term “Mortgaged Properties.”

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means each of Citibank, N.A., Wells Fargo Bank, N.A.
and Fifth Third Bank in its capacity as co-documentation agent for the credit
facilities evidenced by this Agreement.

 

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Security Document and shall also include the Mortgaged Properties and all other
property that is subject or purported to be subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Document; provided that, notwithstanding anything herein or in any Security
Document or other Loan Document, the “Collateral” shall exclude any Excluded
Property.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. or any successor thereto.

 

“Collateral and Guarantee Requirement” means the requirement that (in each case,
subject to Section 5.14):

 

(a)                                 on the Closing Date, the Collateral Agent
shall have received from (i) the Borrower and each Subsidiary Guarantor (other
than a Real Estate SPE), a counterpart of the Security Agreement duly executed
on behalf of such Person and (ii) from each Subsidiary Guarantor, a counterpart
of the Guaranty Agreement, in each case duly executed and delivered on behalf of
such Person;

 

(b)                                 on the Closing Date (or on such other date
set forth on Schedule 5.14), (i) (x) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Property, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Property, shall have
been pledged or assigned for security purposes pursuant to the Security
Documents and (ii) the Collateral Agent shall have received certificates or
other instruments (if any) representing such Equity Interests and any notes or
other instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers or other instruments of
transfer with respect thereto (as applicable) endorsed in blank;

 

(c)                                  in the case of any person that becomes a
Subsidiary Guarantor after the Closing Date, the Collateral Agent shall have
received (i) a supplement to the Guaranty Agreement and (ii) supplements to the
Security Agreement and any other Security Documents, if applicable, in the form
specified therefor or otherwise reasonably acceptable to the applicable
Administrative Agent, in each case, duly executed and delivered on behalf of
such Subsidiary Guarantor;

 

10

--------------------------------------------------------------------------------


 

provided that if the Existing Hill Rom Notes are outstanding, no Real Estate SPE
shall be required to execute a supplement to the Security Agreement or any other
Security Document;

 

(d)                                 after the Closing Date, all outstanding
Equity Interests of any person (other than Excluded Property) that are held or
acquired by a Loan Party after the Closing Date shall have been pledged pursuant
to the Security Documents and the Collateral Agent shall have received
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
(as applicable) endorsed in blank;

 

(e)                                  except as otherwise contemplated by this
Agreement or any Security Document, on and after the Closing Date all documents
and instruments, including Uniform Commercial Code financing statements, and
filings with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions reasonably requested by the Collateral
Agent (including those required by applicable Requirements of Law) to be
delivered, filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording substantially concurrently with, or promptly
following, the execution and delivery of each such Security Document;

 

(f)                                   on and after the Closing Date, evidence of
the insurance (if any) required by the terms of Section 5.06 hereof shall have
been received by the Collateral Agent;

 

(g)                                  after the Closing Date, the Collateral
Agent shall have received, such other Security Documents as may be required to
be delivered pursuant to Section 5.12 or the Security Documents;

 

(h)                                 within (x) 90 days after the Closing Date
with respect to each Closing Date Mortgaged Property set forth on Schedule 1.01B
(or on such later date as the Collateral Agent may agree in its reasonable
discretion) and (y) within the time periods set forth in Section 5.12 with
respect to Mortgaged Properties encumbered pursuant to said Section 5.12, the
Collateral Agent shall have received (i) counterparts of each Mortgage to be
entered into with respect to each such Mortgaged Property duly executed and
delivered by the applicable Loan Party and suitable for recording or filing in
all filing or recording offices that the Collateral Agent may reasonably deem
necessary or desirable in order to create a valid and enforceable Lien subject
to no other Liens except Permitted Liens, at the time of recordation thereof,
(ii) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability, and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Collateral Agent may reasonably request, if and to the extent, and in such form,
as local counsel customarily provides such opinions as to such other matters,
(iii) with respect to each such Mortgaged Property, the Flood Documentation at
least five (5) Business Days prior to recording the Mortgage on such Mortgaged
Property and (iv) such other documents as the Collateral Agent may reasonably
request that are available to the Borrower without material expense with respect
to any such Mortgage or Mortgaged Property;

 

(i)                                     within (x) 90 days after the Closing
Date with respect to each Closing Date Mortgaged Property set forth on
Schedule 1.01B (or on such later date as the Collateral Agent may agree in its
reasonable discretion) and (y) within the time periods set forth in Section 5.12
with respect to Mortgaged Properties encumbered pursuant to said Section 5.12,
the Collateral

 

11

--------------------------------------------------------------------------------


 

Agent shall have received (i) a policy or policies or marked up unconditional
binder of title insurance with respect to properties located in the United
States of America paid for by the Borrower, in the amount of the Fair Market
Value of the respective Mortgaged Property, issued by a nationally recognized
title insurance company (“Title Insurer”) insuring the Lien of each Mortgage as
a valid Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request and
which are available at commercially reasonable rates in the jurisdiction where
the applicable Mortgaged Property is located (provided, however, that in lieu of
a zoning endorsement, Collateral Agent shall accept a zoning report from a
nationally recognized zoning report provider or other documentation reasonably
acceptable to the Collateral Agent), and (ii) if requested by the Collateral
Agent, a survey of each Mortgaged Property (including all improvements,
easements and other customary matters thereon reasonably required by the
Collateral Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to properties located in the United
States of America, which is (A) complying in all material respects with the
minimum detail requirements of the American Land Title Association and American
Congress of Surveying and Mapping as such requirements are in effect on the date
of preparation of such survey and (B) sufficient for such title insurance
company to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent; provided, however, that so long as the Title Insurer shall
accept the same to eliminate the survey exception from such policy or policies,
in lieu of a new or revised survey the Borrower may provide a “no material
change” affidavit with respect to any prior survey for the respective Mortgaged
Property (which prior survey otherwise substantially complies with the foregoing
survey requirements); and

 

(j)                                    within 45 days after the Existing Hill
Rom Notes have been redeemed, discharged, defeased, or otherwise repaid in full
(or on such later date as the Collateral Agent may agree in its reasonable
discretion), each Real Estate SPE shall deliver to the Collateral Agent a
supplement to the Security Agreement and any other Security Documents, in the
form specified for or otherwise reasonably acceptable to the Collateral Agent,
duly executed and delivered on behalf of such Real Estate SPE.

 

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral or any security
interests therein (including the creation or perfection of any security
interests) (other than Collateral with respect to which a Lien may be perfected
by (A) the filing of a Uniform Commercial Code financing statement and
(B) delivery and taking possession of stock certificates of Welch Allyn and the
respective material domestic subsidiaries of the Borrower and Welch Allyn, that
are part of the Collateral) is not or cannot be provided or the security
interest of the Collateral Agent therein is not or cannot be perfected on the
Closing Date after the use of commercially reasonable efforts by the Borrower to
do so and without undue burden and expense, then the provision and/or perfection
of the security interest in such Collateral shall not constitute a condition
precedent to any Credit Event on the Closing Date but, instead, shall be
required to be delivered and perfected within the time period set forth on
Schedule 5.14 (subject to extension by the Administrative Agents in their sole
discretion).

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

12

--------------------------------------------------------------------------------


 

“Commitment Letter” means that certain Amended and Restated Commitment Letter,
dated as of June 16, 2015, by and among the Borrower, Goldman Sachs Bank USA,
Goldman Sachs Lending Partners LLC, JPMorgan Chase Bank, N.A., JPMorgan
Securities LLC, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, PNC Bank, National Association, PNC Capital Markets LLC and
Citizens Bank, National Association.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(f)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Computation Date” has the meaning assigned to such term in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Current Assets” means, at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries on a Consolidated basis
which may properly be classified as current assets in conformity with GAAP,
excluding cash and cash equivalents.

 

“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of the Borrower and its Restricted Subsidiaries on a
Consolidated basis which may properly be classified as current liabilities in
conformity with GAAP.

 

“Consolidated First Lien Debt” means, at any time, the Consolidated Secured Debt
outstanding at such time that is secured by a Lien on the assets or property of
the Borrower or any Restricted Subsidiary other than Indebtedness that is
secured by Liens that are subordinated or junior to the Liens securing the
Loans.

 

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Borrower for such period, determined on a Consolidated basis in accordance
with GAAP, but excluding the amortization of deferred loan origination costs
that are classified as interest expense pursuant to GAAP.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded any income (or loss) of any Person
other than the Borrower or a Restricted Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the
Borrower or any wholly-owned Restricted Subsidiary of the Borrower.

 

“Consolidated Secured Debt” means, at any time, Consolidated Total Debt
outstanding at such time that is secured by a Lien on any asset or property of
the Borrower or any Restricted Subsidiary.

 

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries, determined on a
Consolidated basis in accordance with GAAP, without giving effect to any
amortization of the amount of intangible assets since the Closing Date but

 

13

--------------------------------------------------------------------------------


 

excluding amounts attributable to Investments in Unrestricted Subsidiaries, as
set forth on the Consolidated balance sheet of the Borrower as of the last day
of the most recently ended four fiscal quarter period ending immediately prior
to such date for which financial statements of the Borrower have been delivered
pursuant to Section 5.01(a) or (b).  Consolidated Total Assets shall be
determined on a pro forma basis.

 

“Consolidated Total Debt” means, at any time, an amount equal to the sum at such
time of the aggregate amount of all outstanding Indebtedness of the Borrower and
its Restricted Subsidiaries on a Consolidated basis.

 

“Consolidated Working Capital” means, at any date of determination, (a) the
Consolidated Current Assets as of such date minus (b) the Consolidated Current
Liabilities as of such date (excluding Indebtedness for borrowed money).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Co-Syndication Agents” means each of Citizens Bank, N.A., Bank of America, N.A.
and PNC Bank, National Association, in their capacity as co-syndication agents
for the credit facilities evidenced by this Agreement.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(i).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that, subject to Section 2.22, (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Secured Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies each Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Secured Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its

 

14

--------------------------------------------------------------------------------


 

funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a
Secured Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Secured Party’s receipt of such
certification in form and substance satisfactory to it and the applicable
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Financial Officer of the Borrower,
setting forth such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent disposition of such Designated Non-Cash
Consideration.

 

“Disclosed Litigation” means the actions, suits, investigations, litigation or
proceedings affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator described on
Schedule 3.07 hereto.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback transaction) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Institution” means (i) those persons, identified by the Borrower
in writing from time to time (provided, no such written notice shall apply
retroactively to disqualify any Person) as competitors of the Borrower and its
Subsidiaries or any of their respective Affiliates to the extent such Affiliates
are clearly identifiable on the basis of their name, in each case, other than
bona fide debt funds or (ii) any Person (together with its Affiliates to the
extent clearly identifiable on the basis of their name) identified in writing to
the Term Loan B Administrative Agent by the Borrower prior to June 16, 2015.

 

“Disqualified Stock” means, with respect to any person, any Equity Interests of
such person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is exchangeable), or upon
the happening of any event or condition (a) matures (excluding any maturity as
the result of an optional redemption by the issuer thereof) or is mandatorily
redeemable (other than solely for Qualified Equity Interests of the Borrower),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests
of the Borrower), in whole or in part, (c) provides for the scheduled, mandatory
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in the case of each of the foregoing clauses (a),
(b), (c) and (d), prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof and except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Secured
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted) that are accrued and payable and the termination of the
Revolving Commitments (provided, that only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock). Notwithstanding

 

15

--------------------------------------------------------------------------------


 

the foregoing: any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Borrower or the Restricted Subsidiaries or by
any such plan to such employees shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America (other than Puerto Rico or
other U.S. territory).

 

“EBITDA” means Consolidated Net Income plus, to the extent deducted from
revenues in determining Consolidated Net Income, (i) interest expense,
(ii) income tax expense, (iii) depreciation expense, (iv) amortization expense,
(v) all non-cash expenses, charges or losses, (vi) extraordinary expenses,
charges or losses, (vii) Transaction Expenses, (viii) the amount of any
restructuring costs or integration costs, including any one-time costs incurred
in connection with the Transactions and other acquisitions, investments or
divestitures consummated after the Closing Date, (ix) the amount of “run-rate”
cost savings and synergies projected by the Borrower in good faith to result
from actions that have been taken or are expected to be taken (in the good faith
determination of the Borrower) (which cost savings and synergies shall be
subject only to certification by a Responsible Officer of the Borrower and shall
be calculated on a pro forma basis as though such cost savings and synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized prior to or during such period from such actions; provided
that a Responsible Officer of the Borrower shall have certified to the
Administrative Agents that (x) such cost savings and synergies are reasonably
identifiable and factually supportable and (y) such actions have been taken or
are to be taken within twelve (12) months (or, in connection with the
Transactions, within twenty four (24) months of the Closing Date); provided
further, that such add-backs pursuant to this clause (ix) shall not exceed 15.0%
of EBITDA for such period (calculated before giving effect to such add-backs
pursuant to this clause (ix), (x) the amount of any FDA warning letter
remediation costs actually incurred by the Borrower, (xi) charges related to
field corrective actions and (xii) any non-cash compensation charges arising
from any grant of common stock or common stock options minus, to the extent
included in Consolidated Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from tax expense), (3) any cash payments
made during such period in respect of items described in clause (v) above
subsequent to the fiscal quarter in which the relevant non-cash expense, charge
or loss were incurred and (4) extraordinary, income or gains, all calculated for
the Borrower and its Subsidiaries in accordance with GAAP on a consolidated
basis.  For the purposes of calculating EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the EBITDA for such Reference Period shall be
reduced by an amount equal to the EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period, and (ii) if during such Reference Period the
Borrower or any Subsidiary shall have made a Material Acquisition, EBITDA for
such Reference Period shall be calculated after giving effect thereto on a pro
forma basis as if such Material Acquisition occurred on the first day of such
Reference Period.  As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business,

 

16

--------------------------------------------------------------------------------


 

or (ii) all or substantially all of the capital stock or other equity interests
of a Person, and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $25,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $25,000,000.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the applicable Administrative Agent and any Issuing Bank and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

 

“Email Alerts” shall have the meaning assigned to such term in Section 5.01.

 

“Environmental Law” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall means the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

17

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (as defined in ERISA Section 4203 and 4205, respectively) by
the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the existence of an Unfunded Pension Liability or (g) the conditions
for imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency,” when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the applicable Administrative Agent means, for
each Foreign Currency, the office, branch, affiliate or correspondent bank of
the applicable Administrative Agent for such currency as specified from time to
time by the applicable Administrative Agent to the Borrower and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any period, an amount (but in no event less than
$0) equal to (a) the sum, without duplication, of (i) Consolidated Net Income
for such period, (ii) an amount equal to the amount of all non-cash charges
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period) to the extent deducted in
arriving at such Consolidated Net Income and (iii) decreases in Consolidated
Working Capital for such period (other than any such decreases arising from
Dispositions outside the ordinary course of business by the Borrower and the
Restricted Subsidiaries completed during such period), minus (b) the sum of,
without duplication, but only to the extent paid in cash, (i) an amount equal to
the amount of all non-cash credits included in calculating such Consolidated Net
Income and cash charges added in the definition of Consolidated Net Income
(excluding any non-cash credit to the extent representing the reversal of an
accrual or reserve described in clause (a)(ii) above), (ii) the aggregate amount
of all principal payments and repurchases of Indebtedness of the Borrower and
the Restricted Subsidiaries (including (A) the principal component of payments
in respect of Capital Lease Obligations, (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.10 and (C) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.11(c) to the extent
required due to a Prepayment Asset Sale or Recovery Event that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase, but excluding (x) all other prepayments of Term Loans, (y) all
prepayments of Revolving Loans and Swingline Loans and (z) all prepayments in
respect of any other revolving credit facility, except in the case of clause
(z) to the extent there is an equivalent permanent reduction in commitments
thereunder), to the extent such payments were financed with internally generated
cash of the Borrower and the Restricted

 

18

--------------------------------------------------------------------------------


 

Subsidiaries, (iii) the amount of Unfinanced Capital Expenditures made during
such period by the Borrower and its Restricted Subsidiaries, (iv) increases in
Consolidated Working Capital for such period (other than any such increases
arising from acquisitions by the Borrower and the Restricted Subsidiaries
completed during such period), (v) payments by the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Borrower and the Restricted Subsidiaries other than Indebtedness, to the extent
not already deducted from Consolidated Net Income, (vi) cash expenditures in
respect of Hedging Agreements during such fiscal year to the extent not deducted
in arriving at such Consolidated Net Income, (vii) the aggregate amount of any
premium, make-whole or penalty payments actually paid in cash by the Borrower
and the Restricted Subsidiaries during such period that are made in connection
with any prepayment of Indebtedness to the extent that such payments are not
deducted in calculating Consolidated Net Income, (viii) Restricted Payments made
pursuant to Section 6.06(d) except to the extent funded with the proceeds of an
incurrence or issuance of long-term Indebtedness, (ix) an amount equal to the
aggregate net non-cash gain on Asset Sales or realization, profits or return on
Investments by the Borrower or any Restricted Subsidiary during such period
(other than Asset Sales in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (x) the amount of
Investments made pursuant to Section 6.08(h) or Section 6.08(m), except in each
case to the extent financed with the proceeds of long-term Indebtedness,
(xi) the amount of taxes (including penalties and interest) paid in cash in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period, (xii) to the extent not
deducted in arriving at Consolidated Net Income, the aggregate amount actually
paid in cash by the Borrower during such fiscal year on account of other
post-employment benefits or pension expense in respect of defined benefit plans
and (xiii) without duplication of amounts deducted pursuant to this definition
in calculating Excess Cash Flow in respect of a prior period, at the option of
the Borrower so long as no Default or Event of Default has occurred and is then
continuing, the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Capital Expenditures or Investments (including acquisitions) made during or
following such period constituting Permitted Acquisitions and other Investments
permitted by Section 6.08 (other than Investments in (x) cash and Cash
Equivalents and (y) equity or Indebtedness) to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period (except, in each case, to the extent financed with Indebtedness
(other than Indebtedness incurred under any Revolving Commitments now or
hereafter existing)); provided that (A) to the extent the aggregate amount
actually utilized to make such expenditures during such subsequent period of
four consecutive fiscal quarters is less than the Contract Consideration (which
may be $0 if such expenditure is not made during such subsequent period), the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such subsequent period and (B) any such expenditures made in such
subsequent period of four consecutive fiscal quarters shall not be subtracted
from the calculation of Excess Cash Flow at the end of such subsequent period.

 

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending September 30, 2016.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the applicable Administrative Agent or, in the event no such service is
selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the applicable
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with

 

19

--------------------------------------------------------------------------------


 

such Foreign Currency, for delivery two Business Days later; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the applicable Administrative Agent, after consultation with the
Borrower, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

 

“Excluded Property” means (i) any fee-owned Real Property other than Material
Real Property and any leasehold interest in Real Property other than Material
Real Property, (ii) motor vehicles and other assets subject to certificates of
title, except to the extent a security interest therein can be perfected by the
filing of a UCC financing statement, letter of credit rights, except to the
extent a security interest therein can be perfected by the filing of a UCC
financing statement, and commercial tort claims with a value of less than
$5,000,000, (iii) certain assets to the extent pledges and security interests
therein are prohibited by applicable law, rule, regulation or permitted
contractual obligation binding on such assets (in effect on the Closing Date or
at the time of the acquisition of such asset and not incurred in contemplation
thereof) (in each case, except to the extent such prohibition is unenforceable
after giving effect to applicable provisions of the Uniform Commercial Code) or
which could require governmental (including regulatory) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received), in each case, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such prohibition; (iv) Equity
Interests in any Person other than wholly-owned subsidiaries to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents; (v) any assets of an Excluded Subsidiary and any other assets to the
extent a security interest in such assets could reasonably be expected to result
in a material adverse tax consequence as determined in good faith by the
Borrower in consultation with the Administrative Agents; (vi) any lease, license
or other agreement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or create a right
of termination in favor of any other party thereto (other than the Borrower or
any Guarantor), in each case, except to the extent such prohibition is
unenforceable after giving effect to applicable provisions of the Uniform
Commercial Code, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition; (vii) those assets as to which the
Administrative Agent and the Borrower reasonably agree in writing that the cost
or other consequence of obtaining such a security interest or perfection thereof
are excessive in relation to the value afforded thereby; (viii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code, in each
case, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC or other applicable law notwithstanding
such prohibition; (ix) “intent-to-use” trademark applications prior to the
filing of a statement of use; (x) Permitted Receivables Facility Assets subject
to liens securing a Qualified Receivables Facility; (xi) any voting Equity
Interests in excess of 65% of the voting Equity Interests of any Foreign
Subsidiary Holdco or any Foreign Subsidiary; (xii) any Indebtedness owned by any
Loan Party where the obligor is a Foreign Subsidiary or a Domestic Subsidiary
that is a Foreign Subsidiary Holdco; (xiii) so long as any Existing Hill Rom
Notes are outstanding (x) Equity Interests of Real Estate SPEs and (y) the
assets of any Real Estate SPE; provided that, in each case, upon the redemption,
discharge, defeasance or other repayment in full of all of the Existing Hill Rom
Notes, such Equity Interests of Real Estate SPEs and assets of such Real Estate
SPEs shall no longer be Excluded Property); and (xiv) any assets specifically
described in Section 4.12 of the Security Agreement as not being subject to
pledge under the Loan Documents; provided, however, that Excluded Property shall
not include any Proceeds, substitutions or replacements of any Excluded Property
referred to in clauses (i) through (xiv) (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in clauses
(i) through (xiv)).

 

20

--------------------------------------------------------------------------------


 

“Excluded Real Property” means certain Real Property set forth on Schedule
1.01A.

 

“Excluded Subsidiary” means any of the following:

 

(a)                                 each Immaterial Subsidiary,

 

(b)                                 each Domestic Subsidiary that is not a
wholly-owned Subsidiary (for so long as such Subsidiary remains a
non-wholly-owned Subsidiary),

 

(c)                                  each Domestic Subsidiary that is prohibited
from Guaranteeing or granting Liens to secure the Obligations by any Requirement
of Law or that would require consent, approval, license or authorization of a
Governmental Authority to Guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received),

 

(d)                                 each Domestic Subsidiary that is prohibited
by any applicable contractual requirement from Guaranteeing or granting Liens to
secure the Obligations on the Closing Date or at the time such Subsidiary
becomes a Subsidiary not in violation of this Agreement (and for so long as such
restriction or any replacement or renewal thereof is in effect),

 

(e)                                  any Foreign Subsidiary,

 

(f)                                   any Domestic Subsidiary (i) that is a
Foreign Subsidiary Holdco or (ii) that is a direct or indirect Subsidiary of a
Foreign Subsidiary that is a CFC,

 

(g)                                  any other Domestic Subsidiary with respect
to which each Administrative Agent and the Borrower reasonably agree that the
cost or other consequences (including any Tax consequences) of providing a
Guarantee of or granting Liens to secure the Obligations would be excessive in
relation to the practical benefit to be afforded thereby, and

 

(h)                                 each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment

 

21

--------------------------------------------------------------------------------


 

request by the Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under
FATCA.

 

“Existing Hill-Rom Notes” means the Borrower’s (x) 7.00% Senior Notes due 2024
in an outstanding principal amount as of the Closing Date of $18.7 million and
(y) 6.75% Senior Notes due 2027 in an outstanding principal amount as of the
Closing Date of $29.8 million.

 

“Extended Revolving Credit Commitment” shall have the meaning assigned to such
term in Section 2.25.

 

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.25.

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.25.

 

“Extending Lender” shall have the meaning assigned to such term in Section 2.25.

 

“Extension” shall have the meaning assigned to such term in Section 2.25.

 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.25.

 

“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there are three Facilities (i.e., the Initial Term A Facility, the
Initial Term B Facility and the Initial Revolving Facility) and thereafter, the
term “Facility” may include any other Class of Commitments and the extensions of
credit thereunder.

 

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset.  Such value shall be determined in good faith by the Borrower.

 

“Farm Agreement” means that certain Tenants in Common Agreement dated on or
about March 21, 2008 between Hill-Rom Company, Inc., an Indiana corporation, and
BCC JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements (and any related
laws or regulations implementing the foregoing).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the

 

22

--------------------------------------------------------------------------------


 

quotations for such day for such transactions received by the applicable
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided, that, if the Federal Funds Effective Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Fee Letters” means that certain Amended and Restated Fee Letter, dated as of
June 16, 2015, by and among the Borrower, Goldman Sachs Bank USA, Goldman Sachs
Lending Partners LLC, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC,
Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, PNC
Bank, National Association, PNC Capital Markets LLC and Citizens Bank, National
Association, that certain Administrative Agent Fee Letter, dated as of June 26,
2015, by and among the Borrower and the Term Loan B Administrative Agent and
that certain Administrative Agent Fee Letter, dated June 26, 2015, by and among
the Borrower and the Term Loan A/Revolver Administrative Agent.

 

“Financial Covenants” means the covenants set forth Section 6.13.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (i) Consolidated First Lien Debt as of such date of determination,
minus up to $250,000,000 of unrestricted cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries (other than the proceeds of any
Indebtedness being incurred and giving rise to the need to calculate the First
Lien Net Leverage Ratio) to (ii) EBITDA of the Borrower for the Reference Period
then last ended.

 

“Fixed Incremental Incurrence Basket” has the meaning assigned to such term in
Section 2.20.

 

“Flood Documentation” means with respect to each Mortgaged Property located in
the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto) and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.06 hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Asset Sale Recovery Event” has the meaning assigned to such term in
Section 2.11(g).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

23

--------------------------------------------------------------------------------


 

“Foreign Currency Exposure” has the meaning assigned to such term in
Section 2.11(f).

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Currency Sublimit” means $200,000,000.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holdco” means any Domestic Subsidiary that owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries;
provided that in determining whether a Domestic Subsidiary has any “material
assets” for purposes of the foregoing, any intercompany Indebtedness held by
such Domestic Subsidiary where the obligor is a Foreign Subsidiary or a Foreign
Subsidiary Holdco shall be ignored.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and any group
or body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the

 

24

--------------------------------------------------------------------------------


 

maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranty Agreement” means a Guaranty Agreement substantially in the form of
Exhibit J made by the Subsidiary Guarantors in favor of the Administrative
Agents for the benefit of the Lenders.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Administrative Agent, Lender or an Affiliate thereof that
is a party to a Hedging Agreement with the Borrower or any of its Restricted
Subsidiaries and any Person that was an Administrative Agent, a Lender or an
Affiliate thereof at the time it entered into a Hedging Agreement with the
Borrower or any of its Restricted Subsidiaries.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.

 

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.01(a) or Section 5.01(b), have aggregate assets with a value in excess
of 5.00% of the Consolidated Total Assets or aggregate revenues representing in
excess of 5.00% of total revenues of the Borrower and the Restricted
Subsidiaries on a Consolidated basis as of such date, and (b) taken together
with all such Immaterial Subsidiaries as of such date, did not have assets with
a value in excess of 5.00% of Consolidated Total Assets or revenues representing
in excess of 5.00% of total revenues of the Borrower and the Restricted
Subsidiaries on a Consolidated basis as of such date.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness, the accretion of original issue
discount or liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Amendment” has the meaning assigned to such term in Section 2.20.

 

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.03(i).

 

25

--------------------------------------------------------------------------------


 

“Incremental Equivalent Debt Required Terms” means (A) with respect to any
Incremental Equivalent Debt which is in the form of secured bonds, notes or
debentures which are secured by Liens on the Collateral on a pari passu basis
with the Liens securing the Obligations, such Incremental Equivalent Debt shall
(i) be subject to a Permitted First Lien Intercreditor Agreement, (ii) not
mature earlier than the Latest Maturity Date (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the Incremental Equivalent
Debt Required Terms), (iii) not have a shorter Weighted Average Life to Maturity
than any of the then outstanding Term Loans (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the Incremental Equivalent
Debt Required Terms), (iv) not have mandatory prepayment or scheduled prepayment
provisions (other than customary asset sale, event of loss or change of control
offers and customary acceleration rights after an event of default) that could
result in prepayments of such Indebtedness prior to the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (v) otherwise be on terms
no more favorable to lenders of such Indebtedness than the terms and provisions
of this Agreement (other than pricing, and except for covenants and events of
default applicable only to periods after the Latest Maturity Date) and (vi) not
be secured by assets other than Collateral or incurred by entities that are not
Loan Parties and must be secured on a pari passu basis with the Liens securing
the Obligations, (B) with respect to any Incremental Equivalent Debt (whether in
the form of loans, notes, debentures or otherwise) secured by a Lien on the
Collateral ranking junior to Liens on the Collateral securing the Obligations,
such Incremental Equivalent Debt shall (i) be subject to a Permitted Junior Lien
Intercreditor Agreement, (ii) not mature earlier than the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (iii) not have a shorter
Weighted Average Life to Maturity than any of the then outstanding Term Loans
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (iv) not have mandatory
prepayment or scheduled prepayment provisions (other than customary asset sale,
event of loss or change of control offers and customary acceleration rights
after an event of default) that could result in prepayments of such Indebtedness
prior to the Latest Maturity Date (other than customary bridge loans with a
maturity date of no longer than one year that are convertible or exchangeable
into other instruments that comply with the Incremental Equivalent Debt Required
Terms), (v) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement (other than
pricing, and except for covenants and events of default applicable only to
periods after the Latest Maturity Date) and (vi) not be secured by assets other
than Collateral or incurred by entities that are not Loan Parties, and (C) with
respect to any unsecured Incremental Equivalent Debt, such Incremental
Equivalent Debt shall (i) not mature earlier than the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (ii) not have a shorter
Weighted Average Life to Maturity than any of the then outstanding Term Loans
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (iii) not have mandatory
prepayment or scheduled prepayment provisions (other than customary asset sale,
event of loss or change of control offers and customary acceleration rights
after an event of default) that could result in prepayments of such Indebtedness
prior to the Latest Maturity Date (other than customary bridge loans with a
maturity date of no longer than one year that are convertible or exchangeable
into other instruments that comply with the Incremental Equivalent Debt Required
Terms) and (iv) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement (other than
pricing, and except for covenants and events of default applicable only to
periods after the Latest Maturity Date).

 

26

--------------------------------------------------------------------------------


 

“Incremental Facility” has the meaning assigned to such term in Section 2.20.

 

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Revolving Lender” has the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Revolving Loan” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Term A Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term B Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments (including, for the avoidance of
doubt, under a Qualified Receivables Facility);

 

(b)                                 all direct or contingent obligations of such
Person arising under unreimbursed payments made under letters of credit
(including standby and commercial), bankers’ acceptances and bank guaranties;

 

(c)                                  net obligations of such Person under any
Swap Contract pertaining to interest rates;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable incurred in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   Capital Lease Obligations; and

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other limited
liability entity) in which such Person is a general partner or a joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.  The amount of any
capital lease as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

27

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Initial Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Initial Revolving Loans hereunder. 
The amount of each Initial Revolving Lender’s Initial Revolving Commitment as of
the Closing Date is set forth on Schedule 2.01.  The aggregate amount of the
Initial Revolving Commitments as of the Closing Date is $500,000,000.

 

“Initial Revolving Facility” means the Initial Revolving Commitments and the
Initial Revolving Loans made hereunder from time to time.

 

“Initial Revolving Loan” means a Revolving Loan made (i) pursuant to the
Revolving Commitments in effect on the Closing Date (as the same may be amended
from time to time in accordance with this Agreement) or (ii) pursuant to any
Incremental Revolving Commitment made on the same terms as (and forming a single
Class with) the Revolving Commitments referred to in clause (i) of this
definition.

 

“Initial Term A Borrowing” means any Borrowing comprised of Initial Term A
Loans.

 

“Initial Term A Facility” means the Initial Term A Loan Commitments and the
Initial Term A Loans made hereunder.

 

“Initial Term A Facility Maturity Date” means the fifth anniversary of the
Closing Date.

 

“Initial Term A Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make Initial Term A Loans hereunder. 
The amount of each Term Loan Lender’s Initial Term A Loan Commitment as of the
Closing Date is set forth on Schedule 2.01.  The aggregate amount of the Initial
Term A Loan Commitments as of the Closing Date is $1,000,000,000.

 

“Initial Term A Loans” means (a) the Term A Loans made by the Term Loan Lenders
to the Borrower on the Closing Date pursuant to Section 2.01(a) and (b) any
Incremental Term A Loans in the form of additional Initial Term A Loans made by
the Incremental Term Loan Lenders to the Borrower pursuant to Section 2.20.

 

“Initial Term B Borrowing” means any Borrowing comprised of Initial Term B
Loans.

 

“Initial Term B Facility” means the Initial Term B Loan Commitments and the
Initial Term B Loans made hereunder.

 

“Initial Term B Facility Maturity Date” means the seventh anniversary of the
Closing Date.

 

“Initial Term B Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make Initial Term B Loans hereunder. 
The amount of each Term Loan Lender’s Initial Term B Loan Commitment as of the
Closing Date is set forth on Schedule 2.01.  The aggregate amount of the Initial
Term B Loan Commitments as of the Closing Date is $800,000,000.

 

28

--------------------------------------------------------------------------------


 

“Initial Term B Loans” means (a) the Term B Loans made by the Term Loan Lenders
to the Borrower on the Closing Date pursuant to Section 2.01(b) and (b) any
Incremental Term Loans in the form of additional Initial Term B Loans made by
the Incremental Term Loan Lenders to the Borrower pursuant to Section 2.20.

 

“Intellectual Property” means the following intellectual property rights:
(a) copyrights, registrations and applications for registration thereof,
(b) trademarks, service marks, trade names, slogans, domain names, logos, trade
dress and registrations and applications of registrations thereof, (c) patents,
as well as any reissued and reexamined patents and extensions corresponding to
the patents and any patent applications, as well as any related continuation,
continuation in part and divisional applications and patents issuing therefrom
and (d) trade secrets and confidential information, including ideas, designs,
concepts, compilations of information, methods, techniques, procedures,
processes and other know-how, whether or not patentable.

 

“Intercreditor Agreement” has the meaning assigned to such term in Article VIII.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(x) EBITDA for the Reference Period then last ended to (y) Consolidated Interest
Expense for the Reference Period then last ended.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December and the applicable Maturity Date, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the applicable Maturity Date and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and the Revolving Facility Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, if acceptable to each Lender, twelve months or a period of less than one
month thereafter, as the Borrower may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the applicable Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between:  (a) the LIBOR Screen
Rate for the longest period (for which the LIBOR Screen Rate is available for
the applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that

 

29

--------------------------------------------------------------------------------


 

exceeds the Impacted Interest Period, in each case, at such time.  When
determining the rate for a period which is less than the shortest period for
which the LIBOR Screen Rate is available, the LIBOR Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate determined by the applicable
Administrative Agent from such service as the applicable Administrative Agent
may select.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Securities” means:

 

(1)                                 securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents);

 

(2)                                 debt securities or debt instruments with an
Investment Grade Rating, but excluding any debt securities or instruments
constituting loans or advances among the Issuer and its Subsidiaries;

 

(3)                                 investments in any fund that invests
exclusively in investments of the type described in clauses (1) and (2) which
fund may also hold immaterial amounts of cash pending investment or
distribution; and

 

(4)                                 corresponding instruments in countries other
than the United States customarily utilized for high quality investments.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Citizens Bank, N.A., Bank of
America, N.A., PNC Bank, National Association and each other Lender designated
by the Borrower as an “Issuing Bank” hereunder that has agreed to such
designation (and is reasonably acceptable to each Administrative Agent), each in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i).  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Joint Lead Arrangers” means each of Goldman Sachs Bank USA, J.P. Morgan
Securities LLC, Merrill, Lynch, Pierce, Fenner & Smith Incorporated, Citizens
Bank, N.A. and PNC Bank National Association in its capacity as joint bookrunner
and joint lead arranger for the credit facilities evidenced by this Agreement.

 

30

--------------------------------------------------------------------------------


 

“Junior Debt Restricted Payment” means, (x) any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any of its Restricted Subsidiaries, of or in respect of
principal of or interest or (y) any redemption, purchase, prepayment,
retirement, defeasance or other acquisition for value, in each case, prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment, in
each case, in respect of any unsecured indebtedness or Indebtedness that is by
its terms subordinated or junior in right of payment or security to the
Obligations (each of the foregoing, a “Junior Financing”); provided that the
following shall not constitute a Junior Debt Restricted Payment:

 

(a)                                 Refinancings of any Junior Financing with
any Permitted Refinancing Indebtedness permitted to be incurred under
Section 6.03;

 

(b)                                 payments of regularly scheduled interest due
thereunder to the extent such payments are not prohibited by the subordination
provisions thereof;

 

(c)                                  the conversion of any Junior Financing to
Qualified Equity Interests of the Borrower; or

 

(d)                                 payments as part of an applicable high yield
discount obligation (“AHYDO”) or AHYDO catch-up payment.

 

“Junior Financing” has the meaning assigned to such term in the definition of
the term “Junior Debt Restricted Payment.”

 

“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Facility Maturity Date and the latest Term Facility Maturity
Date, in each case then in effect on such date of determination.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

“Lenders” means the Term A Lenders, the Term B Lenders and the Revolving
Lenders.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by

 

31

--------------------------------------------------------------------------------


 

ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such Agreed Currency for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the applicable Administrative Agent
from time to time in its reasonable discretion (in each case the “LIBOR Screen
Rate”) at approximately 11:00 a.m., London time, on the Quotation Day for such
Agreed Currency and Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided, further, that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Agreed Currency and such Interest Period
shall be the Interpolated Rate; provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by the Borrower or one or more of its Restricted Subsidiaries, permitted
pursuant to this Agreement whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(h), any Letter of Credit applications, the Guaranty Agreement, the
Security Documents, each Incremental Amendment, each Refinancing Amendment, each
Extension Amendment and any Intercreditor Agreement.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the applicable Administrative Agent).

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means any event, circumstance or condition that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, results of operations or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties,
taken as a whole, to perform each of their respective payment obligations under
this Agreement or the other Loan Documents or (c) the rights or remedies of the
Administrative Agents and the Lenders thereunder.

 

32

--------------------------------------------------------------------------------


 

“Material Real Property” means any parcel of Real Property other than Excluded
Real Property located in the United States and having a book value (on a
per-property basis) greater than $20,000,000 (as determined by the Borrower in
good faith) as of (x) the Closing Date or (y) the date of acquisition, in each
case for Real Property then owned in fee simple.

 

“Maturity Date” means the Revolving Facility Maturity Date or the applicable
Term Facility Maturity Date, as applicable.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
June 16, 2015, as amended by that certain Amendment, dated as of August 27,
2015, by and among the Borrower, Empire Merger Sub Corp. and Welch Allyn.

 

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, an amount equal to 103% of the LC Exposure with respect to
such Letter of Credit at such time.

 

“MFN Protection” has the meaning assigned to such term in
Section 2.20(b)(ii)(E).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgaged Properties” means the Material Real Properties that are identified as
such on Schedule 1.01B (the “Closing Date Mortgaged Properties”) and each
additional Material Real Property encumbered by a Mortgage pursuant to
Section 5.06(b).

 

“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, in form and substance reasonably acceptable to the
Collateral Agent (with such changes as are reasonably consented to by the
Collateral Agent to account for local law matters which do not materially
decrease any rights nor increase any obligations of any Borrower), in each case,
as amended, supplemented or otherwise modified from time to time.  For the
avoidance of doubt, “Mortgages” shall be deemed to include any Additional
Mortgages.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Asset Sale or any
Recovery Event, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such Asset Sale or Recovery Event (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and, with respect to any Recovery Event, any insurance proceeds or
condemnation awards in respect of such Recovery Event actually received by or
paid to or for the account of the Borrower or any Restricted Subsidiary) over
(ii) the sum of (A) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness that is secured by the asset subject to
such Asset Sale or Recovery Event and that is required to be repaid (and is
timely repaid) in connection with such Asset Sale or Recovery Event (other than
Indebtedness under the Loan Documents and

 

33

--------------------------------------------------------------------------------


 

Indebtedness that is secured by Liens ranking junior to or pari passu with the
Liens securing Indebtedness under the Loan Documents), (B) the out-of-pocket
fees and expenses (including attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by the
Borrower or such Restricted Subsidiary in connection with such Asset Sale or
Recovery Event, (C) taxes paid or reasonably estimated to be actually payable
(and, to the extent not actually paid, shall be considered Net Cash Proceeds) in
connection therewith (including, for the avoidance of doubt, any income,
withholding and other taxes payable as a result of the distribution of such
proceeds to the Borrower), and (D) any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or with respect to any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Asset Sale or Recovery Event, the amount of such
reserve; and

 

(b)                                 with respect to the incurrence or issuance
of any Indebtedness by the Borrower or any Restricted Subsidiary, the excess, if
any, of (x) the sum of the cash received in connection with such incurrence or
issuance over (y) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket fees and expenses (including
attorneys’ fees, other customary expenses and brokerage, consultant, accountant
and other customary fees) actually incurred by the Borrower or such Restricted
Subsidiary in connection with such incurrence or issuance.

 

“Net Income” means, with reference to any period, the net income (or loss) of
the Borrower and its Restricted Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Borrower or a Restricted Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Borrower or any
wholly-owned Restricted Subsidiary of the Borrower.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and the Guarantors to any of the Lenders, either Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Closing Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

34

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Currency” has the meaning assigned to it in Section 2.18(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Revolving Facilities” means the Other Revolving Commitments and Other
Revolving Loans made thereunder.

 

“Other Revolving Commitments” means, collectively, (a) Incremental Revolving
Commitments, (b) Replacement Revolving Commitments and (c) Extended Revolving
Credit Commitments.

 

“Other Revolving Loans” means, collectively, (a) Incremental Revolving Loans,
(b) Replacement Revolving Loans and (c) Extended Revolving Loans.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Other Term Facilities” means the Other Term Loan A Facilities and the Other
Term Loan B Facilities.

 

“Other Term Loans” means Other Term A Loans, Other Term B Loans, Refinancing
Term Loans and Extended Term Loans.

 

“Other Term A Loans” means, collectively, (a) Incremental Term A Loans (other
than Incremental Term A Loans incurred as an increase to the Initial Term A
Loans) and (b) Refinancing Term A Loans.

 

“Other Term B Loans” means, collectively, (a) Incremental Term B Loans (other
than Incremental Term B Loans incurred as an increase to the Initial Term B
Loans) and (b) Refinancing Term B Loans.

 

“Other Term Loan A Facilities” means the Other Term A Loans made thereunder.

 

“Other Term Loan B Facilities” means the Other Term B Loans made thereunder.

 

35

--------------------------------------------------------------------------------


 

“Other Term Loan Installment Date” has the meaning assigned to it in
Section 2.10(d).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the applicable
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the applicable Administrative Agent
may elect) for delivery in immediately available and freely transferable funds
would be offered by the applicable Administrative Agent to major banks in the
interbank market upon request of such major banks for the relevant currency as
determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the applicable
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Bi-Lateral Letter of Credit Facility” shall mean a bi-lateral letter
of credit facility among a Permitted Bi-Lateral Letter of Credit Issuer and the
Borrower and/or any of the Restricted Subsidiaries; provided that such facility
does not exceed an aggregate principal amount of $25,000,000.

 

“Permitted Bi-Lateral Letter of Credit Issuer” shall mean the Term Loan
A/Revolver Administrative Agent (or any of its affiliates) or any other Lender.

 

“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Initial Term Loans (and other Secured Obligations that are secured by Liens
on the Collateral ranking equally and ratably with the Liens securing the
Initial Term Loans), one or more intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agents
and the Collateral Agent.

 

“Permitted Investments” has the meaning assigned to such term in Section 6.08.

 

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Initial Term
Loans (and other Secured Obligations that

 

36

--------------------------------------------------------------------------------


 

are secured by Liens on the Collateral ranking equally and ratably with the
Liens securing the Initial Term Loans), one or more intercreditor agreements,
each of which shall be in form and substance reasonably satisfactory to the
Administrative Agents and the Collateral Agent.

 

“Permitted Liens” has the meaning assigned to such term in Section 6.01.

 

“Permitted Receivables Facility Assets” means (i) Receivables Assets (whether
now existing or arising in the future) of the Borrower and its Subsidiaries
which are transferred, sold and/or pledged to a Receivables Entity or a bank,
other financial institution or a commercial paper conduit or other conduit
facility established and maintained by a bank or other financial institution,
pursuant to a Qualified Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
such Receivables Entity, bank, other financial institution or commercial paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
the Borrower and its Subsidiaries secured by Receivables Assets (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of the Borrower and its Subsidiaries which are made pursuant to a Qualified
Receivables Facility.

 

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

 

“Permitted Receivables Related Assets”  means any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) the final maturity date of such Permitted Refinancing
Indebtedness is on or after the final maturity date of the Indebtedness being
Refinanced and (ii) the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the Weighted Average Life
to Maturity of the Indebtedness being Refinanced, (c) if the Indebtedness being
Refinanced is unsecured, such Permitted Refinancing Indebtedness shall be
unsecured, (d) if the Indebtedness being Refinanced is by its terms subordinated
in right of payment to any Secured Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Secured
Obligations on terms in the aggregate not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced (as determined by the Borrower in good faith), (e) no Permitted
Refinancing Indebtedness shall have any borrower which is different than the
borrower of the respective Indebtedness being so Refinanced or have guarantors
that are not (or would not have been required to become) guarantors with respect
to the Indebtedness being so Refinanced, (f) if the Indebtedness being
Refinanced is secured (and permitted to be secured under this Agreement), such
Permitted Refinancing

 

37

--------------------------------------------------------------------------------


 

Indebtedness may be secured only by Liens (x) on the same (or any subset of the)
assets so secured (or would have been required to secure) by the Indebtedness
being Refinanced and (y) on the same terms and with the same priority (or junior
priority) as the Indebtedness being Refinanced, (g) such Refinancing shall be at
a price no less than par if, at the time of such Refinancing, an Event of
Default shall have occurred and be continuing, (h) if the Indebtedness being
Refinanced is to be secured by the Collateral, the Permitted Refinancing
Indebtedness shall likewise be subject to a Permitted First Lien Intercreditor
Agreement or a Permitted Junior Intercreditor Agreement, as applicable,
(i) there shall be no scheduled repayment, mandatory redemption or repayment or
sinking fund obligations prior to the earlier of (x) the final maturity date of
the Indebtedness being Refinanced and (y) the 91st day following the Latest
Maturity Date in effect at the time of such incurrence thereof (other than
customary offers to repurchase or mandatory prepayment provisions upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default) and (j) the other terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, interest rate
and redemption premium) of any such Permitted Refinancing Indebtedness, taken as
a whole, are not materially less favorable to the lenders providing such
Permitted Refinancing Indebtedness than the terms and conditions of the
Indebtedness being Refinanced (other than pricing, and except for covenants and
events of default applicable only to periods after the Latest Maturity Date);
provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agents at least five (5) Business Days prior to the
incurrence of such Permitted Refinancing Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Permitted Refinancing Indebtedness or drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirement, shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prepayment Asset Sale” shall mean any Asset Sale (or a portion thereof) made
pursuant to Section 6.05(f), (h) (to the extent such Asset Sale is of assets
that are not core or principal in the business of the Borrower or its Restricted
Subsidiaries), (i) or (k), to the extent that the aggregate Net Cash Proceeds of
all such Asset Sales and Recovery Events during any fiscal year exceed
$30,000,000 (the “Annual Deductible Amount”) after giving effect to such Asset
Sale. For the avoidance of doubt, once the Net Cash Proceeds of all Asset Sales
and Recovery Events exceed the Annual Deductible Amount, any amounts in excess
thereof shall be considered Prepayment Asset Sales.

 

“Prime Rate” means (a) with respect to Revolving Loans and Term A Loans, the
rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank, N.A. as its prime rate in effect at its principal office in New York
City and (b) with respect to Term B Loans, the rate of interest per annum
publicly announced from time to time by the Term Loan B Facility Administrative
Agent as its

 

38

--------------------------------------------------------------------------------


 

“prime rate” at its principal office in New York City; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

 

“Pro Forma Financial Statements” means the pro forma consolidated balance sheet
and related pro forma consolidated statements of income and cash flows of the
Borrower as of and for the twelve month period ending June 30, 2015, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such other financial statements) prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended.

 

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.25.

 

“Purchase Offer” has the meaning assigned to such term in Section 2.24(a).

 

“Qualified Equity Interests” means any Equity Interest other than Disqualified
Stock.

 

“Qualified Receivables Facility” means a receivables or factoring facility or
facilities created under the Permitted Receivables Facility Documents and which
is designated as a “Qualified Receivables Facility” (as provided below),
providing for the transfer, sale and/or pledge by a Borrower and/or one or more
other Receivables Sellers of Permitted Receivables Facility Assets (thereby
providing financing to such Borrower and/or the Receivables Sellers) to (i) a
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall transfer, sell and/or pledge interests in the respective
Permitted Receivables Facility Assets to third-party lenders or investors
pursuant to the Permitted Receivables Facility Documents in return for the cash
used by such Receivables Entity to acquire the Permitted Receivables Facility
Assets from such Borrower and/or the respective Receivables Sellers or (ii) a
bank or other financial institution, which in turn shall finance the acquisition
of the Permitted Receivables Facility Assets through a commercial paper conduit
or other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each of clause (i) and clause (ii), no portion of the
Indebtedness or any other obligations (contingent or otherwise)  under such
receivables facility or facilities (x) is guaranteed by the Borrower or any
Subsidiary (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (y) is recourse to or obligates the Borrower or
any other Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings)  or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of the Borrower or any other Subsidiary
(other than a Receivables Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof (other than pursuant to Standard
Securitization Undertakings).  Any such designation shall be evidenced to the
Administrative Agents by filing with the Administrative Agents a certificate
signed by a Financial Officer of the Borrower certifying that, to the best of
such officer’s knowledge and belief after consultation with counsel, such
designation complied with the foregoing conditions.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the applicable Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)).

 

39

--------------------------------------------------------------------------------


 

“Ratio Based Incremental Incurrence Basket” has the meaning assigned to that
term in Section 2.20.

 

“Real Estate SPE” means a wholly owned domestic Subsidiary of the Borrower
formed for the sole purpose of holding interests in Real Property; provided that
(i) any Subsidiary of the Borrower that holds a Mortgaged Property or Real
Property that is required to be Mortgaged Property under this Agreement shall
not be a Real Estate SPE and (ii) any Real Estate SPE that complies with the
applicable requirements of Section 5.12 shall cease to be a Real Estate SPE. 
Each Real Estate SPE existing on the Closing Date is identified on Schedule
1.01C.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

“Receivables Assets” means any right to payment created by or arising from sales
of goods, lease of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

 

“Receivables Entity” means any direct or indirect wholly owned Subsidiary of the
Borrower which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
the Borrower nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Borrower (as determined by the Borrower in good faith) and (b) to which
neither the Borrower nor any other Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results (other than pursuant to Standard
Securitization Undertakings).  Any such designation shall be evidenced to the
Administrative Agents by filing with the Administrative Agents an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

 

“Receivables Seller” means the Borrower or those Subsidiaries that are from time
to time party to the Permitted Receivables Facility Documents (other than any
Receivables Entity).

 

“Recipient” means (a) the Administrative Agents, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recovery Event” means any event (or portion thereof) that gives rise to the
receipt by the Borrower or any of its Restricted Subsidiaries of any insurance
proceeds or condemnation awards in respect of any assets or property (including,
without limitation, Real Property (including any improvements thereon), but
excluding any proceeds from business interruption insurance) to the extent that
the aggregate Net Cash Proceeds of all such events and Prepayment Asset Sales
during any fiscal year exceed the Annual Deductible Amount after giving effect
to such Recovery Event. For the avoidance of doubt, once the Net Cash Proceeds
of all Asset Sales and Recovery Events exceed the Annual Deductible Amount, any
amounts in excess thereof shall be considered Recovery Events.

 

40

--------------------------------------------------------------------------------


 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the applicable Administrative Agent at its
request by the Reference Banks (as the case may be) as of the applicable time on
the Quotation Day for Loans in the applicable currency and the applicable
Interest Period as the rate at which the relevant Reference Bank could borrow
funds in the London (or other applicable) interbank market in the relevant
currency and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in that currency and for
that period.

 

“Reference Banks” means the principal London (or other applicable) offices of
Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and such other banks as may be
appointed by the applicable Administrative Agent in consultation with the
Borrower.  No Lender shall be obligated to be a Reference Bank without its
consent.

 

“Reference Period” has the meaning assigned to such term in the definition of
the term “EBITDA”.

 

“Refinance” has the meaning assigned to such term in the definition of the term
“Permitted Refinancing Indebtedness,” and “Refinanced” and “Refinancing” shall
have meanings correlative thereto.

 

“Refinancing Amendment” has the meaning assigned to that term in
Section 2.23(e).

 

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.23(a).

 

“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrower or any Subsidiary Guarantor (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) 100% of the Net Cash Proceeds of such Refinancing Notes are used to
permanently reduce Loans and/or replace Commitments substantially simultaneously
with the issuance thereof; (b) the principal amount (or accreted value, if
applicable) of such Refinancing Notes does not exceed the principal amount (or
accreted value, if applicable) of the aggregate portion of the Loans so reduced
and/or Commitments so replaced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses); (c) the final maturity date of such
Refinancing Notes is on or after the Term Facility Maturity Date or the
Revolving Facility Maturity Date, as applicable, of the Term Loans so reduced or
the Revolving Credit Commitments so replaced; (d) the Weighted Average Life to
Maturity of such Refinancing Notes is greater than or equal to the Weighted
Average Life to Maturity of the Term Loans so repaid or the Revolving Credit
Commitments so replaced; (e) the terms of such Refinancing Notes do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Credit Commitments so
replaced, as applicable (other than (x) in the case of notes, customary offers
to repurchase or mandatory prepayment provisions upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default and (y) in the case of term loans secured by Collateral on a pari passu
basis with the Term Loans outstanding, amortization substantially similar to the
Term Loans or Revolving Credit Commitments so replaced or refinanced and
mandatory and voluntary prepayment provisions which are, when taken as a whole,
consistent in all material respects with, or not materially more favorable to
the lenders providing such Refinancing Notes than, those applicable to the Term
Loans being refinanced, and allocated on a pro rata basis or a less than pro
rata basis (but not a greater than pro rata basis) with the Term Loans
outstanding under this Agreement (other than mandatory prepayments pursuant to
Section 2.11(d)) and in the case of unsecured loans or loans secured by
Collateral on a junior priority basis relative to the Liens securing the Term
Loans outstanding, customary mandatory prepayment provisions upon asset sales or
events of loss and customary acceleration rights after an event of default);
(f) there shall be no obligor with respect thereto that is not a

 

41

--------------------------------------------------------------------------------


 

Loan Party; (g) if such Refinancing Notes are secured (x) it may only be secured
by Collateral (y) it must be subject to the provisions of a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable and (z) it may only be secured by a Lien on the Collateral that is
pari passu with or junior to the Lien on the Collateral securing the
Indebtedness refinanced or replaced and (j) all other terms applicable to such
Refinancing Notes (other than provisions relating to original issue discount,
upfront fees, interest rates and any other pricing terms (which original issue
discount, upfront fees, interest rates and other pricing terms shall not be
subject to the provisions set forth in this clause (j) (other than pricing, and
except for covenants and events of default applicable only to periods after the
Latest Maturity Date)) taken as a whole shall (as determined by the Borrower in
good faith) be substantially similar to, or not materially more favorable to the
lenders providing such Refinancing Notes then, the terms, taken as a whole,
applicable to the Term Loans or the Revolving Credit Commitments so replaced or
refinanced (except to the extent such covenants and other terms apply solely to
any period after the Latest Maturity Date).

 

“Refinancing Payoffs” has the meaning assigned to such term in Section 4.01(j).

 

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.23(a).

 

“Refinancing Term A Loans” means Refinancing Term Loans used to Refinance Term A
Loans.

 

“Refinancing Term B Loans” means Refinancing Term Loans used to Refinance Term B
Loans.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Replacement Revolving Commitments” has the meaning assigned to such term in
Section 2.23(c).

 

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 2.23(c).

 

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.23(c).

 

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.23(c).

 

“Reportable Event” means any “reportable event,” as defined in Section 4043 of
ERISA, other than an event for which the 30-day notice period has been waived.

 

“Repricing Event” means (i) any prepayment or repayment of Initial Term A Loans
or Initial Term B Loans with the proceeds of Indebtedness, or conversion of all
or any portion of the Initial Term A

 

42

--------------------------------------------------------------------------------


 

Loans or Initial Term B Loans, as applicable, into any new or replacement
Indebtedness bearing interest with an All-In Yield that is less than the All-In
Yield applicable to the Initial Term A Loans or Initial Term B Loans being
prepaid, repaid or converted and (ii) any amendment to this Agreement which
reduces the All-In Yield applicable to the Initial Term A Loans or Initial
Term B Loans (it being understood that (x) any prepayment premium with respect
to a Repricing Event shall apply to any required assignment by a Non-Consenting
Lender in connection with any such amendment pursuant to Section 9.02(d) and
(y) the All-In Yields shall exclude any structuring, commitment and arranger
fees or other similar fees unless such similar fees are paid to all lenders
generally in the primary syndication of such new or replacement tranche of
Indebtedness); provided that in no event shall any prepayment, repayment or
amendment of Initial Term A Loans or Initial Term B Loans in connection with a
Change of Control or Transformative Acquisition constitute a Repricing Event.

 

“Repricing Premium” has the meaning assigned to such term in Section 2.11(b).

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

“Required Percentage” means, with respect to any Excess Cash Flow Period, 50%;
provided that, if the First Lien Net Leverage Ratio as of the end of such Excess
Cash Flow Period is (x) less than or equal to 3.00:1.00 but greater than
2.50:1.00, such percentage shall be 25% or (y) less than or equal to 2.50:1.00,
such percentage shall be 0%.

 

“Required Revolving Lenders” means, at any time Revolving Lenders having Credit
Exposures in respect of Revolving Loans and unused Revolving Commitments
representing more than 50% of the sum of the total Credit Exposures in respect
of Revolving Loans and unused Revolving Commitments at such time.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such person or any of its property or assets or to which such
person or any of its property or assets is subject.

 

“Responsible Officer” means the chief financial officer, treasurer, assistant
treasurer or any authorized Senior Vice President or Vice President of the
Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Persons thereof) or any
Junior Debt Restricted Payment.

 

“Restricted Subsidiary” means any Subsidiary of Borrower other than an
Unrestricted Subsidiary.

 

43

--------------------------------------------------------------------------------


 

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(i).

 

“Revolving Commitment” means the commitment of a Revolving Lender to make
Revolving Loans, including Initial Revolving Loans and/or Other Revolving Loans,
in each case, as set forth in Schedule 2.01 or in an Incremental Amendment,
Extension Amendment or Refinancing Amendment.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Facility Maturity Date” means, as the context may require, (a) with
respect to the Revolving Facility in effect on the Closing Date, the fifth
anniversary of the Closing Date and (b) with respect to any other Classes of
Revolving Credit Commitments, the maturity dates specified therefor in the
applicable Incremental Amendment, Extension Amendment or Refinancing Amendment.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan by a Revolving Lender made pursuant to
Section 2.01(a) including Initial Revolving Loans and Other Revolving Loans.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or disposed
of.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank, including any such Cash Management Agreement that is in
effect on the Closing Date, unless when

 

44

--------------------------------------------------------------------------------


 

entered into such Cash Management Agreement is designated in writing by the
Borrower and such Cash Management Bank to the applicable Administrative Agent to
not be included as a Secured Cash Management Agreement.

 

“Secured Hedge Agreement” means any Hedging Agreement that is entered into by
and between the Borrower or any Restricted Subsidiary and any Hedge Bank,
including any such Hedging Agreement that is in effect on the Closing Date,
unless when entered into such Hedging Agreement is designated in writing by the
Borrower and such Hedge Bank to the applicable Administrative Agent to not be
included as a Secured Hedge Agreement.  Notwithstanding the foregoing, for all
purposes of the Loan Documents, any Guarantee of, or grant of any Lien to
secure, any obligations in respect of a Secured Hedge Agreement by a Subsidiary
Guarantor shall not include any Excluded Swap Obligations with respect to such
Subsidiary Guarantors.

 

“Secured Parties” means, collectively, the Administrative Agents, the Collateral
Agent, each Lender, each Issuing Bank, each Hedge Bank that is party to any
Secured Hedge Agreement, each Cash Management Bank that is party to any Secured
Cash Management Agreement, any Permitted Bi-Lateral Letter of Credit Issuer and
each sub-agent appointed pursuant to Article VIII hereof by the applicable
Administrative Agent with respect to matters relating to the Loan Documents or
by the Collateral Agent with respect to matters relating to any Security
Document.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Consolidated Secured Debt as of such date of determination, minus up to
$250,000,000 of unrestricted cash and Cash Equivalents of the Borrower and the
Restricted Subsidiaries (other than the proceeds of any Indebtedness being
incurred and giving rise to the need to calculate the Secured Net Leverage
Ratio) to (ii) EBITDA of the Borrower for the Reference Period then last ended.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) obligations
in respect of any Permitted Bi-Lateral Letter of Credit Facility,
(c) obligations in respect of any Secured Cash Management Agreement and
(d) obligations in respect of any Secured Hedge Agreement; provided that the
Secured Obligations shall exclude any Excluded Swap Obligations, including, in
each case, all interest and other monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding.

 

“Security Agreement” means the Pledge and Security Agreement dated as of the
Closing Date, as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, among the Borrower, each Subsidiary
Guarantor and the Collateral Agent.

 

“Security Documents” means and include each of the Security Agreement, each
Mortgage and each other security agreement, pledge agreement or other
instruments or documents executed and delivered to grant (or which purports to
grant) or perfect a security interest in any property as collateral for the
Secured Obligations.

 

“Seller Equity” means the issuance of the specified number of shares of common
stock by the Borrower to certain existing stockholders of Welch Allyn as set
forth in the 2015 Registration Statement.

 

“Special Flood Hazard Area” has the meaning assigned to such term in
Section 5.06(c).

 

“Specified Equity Contribution” means any cash contribution to the common equity
of the Borrower and/or any purchase or investment in common Qualified Equity
Interests of the Borrower or otherwise in a form reasonably acceptable to the
Administrative Agents.

 

45

--------------------------------------------------------------------------------


 

“Specified Holding Company” means any Subsidiary of the Borrower that is
required, pursuant to the terms of Section 6.03(h)(ii), to comply with the
requirements of Section 6.11, but only so long as such compliance is required.
The Borrower agrees and acknowledges that as of the Closing Date, Hill-Rom
Finance Limited Partner, Inc. is required, pursuant to the terms of
Section 6.03(h)(ii), to comply with the requirements of Section 6.11.

 

“Specified Merger Agreement Representations” means the representations made by
or on behalf of Welch Allyn and its subsidiaries in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower has (or an affiliate of the Borrower has) the right to terminate the
Borrower’s (or its) obligations under the Merger Agreement or decline to
consummate the Acquisition, in each case as a result of a breach of such
representations in the Merger Agreement.

 

“Specified Representations” means the representations and warranties of the
Borrower set forth in Section 3.01(i), Section 3.01(ii)(B) (as it relates to
power and authority), Section 3.02(a)(i), 3.02(a)(ii)(A), 3.02(a)(ii)(B)(x) (as
it relates to contractual obligations in respect of Indebtedness in excess of
$100,000,000), Section 3.04, Section 3.13, Section 3.16, Section 3.18 (subject
to the last paragraph in the definition of Collateral and Guarantee Requirement)
and Section 3.19.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Qualified Receivables Facility which are reasonably
customary (as determined in good faith by the Borrower) in an accounts
receivable financing transaction in the commercial paper, term securitization or
structured lending market.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such

 

46

--------------------------------------------------------------------------------


 

date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that is a party to the Guaranty
Agreement; provided, however, that no Excluded Subsidiary shall be required to
be a Subsidiary Guarantor.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Contracts permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Contract transaction.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in subsection (a), the amount(s) determined as the
market-to-market value(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
applicable Administrative Agent to be a suitable replacement) for the settlement
of payments in euro.

 

47

--------------------------------------------------------------------------------


 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all fees owed
under this Agreement and all other Obligations, expenses or amounts payable
under any Loan Document shall have been paid in full in cash (other than in
respect of contingent indemnification and expense reimbursement claims not then
due), and (c) all Letters of Credit (other than those that have been cash
collateralized with the minimum L/C Collateral Amount in a manner consistent
with Section 2.06(j) and reasonably acceptable to the Issuing Bank) have been
cancelled or have expired and all amounts drawn or paid thereunder have been
reimbursed in full in cash and all L/C Disbursements shall have been reimbursed.

 

“Term A Commitment” means, with respect to each Term A Lender, the commitment,
if any, of such Lender to make a Term A Loan in the amount of such commitment.

 

“Term A Lender” means a Lender party hereto having a Term A Commitment or
holding a Term A Loan or an Other Term A Loan.

 

“Term A Loan” means (a) an Initial Term A Loan or (b) an Other Term A Loan.

 

“Term B Commitment” means, with respect to each Term B Lender, the commitment,
if any, of such Lender to make a Term B Loan in the amount of such commitment.

 

“Term B Lender” means a Lender party hereto having a Term B Commitment or
holding a Term B Loan or an Other Term B Loan.

 

“Term B Loan” means (a) an Initial Term B Loan or (b) an Other Term B Loan.

 

“Term Facility Maturity Date” means the (a) Initial Term A Facility Maturity
Date, (b) the Initial Term B Facility Maturity Date and (c) with respect to any
other Class of Term Loans, the maturity dates specified therefor in the
applicable Incremental Amendment, Extension Amendment or Refinancing Amendment,
as applicable.

 

“Term Lender” means, at any time, a Term A Lender or a Term B Lender.

 

“Term Loan A/Revolver Administrative Agent” means JPMorgan Chase Bank, N.A.
(including its branches and affiliates), in its capacity as administrative agent
in respect of the Term Loan A Facility and Revolving Facility for the Lenders
hereunder.

 

“Term Loan B Administrative Agent” means Goldman Sachs Bank USA, in its capacity
as administrative agent in respect of the Term Loan B Facility for the Lenders
hereunder.

 

“Term Loan Commitment” means the commitment of a Term Loan Lender to make Term
Loans.  Including Initial Term A Loans, Initial Term B Loans and/or Other Term
Loans, in each case, as set forth on Schedule 2.01.

 

“Term Loan” means a Term A Loan or a Term B Loan.

 

48

--------------------------------------------------------------------------------


 

“Term Loan Installment Date” means an Initial Term A Loan Installment Date, an
Initial Term B Loan Installment Date and an Other Term Loan Installment Date.

 

“Title Insurer” has the meaning assigned to such term in the definition of the
term “Collateral and Guarantee Requirement.”

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Total Debt as of such date of determination, minus up to
$250,000,000 of unrestricted cash and Cash Equivalents of the Borrower and the
Restricted Subsidiaries (other than the proceeds of any Indebtedness being
incurred and giving rise to the need to calculate the Total Net Leverage Ratio)
to (ii) EBITDA of the Borrower for the Reference Period then last ended.

 

“Transaction Expenses” means (a) any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transactions and
(b) any transaction expenses and any fees, costs, expenses or charges related to
any actual, proposed or contemplated issuance or registration of an offering of
Equity Interests or any Investment, acquisition, disposition, recapitalization,
or the incurrence or registration of Indebtedness, in each case, whether or not
consummated or successful (including any amendment, waiver or other modification
of any of the documentation for any of the foregoing).

 

“Transactions” means the Acquisition (and the consummation of the other
transactions in connection therewith), the Refinancing Payoffs, the issuance and
sale of the 2023 Hill-Rom Notes, the issuance of the Seller Equity, the payment
of the Transaction Expenses, the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

 

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that (i) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or (ii) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unaudited Financial Statements” means (i) U.S. GAAP unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for the fiscal quarters ending December 31, 2014,
March 31, 2015 and June 30, 2015 and (ii) U.S. GAAP unaudited consolidated
balance sheets and related statements of income and cash flows of Welch Allyn
for the fiscal quarters ending April 4, 2015 and July 4, 2015, in each case,
delivered to the Joint Lead Arrangers on or before the Closing Date.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York or any other state the laws of
which are required to be applied in connection with the issue of perfection of
security interests.

 

“Unfinanced Capital Expenditures” shall mean, for any period, the Capital
Expenditures of the Borrower and its Restricted Subsidiaries during such period,
which Capital Expenditures are not financed

 

49

--------------------------------------------------------------------------------


 

from the proceeds of any Indebtedness (other than the Revolving Loans, it being
understood and agreed that, to the extent financed with Revolving Loans, such
Capital Expenditures shall be deemed Unfinanced Capital Expenditures).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary hereunder in accordance
with the provisions of Section 5.13.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Welch Allyn” means Welch Allyn Holdings, Inc. (f/k/a Welch Allyn Corporation),
a New York corporation.

 

“Welch Allyn Material Adverse Effect” means any event, circumstance,
development, condition, occurrence, state of facts, change or effect that,
individually or in the aggregate with other event, circumstance, development,
condition, occurrence, state of facts, change or effect, has had or would
reasonably be expected to have (a) a material adverse effect on the business,
assets, results of operations or financial condition of Welch Allyn and its
subsidiaries, taken as a whole, or (b) a material adverse effect on the ability
of Welch Allyn to consummate the Merger and the other Transactions, in either
case, other than any one or more of the following, and any event, circumstance,
development, condition, occurrence, state of facts, change or effect resulting
therefrom:  (i) the effect of any change in the United States or foreign
economies or securities or financial markets in general; (ii) the effect of any
change that generally affects any industry in which Welch Allyn or any of its
subsidiaries operates; (iii) the effect of any change arising in connection with
natural disasters or acts of nature, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing or underway as of the date hereof; (iv) the effect of any action taken
by the Borrower or any of its Affiliates with respect to the Transactions or
with respect to Welch Allyn or any of its subsidiaries; (v) the effect of any
changes in applicable Laws (as defined in the Merger Agreement) or accounting
rules or, in each case, the interpretation thereof; (vi) the failure of Welch
Allyn or any of its subsidiaries to meet internal projections; (vii) compliance
with the terms of, or taking any action required by, the Merger Agreement; or
(viii) any effect resulting from the public announcement of the Merger
Agreement, the consummation of the Transactions, in each case of
clauses (i) through (iii) and (v) above, only to the extent that such effect
does not have a disproportionate effect on Welch Allyn and its subsidiaries as
compared to other participants in the industry in which Welch Allyn and its
subsidiaries operate.

 

50

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                   Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by
Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03.                                   Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  The word “law” shall be construed
as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended & restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04.                                   Accounting Terms; GAAP; Pro
Forma Calculations.

 

(a)                                 Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies each Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agents notify the Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (x) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value,” as defined therein and (y) without
giving effect to any

 

51

--------------------------------------------------------------------------------


 

treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (ii) any obligations relating to a lease that was
accounted for by such Person as an operating lease as of the Closing Date and
any similar lease entered into after the Closing Date by such Person shall be
accounted for as obligations relating to an operating lease and not as
obligations relating to a capital lease; provided, however, that the Borrower
may elect, with notice to each Administrative Agent to treat operating leases as
capital leases in accordance with GAAP as in effect from time to time and, upon
such election, and upon any subsequent change to GAAP therefor, the parties will
enter into negotiations in good faith in an effort to preserve the original
intent of the financial covenants set forth herein (it being understood and
agreed that the treatment of operating leases be interpreted on the basis of
GAAP as in effect on the Closing Date until such election shall have been
withdrawn or such provision amended in accordance herewith).

 

(b)                                 All pro forma computations (subject to the
last sentence of the definition of EBITDA) required to be made hereunder giving
effect to any acquisition or disposition, investment, dividend, distribution or
issuance, incurrence or assumption or prepayments, payment or repurchase of
Indebtedness, designation of any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary or other
transaction shall in each case be calculated giving pro forma effect thereto
(and, in the case of any pro forma computation made hereunder to determine
whether such acquisition or disposition, investment, dividend, distribution or
issuance, incurrence or assumption or prepayment, payment or repurchase of
Indebtedness, designation of any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.05), and, to the extent applicable, to the
historical earnings and cash flows associated with the assets or entities
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. 
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Contract applicable to such
Indebtedness).

 

SECTION 1.05.                                   Status of Obligations.  In the
event that the Borrower or any other Loan Party shall at any time issue or have
outstanding any Subordinated Indebtedness, the Borrower shall take or cause such
other Loan Party to take all such actions as shall be necessary to cause the
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable each Administrative Agent and
the Lenders to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.  Without limiting the foregoing, the
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

52

--------------------------------------------------------------------------------


 

SECTION 1.06.                                   Leverage Ratios. 
Notwithstanding anything to the contrary contained herein, for purposes of
calculating any leverage ratio herein in connection with the incurrence of any
Indebtedness, (a) there shall be no netting of the cash proceeds proposed to be
received in connection with the incurrence of such Indebtedness and (b) to the
extent the Indebtedness to be incurred is revolving Indebtedness, the revolving
Indebtedness shall be treated as fully drawn.

 

SECTION 1.07.                                   Cashless Rollovers. 
Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, to the extent that any Lender extends the maturity date of,
or replaces, renews or refinances, any of its then-existing Loans or Commitments
with an Incremental Facility, Refinancing Term Loans, Loans in connection with
any Replacement Revolving Facility, Extended Term Loans, Extended Revolving
Loans or loans incurred under a new credit facility, in each case, to the extent
such extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars,” “in immediately
available funds,” “in Cash” or any other similar requirement.

 

SECTION 1.08.                                   Administrative Agents.  Each
Lender, Agent, Issuing Bank and any other party hereto agree that (i) the Term
Loan B Administrative Agent shall be the administrative agent with respect to
the Term B Loans and the Term B Lenders and shall exercise such duties, rights
and responsibilities set forth herein applicable to the Term B Loans and the
Term B Lenders and (ii) the Term Loan A/Revolver Administrative Agent shall be
the administrative agent with respect to the Revolving Loans, Revolving
Commitments, Revolving Lenders, Swingline Loans, Swingline Lenders, Letters of
Credit, LC Disbursements and Issuing Banks and shall exercise such duties,
rights and responsibilities set forth herein applicable to the Revolving Loans,
Revolving Commitments, Revolving Lenders, Swingline Loans, Swingline Lenders,
Letters of Credit, LC Disbursements and Issuing Banks.  References to
“applicable” Administrative Agent shall mean, when referring to a Term B Loan or
a Term B Lender, the Term Loan B Administrative Agent and when referring to the
Revolving Loans, Revolving Commitments, Revolving Lenders, Swingline Loans,
Swingline Lenders, Letters of Credit, LC Disbursements or Issuing Banks, the
Term Loan A/Revolver Administrative Agent.

 

SECTION 1.09.                                   Limited Condition Acquisitions. 
Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom) in connection with a Limited Condition
Acquisition, the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom or other applicable covenant required to be tested in
connection with such Limited Condition Acquisition shall, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) and if, after such ratios and other provisions are
measured on a pro forma basis after giving effect to such Limited Condition
Acquisition and the other transactions consummated in connection therewith
(including, without limitation, any related Investment, Restricted Payment,
Asset Sale or incurrence of Indebtedness and the use of proceeds thereof) as if
they occurred at the beginning of the four consecutive fiscal quarter period
being used to calculate such financial ratio or other applicable provision
ending prior to the LCA Test Date, the Borrower could have taken such action on
the relevant LCA Test Date in compliance with such ratios and provisions, such
ratios and provisions shall be deemed to have been complied with. For the
avoidance of doubt, after a LCA Election is made, (x) if any of such ratios or
provisions are exceeded as a result of fluctuations in such ratio (including due
to fluctuations in Consolidated EBITDA of the Borrower) at or prior to the
consummation of the relevant Limited Condition Acquisition, such ratios and
other provisions will not be deemed to have been exceeded as a

 

53

--------------------------------------------------------------------------------


 

result of such fluctuations solely for purposes of determining whether the
Limited Condition Acquisition is permitted hereunder and (y) such ratios and
other provisions shall not be tested at the time of consummation of such Limited
Condition Acquisition. If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio (excluding, for the avoidance of doubt, any ratio contained in
Section 6.13, the definition of Applicable Rate and the definition of Required
Percentage) or basket availability with respect to any other transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on both (x) a pro forma basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated and (y) on a stand-alone basis without assuming such Limited
Condition Acquisition and other transactions in connection therewith have been
consummated; provided, that (other than solely with respect to the incurrence
tests under which such Limited Condition Acquisition is being made) EBITDA,
assets and Consolidated Net Income of any target of such Limited Condition
Acquisition can only be used in the determination of the relevant ratio and
baskets if and when such Limited Condition Acquisition has closed.

 

ARTICLE II
The Credits

 

SECTION 2.01.                                   Commitments.  Subject to the
terms and conditions set forth herein, (a) each Revolving Lender (severally and
not jointly) agrees to make Revolving Loans to the Borrower in Agreed Currencies
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment, (ii) subject to Sections 2.04 and 2.11(b), the sum of the
Dollar Amount of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments or (iii) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total outstanding Revolving Loans and LC Exposure, in each case
denominated in Foreign Currencies, exceeding the Foreign Currency Sublimit,
(b) each Term A Lender with an Initial Term Loan A Commitment agrees to make an
Initial Term A Loan to the Borrower in Dollars on the Closing Date, in an amount
equal to such Lender’s Term Loan A Commitment by making immediately available
funds available to the Term Loan A/Revolver Administrative Agent’s designated
account, not later than the time specified by the Term Loan A/Revolver
Administrative Agent and (c) each Term B Lender with an Initial Term Loan B
Commitment agrees to make an Initial Term B Loan to the Borrower in Dollars on
the Closing Date, in an amount equal to such Lender’s Term Loan B Commitment by
making immediately available funds available to the Term Loan B Administrative
Agent’s designated account, not later than the time specified by the Term Loan B
Administrative Agent.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 

SECTION 2.02.                                   Loans and Borrowings.

 

(a)                                 Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.  The Term Loans shall amortize as set forth in
Section 2.10.

 

54

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing and Term Loan Borrowing shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Borrower may request in accordance herewith; provided
that, unless the Borrower has delivered a funding indemnity letter (in form and
substance reasonably acceptable to the applicable Administrative Agent) at least
three (3) Business Days prior to the Closing Date, all Borrowings made on the
Closing Date must be made as ABR Borrowings but may be converted into
Eurocurrency Borrowings in accordance with Section 2.08 and each ABR Loan shall
only be made in Dollars.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency) and not less than $5,000,000 (or, if such Borrowing is denominated in
a Foreign Currency 5,000,000 units of such currency).  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the aggregate Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000.  Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six (6) Eurocurrency Borrowings
outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the applicable Maturity Date.

 

SECTION 2.03.                                   Requests for Borrowings.  To
request a Borrowing, the Borrower shall notify each Administrative Agent of such
request (a) by irrevocable written notice (via a written Borrowing Request
signed by the Borrower, promptly followed by telephonic confirmation of such
request) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or by irrevocable written notice (via a written
Borrowing Request signed by the Borrower) not later than four (4) Business Days
(in the case of a Eurocurrency Borrowing denominated in a Foreign Currency), in
each case before the date of the proposed Borrowing or (b) by telephone in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to each Administrative Agent of a written
Borrowing Request signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate principal amount of the
requested Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing and whether such Borrowing is a Revolving
Borrowing or a Term Loan Borrowing;

 

55

--------------------------------------------------------------------------------


 

(iv)                              in the case of a Eurocurrency Borrowing, the
Agreed Currency and initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the applicable Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.                                   Determination of Dollar
Amounts.  The applicable Administrative Agent will determine the Dollar Amount
of:

 

(a)                                 each Eurocurrency Borrowing as of the date
two (2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)                                 the LC Exposure as of the date of each
request for the issuance, amendment, renewal or extension of any Letter of
Credit, and

 

(c)                                  all outstanding Credit Events on and as of
the last Business Day of each calendar quarter and, during the continuation of
an Event of Default, on any other Business Day elected by the applicable
Administrative Agent in its discretion or upon instruction by the Required
Lenders.

 

Each day upon or as of which the applicable Administrative Agent determines
Dollar Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Credit Event for which a
Dollar Amount is determined on or as of such day.

 

SECTION 2.05.                                   Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Borrower from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $100,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Term Loan A/Revolver Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 12:00 noon, New York City
time, on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan.  The Term Loan A/Revolver
Administrative Agent will promptly advise the Swingline Lender and the Term Loan
B Administrative Agent of any such notice received from the Borrower.  The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to

 

56

--------------------------------------------------------------------------------


 

finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Term Loan A/Revolver Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate.  Promptly upon
receipt of such notice, the Term Loan A/Revolver Administrative Agent will give
notice thereof to each Revolving Lender and the Term Loan B Administrative
Agent, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Term Loan A/Revolver Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Term Loan
A/Revolver Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders.  The Term Loan A/Revolver
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Term Loan A/Revolver
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Term Loan A/Revolver Administrative Agent; any such amounts received by
the Term Loan A/Revolver Administrative Agent shall be promptly remitted by the
Term Loan A/Revolver Administrative Agent to the Revolving Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Term Loan A/Revolver Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

 

SECTION 2.06.                                   Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or jointly for the
account of the Borrower and any of its Subsidiaries, in a form reasonably
acceptable to the Term Loan A/Revolver Administrative Agent and the relevant
Issuing Bank, at any time and from time to time during the Availability Period. 
Notwithstanding the foregoing, the letters of credit identified on Schedule 2.06
under this Agreement (the “Existing Letters of Credit”) shall be deemed to be
“Letters of Credit” issued on the Closing Date for all purposes of the Loan
Documents.  In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.  Notwithstanding
anything herein to the contrary, no Issuing Bank shall have any obligation
hereunder to issue, and no Issuing Bank shall issue, any Letter of Credit the
proceeds of which would be

 

57

--------------------------------------------------------------------------------


 

made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations, the Borrower will
be fully responsible for the reimbursement of LC Disbursements in accordance
with the terms hereof, the payment of interest thereon and the payment of fees
due under Section 2.12(b) to the same extent as if it were the sole account
party in respect of such Letter of Credit (the Borrower hereby irrevocably
waiving any defenses that might otherwise be available to it as a guarantor or
surety of the obligations of such a Subsidiary that is an account party in
respect of any such Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank) to an Issuing Bank and the Term Loan A/Revolver Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by an Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed $50,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Revolving Credit Exposures shall not exceed the aggregate Revolving
Commitments, (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, shall not exceed the Foreign Currency Sublimit and
(iv) subject to Section 2.04, the Dollar Amount of the aggregate face amount of
all Letters of Credit issued and then outstanding by any Issuing Bank shall not
exceed such Issuing Bank’s Applicable LC Sublimit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the applicable Issuing
Bank to the beneficiary thereof) at or prior to the close of business on the
earlier of (i) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (ii) the date that is five (5) Business Days
prior to the Revolving Credit Maturity Date; provided that a Letter of Credit
may expire up to one year beyond the Revolving Credit Maturity Date so long as
the applicable Borrower cash collateralizes 103% of the face amount of such
Letter of Credit in the manner described in Section 2.06(j) no later than thirty
(30) days prior to the Revolving Credit Maturity Date, on terms and conditions
reasonably acceptable to the relevant Issuing Bank and the Term Loan A/Revolver
Administrative Agent.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of any Issuing Bank or the Revolving
Lenders, each Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from each Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely

 

58

--------------------------------------------------------------------------------


 

and unconditionally agrees to pay to the Term Loan A/Revolver Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Term Loan A/Revolver
Administrative Agent in Dollars the Dollar Amount equal to such LC Disbursement,
calculated as of the date such Issuing Bank made such LC Disbursement (or if an
Issuing Bank shall so elect in its sole discretion by notice to the Borrower, in
such other Agreed Currency which was paid by such Issuing Bank pursuant to such
LC Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., Local
Time, on such date, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon, Local Time, on
the Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is not less than the Dollar Amount of
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. 
If the Borrower fails to make such payment when due, the Term Loan A/Revolver
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Term Loan A/Revolver
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Term Loan A/Revolver
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Term Loan A/Revolver Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Term Loan A/Revolver Administrative Agent shall
distribute such payment to the relevant Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.  Any payment made by a Revolving Lender pursuant to this paragraph
to reimburse an Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.  If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Term Loan A/Revolver Administrative Agent, any Issuing Bank or any Lender to any
stamp duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Borrower shall,
at its option, either (x) pay the amount of any such tax requested by the Term
Loan A/Revolver Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each

 

59

--------------------------------------------------------------------------------


 

LC Disbursement made in such Foreign Currency in Dollars, in an amount equal to
the Equivalent Amount, calculated using the applicable Exchange Rates, on the
date such LC Disbursement is made, of such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Term Loan A/Revolver
Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Term Loan A/Revolver Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans
(or in the case such LC Disbursement is denominated in a Foreign Currency, at
the Overnight Foreign Currency Rate for such Agreed Currency plus the then

 

60

--------------------------------------------------------------------------------


 

effective Applicable Rate with respect to Eurocurrency Revolving Loans);
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)                                     Replacement of an Issuing Bank.  Any
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Term Loan A/Revolver Administrative Agent, the replaced Issuing
Bank and the successor Issuing Bank.  The Term Loan A/Revolver Administrative
Agent shall notify the Revolving Lenders of any such replacement of an Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Term Loan A/Revolver Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Term Loan A/Revolver
Administrative Agent, in the name of the Term Loan A/Revolver Administrative
Agent and for the benefit of the Revolving Lenders (the “LC Collateral
Account”), an amount in cash equal to 102% of the Dollar Amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Foreign Currency
Letters of Credit or LC Disbursements in a Foreign Currency that the Borrower is
not late in reimbursing shall be deposited in the applicable Foreign Currencies
in the actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in Section 7.01(e).  For the purposes of
this paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower.  The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Sections 2.11(f) and
2.06(c).  Such deposit shall be held by the Term Loan A/Revolver Administrative
Agent as collateral for the payment and performance of the Obligations.  The
Term Loan A/Revolver Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Term Loan A/Revolver Administrative Agent a security
interest in the LC Collateral Account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Term Loan A/Revolver Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Term Loan A/Revolver Administrative
Agent to reimburse the relevant Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but

 

61

--------------------------------------------------------------------------------


 

subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

 

(k)                                 Issuing Bank Agreements.  Each Issuing Bank
agrees that, unless otherwise requested by the Term Loan A/Revolver
Administrative Agent, such Issuing Bank shall report in writing to the Term Loan
A/Revolver Administrative Agent (i) on the first Business Day of each week, to
the extent that there was any activity in respect of Letters of Credit during
the immediately preceding week, such daily activity (set forth by day),
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Term Loan A/Revolver Administrative Agent that it is then
permitted under this Agreement, (iii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date of such LC Disbursement and the amount
of such LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount and currency of such LC
Disbursement and (v) on any other Business Day, such other information as the
Term Loan A/Revolver Administrative Agent shall reasonably request.

 

SECTION 2.07.                                   Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds (i) in the case of Loans denominated in Dollars, by 12:00 noon,
New York City time, to the account of the applicable Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the applicable Administrative Agent’s Eurocurrency Payment
Office for such currency and at such Eurocurrency Payment Office for such
currency; provided that Swingline Loans shall be made as provided in
Section 2.05.  The applicable Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of the Borrower maintained with JPMorgan Chase Bank,
N.A. and designated by the Borrower in the applicable Borrowing Request, in the
case of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Term Loan A/Revolver
Administrative Agent to the relevant Issuing Bank.

 

(b)                                 Unless the applicable Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to such Administrative Agent
such Lender’s share of such Borrowing, such Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to such
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to such

 

62

--------------------------------------------------------------------------------


 

Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to such Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by such Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to such Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.08.                                   Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the applicable Administrative Agent of such
election (by telephone or irrevocable written notice in the case of a Borrowing
denominated in Dollars or by irrevocable written notice (via an Interest
Election Request signed by the Borrower) in the case of a Borrowing denominated
in a Foreign Currency) by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to each Administrative Agent of
a written Interest Election Request signed by the Borrower.  Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

 

(i)                                the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)                             the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                          whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

 

(iv)                         if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period.”

 

63

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the applicable Administrative Agent shall advise each Lender
and the other Administrative Agent of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the Borrower shall have failed to deliver an Interest
Election Request prior to the third (3rd) Business Day preceding the end of such
Interest Period, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one month
unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the applicable Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

 

SECTION 2.09.                                   Termination and Reduction of
Commitments.

 

(a)                                 Unless previously terminated, (i) the Term
Loan Commitments shall terminate on the Closing Date and (ii) the Revolving
Commitments shall terminate on the Revolving Facility Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Dollar
Amount of the sum of the Revolving Credit Exposures would exceed the aggregate
Revolving Commitments.

 

(c)                                  The Borrower shall notify the Term Loan
A/Revolver Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Term Loan A/Revolver Administrative Agent shall advise the Lenders
of the contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Term Loan A/Revolver Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

64

--------------------------------------------------------------------------------


 

SECTION 2.10.                                   Repayment and Amortization of
Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Term Loan A/Revolver Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan on
the Revolving Facility Maturity Date in the currency of such Loan and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Facility Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two (2) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Borrower shall repay
all Swingline Loans then outstanding.

 

(b)                                 The Borrower shall repay Term A Loans on
each date set forth below in the aggregate principal amount set forth opposite
such date (or if such date is not a Business Day on the immediately preceding
Business Day) (as adjusted from time to time pursuant to Section 2.11) and each
such payment shall be made to the Term Loan A/Revolver Administrative Agent for
the account of each Initial Term A Lender (each such date, an “Initial Term A
Loan Installment Date”):

 

Payment Date

 

Aggregate Principal Amount

 

December 31, 2015

 

$

12,500,000

 

March 31, 2016

 

$

12,500,000

 

June 30, 2016

 

$

12,500,000

 

September 30, 2016

 

$

12,500,000

 

December 31, 2016

 

$

18,750,000

 

March 31, 2017

 

$

18,750,000

 

June 30, 2017

 

$

18,750,000

 

September 30, 2017

 

$

18,750,000

 

December 31, 2017

 

$

25,000,000

 

March 31, 2018

 

$

25,000,000

 

June 30, 2018

 

$

25,000,000

 

September 30, 2018

 

$

25,000,000

 

December 31, 2018

 

$

25,000,000

 

March 31, 2019

 

$

25,000,000

 

June 30, 2019

 

$

25,000,000

 

September 30, 2019

 

$

25,000,000

 

December 31, 2019

 

$

25,000,000

 

March 31, 2020

 

$

25,000,000

 

June 30, 2020

 

$

25,000,000

 

Initial Term A Facility Maturity Date

 

$

600,000,000

 

 

(c)                                  The Borrower shall repay Term B Loans on
each date set forth below in the aggregate principal amount set forth opposite
such date (or if such date is not a Business Day on the immediately preceding
Business Day) (as adjusted from time to time pursuant to Section 2.11) and each
such payment shall be made to the Term Loan B Administrative Agent for the
account of each Initial Term B Lender (each such date an “Initial Term B Loan
Installment Date”):

 

65

--------------------------------------------------------------------------------


 

Payment Date

 

Aggregate Principal Amount

 

December 31, 2015

 

$

2,000,000

 

March 31, 2016

 

$

2,000,000

 

June 30, 2016

 

$

2,000,000

 

September 30, 2016

 

$

2,000,000

 

December 31, 2016

 

$

2,000,000

 

March 31, 2017

 

$

2,000,000

 

June 30, 2017

 

$

2,000,000

 

September 30, 2017

 

$

2,000,000

 

December 31, 2017

 

$

2,000,000

 

March 31, 2018

 

$

2,000,000

 

June 30, 2018

 

$

2,000,000

 

September 30, 2018

 

$

2,000,000

 

December 31, 2018

 

$

2,000,000

 

March 31, 2019

 

$

2,000,000

 

June 30, 2019

 

$

2,000,000

 

September 30, 2019

 

$

2,000,000

 

December 31, 2019

 

$

2,000,000

 

March 31, 2020

 

$

2,000,000

 

June 30, 2020

 

$

2,000,000

 

September 30, 2020

 

$

2,000,000

 

December 31, 2020

 

$

2,000,000

 

March 31, 2021

 

$

2,000,000

 

June 30, 2021

 

$

2,000,000

 

September 30, 2021

 

$

2,000,000

 

December 31, 2021

 

$

2,000,000

 

March 31, 2022

 

$

2,000,000

 

June 30, 2022

 

$

2,000,000

 

Initial Term B Facility Maturity Date

 

$

746,000,000

 

 

(d)                                 In the event that any Other Term Loans are
made, the applicable Borrower shall repay such Other Term Loans on the dates and
in the amounts set forth in the documentation relating thereto (each such date
being referred to as an “Other Term Loan Installment Date”).

 

(e)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(f)                                   Each Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class, Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by such Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

 

(g)                                  The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the applicable Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(h)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to

 

66

--------------------------------------------------------------------------------


 

such Lender and its registered assigns and in the form attached hereto as
Exhibit I-1, I-2, or I-3, as applicable.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

 

SECTION 2.11.                                   Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11(a).  The
Borrower shall notify the applicable Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of prepayment,
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one (1) Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the applicable Administrative Agent shall advise the Lenders and the
other Administrative Agent of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing and each voluntary prepayment
of a Term Loan A Borrowing shall be applied ratably to the Term A Loans included
in the prepaid Term Loan A Borrowing in such order of application as directed by
the Borrower and each voluntary prepayment of a Term Loan B Borrowing shall be
applied ratably to the Term B Loans included in the prepaid Term Loan B
Borrowing in such order of application as directed by the Borrower.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13, (ii) break funding payments pursuant to Section 2.16 and (iii) in
the case of a Repricing Event, the Repricing Premium.

 

(b)                                 If any Repricing Event occurs on or before
the date that is six months after the Closing Date, the Borrower agrees to pay
to the applicable Administrative Agent, for the ratable account of each Term
Loan Lender with Initial Term A Loans and/or Initial Term B Loans, as
applicable, that are subject to such Repricing Event (including any Term Loan
Lender which is replaced pursuant to Section 9.02(d) as a result of its refusal
to consent to an amendment giving rise to such Repricing Event), a fee in an
amount equal to 1.00% of the aggregate principal amount of the Initial Term A
Loans and/or Initial Term B Loans subject to such Repricing Event (the
“Repricing Premium”).  Such Repricing Premium shall be earned, due and payable
upon the date of the occurrence of the respective Repricing Event.

 

(c)                                  Not later than the fifth (5) Business Day
following the receipt by the Borrower or any of its Restricted Subsidiaries of
Net Cash Proceeds in respect of any Prepayment Asset Sale or Recovery Event, in
each case in excess of the Annual Deductible Amount, the Borrower shall apply an
amount equal to 100% of the Net Cash Proceeds received by the Borrower or such
Restricted Subsidiaries with respect thereto (subject to the restrictions set
forth herein) to prepay outstanding Term Loans in accordance with
Section 2.11(h); provided, however, that, if (x) prior to the date any such
prepayment is required to be made, the Borrower notifies each Administrative
Agent of its intent to reinvest such Net Cash Proceeds in assets of a kind then
used or usable in the business of the Borrower and its Restricted

 

67

--------------------------------------------------------------------------------


 

Subsidiaries and (y) no Event of Default shall have occurred and be continuing
at the time of such notice, and no Event of Default shall have occurred and
shall be continuing at the time of proposed reinvestment (unless such
reinvestment is made pursuant to a binding commitment entered into at a time
when no Event of Default was continuing), then the Borrower shall not be
required to prepay Term Loans hereunder in respect of such Net Cash Proceeds to
the extent that such Net Cash Proceeds are so reinvested within 12 months after
the date of receipt of such Net Cash Proceeds (or, within such 12 month period,
the Borrower or any of its Restricted Subsidiaries enters into a binding
commitment to so reinvest in such Net Cash Proceeds, and such Net Cash Proceeds
are so reinvested within 180 days after the expiration of such 12 month period);
provided, further, that if any Net Cash Proceeds are not reinvested on or prior
to the last day of the applicable application period, such Net Cash Proceeds
shall be applied within five (5) Business Days to the prepayment of the Term
Loans as set forth above (without regard to the immediately preceding proviso).

 

(d)                                 If at any time, the Borrower or any of its
Restricted Subsidiaries receives Net Cash Proceeds of any debt securities or
other incurrence of Indebtedness (other than Indebtedness incurred pursuant to
Section 6.03 (other than Permitted Refinancings in respect of the Loans and
Commitments hereunder, Refinancing Term Loans, Replacement Revolving Loans used
to refinance Term Loans and Refinancing Notes)), then no later than three
(3) Business Days after the Borrower’s or any Restricted Subsidiary’s receipt
thereof, an amount equal to 100% of the Net Cash Proceeds thereof shall be paid
by the Borrower to the applicable Administrative Agent and applied as a
mandatory prepayment of principal of the Term Loans as provided in
Section 2.11(h) or to the extent such prepayment obligation arises from an
incurrence of Indebtedness in respect of a Permitted Refinancing, Refinancing
Term Loans, Refinancing Notes or Replacement Revolving Loans applied to
prepayment of such replaced or refinanced Term Loans;

 

(e)                                  Not later than five (5) Business Days after
the date on which the annual financial statements are, or are required to be,
delivered under Section 5.01(a) with respect to each Excess Cash Flow Period,
the Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period
and, if and to the extent the amount of such Excess Cash Flow exceeds $0, the
Borrower shall prepay, in accordance with Section 2.11(h), an aggregate
principal amount of Term Loans equal to (i) an amount equal to the Required
Percentage of such Excess Cash Flow minus (ii) the sum of (a) to the extent not
financed using the proceeds of Indebtedness, the amount of any voluntary
prepayments of Term Loans during such Excess Cash Flow Period pursuant to
Section 2.11(a) and (b) to the extent not financed using the proceeds of
Indebtedness, the amount of any voluntary prepayments of Revolving Loans to the
extent that Revolving Commitments are permanently terminated or reduced pursuant
to Section 2.09.  Such calculation will be set forth in a certificate signed by
a Financial Officer of the Borrower delivered to each Administrative Agent
setting forth the amount, if any, of Excess Cash Flow for such fiscal year, the
amount of any required prepayment in respect thereof and the calculation thereof
in reasonable detail.

 

(f)                                   If at any time, (i) other than as a result
of fluctuations in currency exchange rates, (A) the sum of the aggregate
principal Dollar Amount of all of the Revolving Credit Exposures (calculated,
with respect to those Credit Events denominated in Foreign Currencies, as of the
most recent Computation Date with respect to each such Credit Event) exceeds the
aggregate Revolving Commitments or (B) the sum of the aggregate principal Dollar
Amount of all of the outstanding Revolving Credit Exposures denominated in
Foreign Currencies (the “Foreign Currency Exposure”) (so calculated), as of the
most recent Computation Date with respect to each such Credit Event, exceeds the
Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (so calculated) exceeds 105% of the aggregate
Revolving Commitments or (B) the Foreign Currency Exposure, as of the most
recent Computation Date with respect to each such Credit Event, exceeds 105% of
the Foreign Currency Sublimit, the Borrower shall in each case immediately repay
Revolving Borrowings or cash collateralize LC Exposure in an

 

68

--------------------------------------------------------------------------------


 

account with the Term Loan A/Revolver Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause (x) the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the aggregate Revolving Commitments and
(y) the Foreign Currency Exposure to be less than or equal to the Foreign
Currency Sublimit, as applicable.

 

(g)                                  Notwithstanding any other provisions of
this Section 2.11, (A) to the extent that any or all of the Net Cash Proceeds of
any Asset Sale or Recovery Event by a Foreign Subsidiary giving rise to a
prepayment event under Section 2.11(c) (a “Foreign Asset Sale Recovery Event”)
or Excess Cash Flow are prohibited or delayed by applicable law from being
repatriated to the United States, an amount equal to the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be paid by
the Borrower in respect of the Term Loans at the times provided in this
Section 2.11 so long as the applicable local law will not permit repatriation to
the United States, and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow would be permitted under the applicable local law,
the Borrower will promptly pay an amount equal to such Net Cash Proceeds or
Excess Cash Flow, which amount shall be applied to the repayment of the Term
Loans pursuant to this Section 2.11 to the extent otherwise provided herein or
(B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all Net Cash Proceeds from such Foreign Asset Sale
Recovery Event or Excess Cash Flow could reasonably be expected to result in a
material adverse tax consequence to the Borrower or its Restricted Subsidiaries
with respect to such Net Cash Proceeds or Excess Cash Flow, the Borrower shall
have no obligation to repay an amount equal to such Net Cash Proceeds or Excess
Cash Flow so affected until such time that such amounts could be repatriated
without incurring such liability or consequence.  Nothing in this Section 2.11
shall be construed as a covenant by any Foreign Subsidiary to distribute any
amounts to any Loan Party or a covenant by the Borrower or any Loan Party to
cause any Foreign Subsidiary to distribute any amounts (it being understood that
this Section 2.11 requires only that the Borrower repay certain amounts
calculated by reference to certain Excess Cash Flow and/or Foreign Asset Sale
Recovery Events of a Foreign Subsidiary).

 

(h)                                 Any mandatory prepayment of Term Loans
pursuant to Section 2.11(c), (d) (other than as set forth therein) or (e) shall
be applied so that the aggregate amount of such prepayment is allocated among
the Initial Term A Loans, Initial Term B Loans and the Other Term Loans (to the
extent such Other Term Loans are secured by Collateral on a pari passu basis
with the Initial Term Loans), if any, pro rata based on the aggregate principal
amount of outstanding Initial Term A Loans, Initial Term B Loans and Other Term
Loans (to the extent secured by Collateral on a pari passu basis with the
Initial Term Loans), if any, to reduce amounts due on the Term Loan Installment
Dates for such Classes as directed by the Borrower (and if not specified by the
Borrower, in direct order of maturity) (it being understood that to the extent
any Class of Initial Term Loan or Other Term Loans is not entitled to mandatory
prepayments under Section 2.11(c), (d) or (e), such Class will be excluded in
such pro rata calculations); provided that, subject to the pro rata application
to Term Loans outstanding within any respective Class of Term Loans, (x) with
respect to mandatory prepayments of Term Loans pursuant to Section 2.11(c) and
2.11(e), any Class of Other Term Loans may receive less than its pro rata share
thereof (so long as the amount by which its pro rata share exceeds the amount
actually applied to such Class is applied to repay (on a pro rata basis) the
outstanding Initial Term A Loans, Initial Term B Loans and any other Classes of
then outstanding Other Term Loans (which are permitted to be paid on a pro rata
basis), in each case to the extent the respective Class receiving less than its
pro rata share has consented thereto) and (y) the Borrower shall allocate any
repayments pursuant to Section 2.11(c) to repay the respective Class or Classes
being refinanced, as provided in said Section 2.11(d).  Any optional prepayments
of the Term Loans pursuant to Section 2.11(d) shall be applied to the remaining
installments of the Term Loans under the applicable Class or Classes as the
Borrower may in each case direct.

 

(i)                                     The Borrower shall notify each
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 2.11(c) or 2.11(e) at least three (3)

 

69

--------------------------------------------------------------------------------


 

Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  Each Administrative Agent will
promptly notify each Term Loan Lender of the contents of any such prepayment
notice and of such Term Loan Lender’s ratable portion of such prepayment (based
on such Lender’s pro rata share of each relevant Class of the Term Loans).  Any
Term Loan Lender may elect, by delivering written notice to the applicable
Administrative Agent and the Borrower no later than 5:00 p.m. one (1) Business
Day after the date of such Term Loan Lender’s receipt of notice from the
applicable Administrative Agent regarding such prepayment, that the full amount
of any mandatory prepayment otherwise required to be made with respect to the
Initial Term A Loans or the Initial Term B Loans, as applicable, held by such
Term Loan A Lender or Term Loan B Lender, as applicable, pursuant to
Section 2.11(c) or 2.11(e) not be made (the aggregate amount of such prepayments
declined, the “Declined Proceeds”).  If a Term Loan Lender fails to deliver
notice setting forth such rejection of a prepayment to the applicable
Administrative Agent within the time frame specified above or such notice fails
to specify the principal amount of the Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans.  For the avoidance of doubt, the Borrower may retain
the Declined Proceeds (“Retained Declined Proceeds”) and apply such Retained
Declined Proceeds to prepay loans in accordance with Section 2.11(a) above or
for any other purpose permitted by this Agreement.

 

SECTION 2.12.                                   Fees.

 

(a)                                 The Borrower agrees to pay to the Term Loan
A/Revolver Administrative Agent for the account of each Revolving Lender a
facility fee (the “Facility Fee”), which shall accrue at the Applicable Rate on
the daily amount of the Revolving Commitment of such Lender (whether used or
unused) during the period from and including the Closing Date to but excluding
the date on which such Revolving Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Revolving
Commitment terminates, then such Facility Fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Revolving Commitment terminates to but excluding the date on
which such Lender ceases to have any Revolving Credit Exposure.  Accrued
Facility Fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Closing Date; provided that any Facility Fees accruing after the date on which
the Revolving Commitments terminate shall be payable on demand.  All Facility
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)                                 The Borrower agrees to pay (i) to the Term
Loan A/Revolver Administrative Agent for the account of each Revolving Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the average daily Dollar Amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Revolving Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to the relevant Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Closing
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.  Unless
otherwise specified above, participation fees and fronting fees accrued

 

70

--------------------------------------------------------------------------------


 

through and including the last day of March, June, September and December of
each year shall be payable on the third (3rd) Business Day following such last
day, commencing on the first such date to occur after the Closing Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

 

(c)                                  The Borrower agrees to pay to the
applicable Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Borrower and such
Administrative Agent (including, without limitation, fees separately agreed in
the Fee Letters).

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in Dollars (except as otherwise expressly provided in this
Section 2.12) and immediately available funds, to the applicable Administrative
Agent (or to the relevant Issuing Bank, in the case of fees payable to it) for
distribution, in the case of Facility Fees and participation fees, to the
applicable Lenders.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13.                                   Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest (i) computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall

 

71

--------------------------------------------------------------------------------


 

be determined by the applicable Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.14.                                   Alternate Rate of Interest.

 

(a)                                 If at the time that the applicable
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing, the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
and the applicable Administrative Agent shall reasonably determine that it is
not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two (2) Reference Banks shall supply a rate to the
applicable Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the applicable
Administrative Agent in its sole discretion after consultation with the Borrower
and consented to in writing by the Required Lenders (the “Alternative Rate”);
provided, however, that until such time as the Alternative Rate shall be
determined and so consented to by the Required Lenders, Borrowings shall not be
available in such Foreign Currency.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)                                the applicable Administrative Agent
determines (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period; or

 

(ii)                             the applicable Administrative Agent is advised
by the Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the applicable Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until such Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if any Borrowing Request requests a Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Revolving Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

72

--------------------------------------------------------------------------------


 

SECTION 2.15.                                   Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan, requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Bank;

 

(ii)                             impose on any Lender or any Issuing Bank or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; or

 

(iii)                          subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the

 

73

--------------------------------------------------------------------------------


 

Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16.                                   Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurocurrency Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default or as a result of any prepayment pursuant to Section 2.11),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(a) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

SECTION 2.17.                                   Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the applicable Administrative Agent
timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
applicable Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to such Administrative Agent.

 

74

--------------------------------------------------------------------------------


 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the applicable
Administrative Agent), or by the applicable Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify each Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified such
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
applicable Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the applicable Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
applicable Administrative Agent to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by such
Administrative Agent to the Lender from any other source against any amount due
to such Administrative Agent under this paragraph (e).

 

(f)                                   Status of Lenders.

 

(i)                                Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the applicable Administrative
Agent, at the time or times reasonably requested by the Borrower or such
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or such Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the applicable Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or such
Administrative Agent as will enable the Borrower or such Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the applicable Administrative Agent on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the applicable
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

 

75

--------------------------------------------------------------------------------


 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the applicable
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the applicable Administrative Agent), whichever of
the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the applicable
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the applicable Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the applicable Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the applicable
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably

 

76

--------------------------------------------------------------------------------


 

requested by the Borrower or the applicable Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or such Administrative Agent as may be
necessary for the Borrower and such Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the applicable
Administrative Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of any
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Issuing Bank.  For purposes of this
Section 2.17, the term “Lender” includes each Issuing Bank.

 

SECTION 2.18.                                   Payments Generally; Allocations
of Proceeds; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to (i) in the case of payments denominated in
Dollars, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency, 12:00 noon, Local Time, in the city of the
applicable Administrative Agent’s Eurocurrency Payment Office for such currency,
in each case on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of such Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made (i) in the same currency in

 

77

--------------------------------------------------------------------------------


 

which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) (x) in respect of Term A Loans and/or
Revolving Loans, to the Term Loan A/Revolver Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or (y) in respect of Term B
Loans, to the Term Loan B Administrative Agent at its offices at 200 West
Street, New York, NY 10282 or, in the case of a Credit Event denominated in a
Foreign Currency, the applicable Administrative Agent’s Eurocurrency Payment
Office for such currency, except payments to be made directly to an Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto.  The applicable Administrative Agent shall distribute
any such payments denominated in the same currency received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the applicable Administrative Agent
for the account of the Lenders in such Original Currency, then all payments to
be made by the Borrower hereunder in such currency shall instead be made when
due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower takes all risks of the imposition of any such currency control
or exchange regulations.

 

(b)                                 If at any time insufficient funds are
received by and available to the applicable Administrative Agent to pay fully
all amounts of principal, unreimbursed LC Disbursements, interest and fees then
due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

 

(c)                                  At the election of the applicable
Administrative Agent, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower pursuant to
Section 2.03 or a deemed request as provided in this Section or may be deducted
from any deposit account of the Borrower maintained with the applicable
Administrative Agent.  The Borrower hereby irrevocably authorizes (i) the
applicable Administrative Agent to make a Borrowing for the purpose of paying
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents and agrees that all such amounts
charged shall constitute Loans (including Swingline Loans) and that all such
Borrowings shall be deemed to have been requested pursuant to Sections 2.03 or
2.05, as applicable and (ii) the applicable Administrative Agent to charge any
deposit account of the Borrower maintained with the applicable Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

 

(d)                                 If, except as expressly provided herein, any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash

 

78

--------------------------------------------------------------------------------


 

at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)                                  Unless the applicable Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to such Administrative Agent for the account of the relevant
Lenders or the relevant Issuing Bank hereunder that the Borrower will not make
such payment, such Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the relevant Issuing Banks, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the relevant Lenders or the relevant Issuing
Banks, as the case may be, severally agrees to repay to the applicable
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to such Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by such Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), then the applicable Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by such Administrative Agent for the account of such
Lender and for the benefit of such Administrative Agent, the Swingline Lender or
the Issuing Banks to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section; in the
case of each of clauses (i) and (ii) above, in any order as determined by such
Administrative Agent in its discretion.

 

(g)                                  Except as otherwise expressly provided
herein, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Facility
Fee and the participation fees in respect of Letters of Credit, each reduction
of the Revolving Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders entitled thereto in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
respective applicable outstanding Loans).  For purposes of determining the
available Revolving Commitments of the Lenders at any time, each outstanding
Swingline Loan shall be deemed to have utilized the Revolving Commitments of the
Lenders (including those Lenders which shall not have made Swingline Loans) pro
rata in accordance with such respective Revolving Commitments.  Each Lender
agrees that in computing such Lender’s portion of any

 

79

--------------------------------------------------------------------------------


 

Borrowing to be made hereunder, the applicable Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.

 

SECTION 2.19.                                   Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the applicable Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of such Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.20.                                   Incremental Facilities.  The
Borrower may from time to time elect to increase the Revolving Commitments or
make additional Revolving Commitments (such increased and/or additional
Revolving Commitments, an “Incremental Revolving Commitment” and the loans
thereunder, “Incremental Revolving Loans” and, together with the Incremental
Revolving Commitments, an “Incremental Revolving Facility”) or enter into one or
more tranches of Term A Loans or increase outstanding Term A Loans (each an
“Incremental Term A Loan”) or enter into one or more tranches of Term B Loans or
increase outstanding Term B Loans (each an “Incremental Term B Loan” and
together with any Incremental Term A Loan, the “Incremental Term Loans,” and
together with the Incremental Revolving Facility hereinafter collectively
referred to as “Incremental Facilities,” as applicable), in each case in minimum
increments of $10,000,000 so long as, after giving effect thereto, the aggregate
amount of all such Incremental Facilities incurred pursuant to this Section 2.20
does not exceed the sum of (I) the sum of (x) $450,000,000 plus (y) all
voluntary prepayments of any outstanding Term Loans prior to the incurrence of
such Incremental Facility, to the extent such prepayments are not funded with
the proceeds of long-term Indebtedness minus (z) the aggregate principal amount
of Indebtedness outstanding pursuant to Section 6.03(i) hereof at such time
(this clause (I), the “Fixed Incremental Incurrence Basket”) and (II)

 

80

--------------------------------------------------------------------------------


 

any additional amounts so long as immediately after giving pro forma effect to
the establishment of such Incremental Facility (and assuming any such
Incremental Revolving Commitments are fully drawn) and the use of proceeds
thereunder, the First Lien Net Leverage Ratio is not, on a pro forma basis,
greater than 3.50:1.00 provided that any Indebtedness under such Incremental
Facility that ranks junior to the liens securing the Initial Term Loans or that
are unsecured shall be treated as Consolidated First Lien Debt for purposes of
calculating the First Lien Net Leverage Ratio to determine whether such
Incremental Facility may be incurred pursuant to this Section 2.20 and for all
other First Lien Net Leverage Ratio and Secured Net Leverage Ratio (other than,
in the case of such unsecured indebtedness, the Secured Net Leverage Ratio set
forth in Section 6.13(a)) calculations in this Agreement from and after the date
of effectiveness of such Incremental Facility (this clause (II), the “Ratio
Based Incremental Incurrence Basket”).  For the avoidance of doubt, any amounts
incurred under the Fixed Incremental Incurrence Basket concurrently with any
amounts incurred under the Ratio Based Incremental Incurrence Basket will not
count as Indebtedness for purposes of calculating the Ratio Based Incremental
Incurrence Basket at such time.  The Borrower may arrange for any such increase
or tranche to be provided by one or more Lenders (each Lender so agreeing to
participate in any Incremental Facility, an “Increasing Lender”), or by one or
more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution or Disqualified Lender may be an Augmenting Lender and no
existing Lender shall be required to be an Increasing Lender), which agree to
participate in such Incremental Facility; provided that each Augmenting Lender,
shall be subject to the approval of the Borrower and each Administrative Agent
and if the Augmenting Lender is providing all or a portion of an Incremental
Revolving Facility, each Issuing Bank and Swingline Lender.  Any Incremental
Facility shall be established pursuant to an amendment (or joinder
documentation) to this Agreement (an “Incremental Amendment”), and as
appropriate, the other Loan Documents, executed by the Borrower, each other Loan
Party, each Lender agreeing to provide all or a portion of the Incremental
Facility (including Augmenting Lenders and Increasing Lenders) and the
Administrative Agents (and subject to such Incremental Amendment being
reasonably satisfactory to the Administrative Agent) and no consent of any
Lender (other than the Lenders participating in the Incremental Facility) shall
be required for the establishment of any Incremental Facility pursuant to this
Section 2.20 or for amending this Agreement and any other Loan Document in
connection therewith.  The Incremental Facility created pursuant to this
Section 2.20 (and any amendments to this Agreement and the Loan Documents in
connection therewith) shall become effective on the date agreed by the Borrower,
each Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders, and each Administrative Agent shall notify each Lender thereof. 
Notwithstanding the foregoing, no Incremental Facility shall become effective
under this paragraph unless, (i) on the proposed date of the effectiveness of
such Incremental Facility, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied both before and after giving effect to such
Incremental Facility or waived by the Required Lenders and each Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower; provided that, if the proceeds
of such Incremental Facility are used to consummate a Permitted Acquisition, the
representations and warranties required to be made in connection with such
Incremental Facility shall be limited to the Specified Representations and
(ii) each Administrative Agent shall have received documents consistent with
those delivered on the Closing Date as to the corporate power and authority of
the Borrower to borrow hereunder after giving effect to such Incremental
Facility and such other documentation or opinions reasonably requested by the
Administrative Agent and the Lenders of such Incremental Facility.

 

(a)                                 The proceeds of any Incremental Term Loans
will be used only for general corporate purposes or as otherwise permitted by
this Agreement.  Upon each increase in the Revolving Commitments pursuant to
this Section 2.20, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Incremental Revolving Commitment (each, an
“Incremental Revolving Lender”) in respect of such increase, and each such
Incremental Revolving Lender will automatically and without further act be

 

81

--------------------------------------------------------------------------------


 

deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit and Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Letters of Credit and (ii) participations hereunder in Swing Line Loans held by
each Revolving Lender (including each such Incremental Revolving Lender) will
equal the percentage of the aggregate Revolving Commitments of all Lenders
represented by such Revolving Lender’s Revolving Commitment.  Additionally, if
any Revolving Loans are outstanding at the time any Incremental Revolving
Commitments are established under any existing Revolving Facility, the Revolving
Lenders under such Revolving Facility immediately after effectiveness of such
Incremental Revolving Commitments shall purchase and assign at par such amounts
of the Revolving Loans under such Revolving Facility outstanding at such time as
the Term Loan A/Revolver Administrative Agent may require such that each
Revolving Lender holds its Applicable Percentage of all Revolving Loans under
such Revolving Facility outstanding immediately after giving effect to all such
assignments.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(b)                                 The terms and provisions of the Incremental
Facilities made pursuant hereto shall be as follows:

 

(i)                                     the terms and provisions of the
Incremental Revolving Commitments incurred as an increase to the Initial
Revolving Facility shall be identical to the Initial Revolving Facility and any
provisions applicable to Revolving Loans made hereunder;

 

(ii)                                  the terms and provisions of the
Incremental Term Loans and Incremental Revolving Commitments incurred as a
separate tranche shall be on terms and provisions as set forth in this Agreement
or as otherwise determined by the Borrower and Lenders under such Incremental
Facility and set forth in the related Incremental Amendment and reasonably
satisfactory to each Administrative Agent; provided that to the extent such
terms and provisions are not consistent with the applicable Initial Term
Facility or Initial Revolving Facility, as applicable, (other than pricing),
they shall be, taken as a whole, on terms no more favorable to the Lenders under
such Incremental Facility than the terms and provisions of this Agreement
(except for covenants and events of default applicable only to periods after the
Latest Maturity Date) existing at the time of incurrence of such Incremental
Facility (as determined by the Borrower in its reasonable discretion); provided,
further, that:

 

(A)                               any such Incremental Revolving Commitments
shall mature no earlier than the Revolving Credit Maturity Date;

 

(B)                               any Incremental Facility shall be secured by
Liens that rank pari passu, or, at the Borrower’s option, junior, in priority
with the Liens securing the Initial Revolving Loans and the Initial Term Loans
or shall be unsecured; provided that, if such Incremental Facility is secured by
Liens, such Incremental Facility may only be secured by Collateral; provided
further that, if such Incremental Facility is secured by Liens that rank junior
in priority with the Liens securing the Initial Revolving Loans and the Initial
Term Loans, or is unsecured, (x) such Incremental Facility shall be a separate
tranche from the Initial Revolving Loans or the Initial Term A Loans or the
Initial Term B Loans, as applicable; (y) such Incremental Facilities that are
secured shall be subject to a Permitted Junior Intercreditor Agreement and
(z) such Incremental Facilities shall not have mandatory prepayment provisions
(other than related to customary asset sale, event

 

82

--------------------------------------------------------------------------------


 

of loss or change of control offers) that could result in prepayments of such
debt prior to the Latest Maturity Date;

 

(C)                               the maturity date of any Incremental Term
Loans shall be no earlier than the maturity date of the Initial Term B Loans;
and the Weighted Average Life to Maturity of any Incremental Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Initial
Term B Loans; provided, that Incremental Term A Loans may mature earlier than
the Initial Term B Loans and have a shorter Weighted Average Life to Maturity
than the Initial Term B Loans; provided, however, that no Incremental Term A
Loans shall have a shorter Weighted Average Life to Maturity or earlier maturity
date than the Initial Term A Loans;

 

(D)                               (x) such Incremental Term A Loans that are
secured by Liens that rank equal in priority with the Liens securing the Initial
Term A Loans may participate on a pro rata basis or a less than pro rata basis
(but not a greater than pro rata basis) than the Initial Term A Loans in any
mandatory prepayment hereunder, (y) such Incremental Term B Loans that are
secured by Liens that rank equal in priority with the Liens securing the Initial
Term B Loans may participate on a pro rata basis or a less than pro rata basis
(but not a greater than pro rata basis) than the Initial Term B Loans in any
mandatory prepayment hereunder and (z) such Incremental Revolving Loans that are
secured by Liens that rank equal in priority with the Liens securing the Initial
Revolving Loans may participate on a pro rata basis or a less than pro rata
basis (but not a greater than pro rata basis) than the Initial Revolving Loans
in any borrowings and prepayments of Revolving Loans hereunder;

 

(E)                                the interest rate margins and original issue
discount or upfront fees (if any) and interest rate floors (if any) applicable
to any Incremental Facility shall be determined by the Borrower and the Lenders
under such Incremental Facility; provided that, solely in the case of
Incremental Term Loans that are secured by Liens that rank equal in priority
with the Liens securing the Initial Term Loans, if the All-In Yield in respect
of such Incremental Term A Loans or Incremental Term B Loans exceeds the All-In
Yield in respect of the then existing Initial Term A Loans or Initial Term B
Loans, as applicable, by more than 0.50%, the Applicable Rate in respect of the
then existing Initial Term A Loans or Initial Term B Loans, as applicable, shall
be adjusted so that the All-In Yield in respect of the then existing Initial
Term A Loans or Initial Term B Loans, as applicable, is equal to the All-In
Yield in respect of such Incremental Term A Loans or Incremental Term B Loans
minus 0.50% (“MFN Protection”); and

 

(F)                                 there shall be no borrower (other than the
Borrower) and no guarantors (other than the Subsidiary Guarantors) in respect of
any Incremental Facility, unless such borrower or guarantor is an entity
organized or formed in the United States and becomes a Co-Borrower or Subsidiary
Guarantor (as applicable) under the Loan Documents and is otherwise reasonably
acceptable to the Administrative Agents.

 

Nothing contained in this Section 2.20 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.

 

SECTION 2.21.                                   Judgment Currency.  If for the
purposes of obtaining judgment in any court it is necessary to convert a sum due
from the Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that

 

83

--------------------------------------------------------------------------------


 

they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the applicable Administrative
Agent could purchase the specified currency with such other currency at such
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, nonappealable judgment is given.  The obligations of the
Borrower in respect of any sum due to any Lender or the applicable
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the applicable Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the applicable Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
applicable Administrative Agent, as the case may be, in the specified currency,
the Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the applicable Administrative Agent, as the case may be, against such
loss, and if the amount of the specified currency so purchased exceeds (a) the
sum originally due to any Lender or the applicable Administrative Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or such Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

 

SECTION 2.22.                                   Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the Commitment
of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                all or any part of the Swingline Exposure and
LC Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) no Event of Default has occurred and is
continuing and (y) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments;

 

(ii)                             if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within one (1) Business Day following notice by the Term Loan A/Revolver
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the relevant Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance

 

84

--------------------------------------------------------------------------------


 

with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

 

(iii)                          if the Borrower cash collateralizes any portion
of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                         if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                            if all or any portion of such Defaulting Lender’s
LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all Facility Fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the relevant Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Banks shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.22(c), and
participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.22(c)(i) (and such Defaulting
Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or such Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

In the event that the Term Loan A/Revolver Administrative Agent, the Borrower,
the Swingline Lender and each Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Term Loan A/Revolver Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

85

--------------------------------------------------------------------------------


 

SECTION 2.23.                                   Refinancing Amendments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to each Administrative Agent
establish one or more additional tranches of term loans under this Agreement in
minimum amounts of $10,000,000 (such loans, “Refinancing Term Loans”), the net
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans on a pro rata basis (it being understood that, with the consent of the
Borrower and subject to allocation by the Borrower, any existing Lender holding
Term Loans of such Class may elect to convert all or any portion of such Term
Loans into the applicable Refinancing Term Loans).  Each such notice shall
specify the date (each, a “Refinancing Effective Date”) on which the Borrower
proposes that the Refinancing Term Loans shall be made, which shall be a date
not earlier than five (5) Business Days after the date on which such notice is
delivered to each Administrative Agent (or such shorter period agreed to each
Administrative Agent); provided that:

 

(i)                                     before and after giving effect to the
borrowing of such Refinancing Term Loans on the Refinancing Effective Date no
Event of Default shall have occurred and be continuing;

 

(ii)                                  the final maturity date of the Refinancing
Term Loans shall be no earlier than the Term Facility Maturity Date of the
refinanced Term Loans;

 

(iii)                               the Weighted Average Life to Maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

(iv)                              the aggregate principal amount of the
Refinancing Term Loans shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;

 

(v)                                 all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in Section 2.20(b)(ii)(E)),
which shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) taken as a whole shall (as determined by the Borrower in
good faith) be substantially similar to, or not materially more favorable to the
lenders of such Refinancing Term Loans than the terms, taken as a whole,
applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date applicable to Term Loans);

 

(vi)                              with respect to Refinancing Term Loans secured
by Liens on the Collateral that rank junior in right of security to the Initial
Term Loans, such Liens will be subject to a Permitted Junior Intercreditor
Agreement and such Refinancing Term Loans shall not have any scheduled
repayment, mandatory redemption or repayment or sinking fund obligations prior
to the Terms Loans being refinanced (other than customary offers to repurchase
or mandatory prepayment provisions upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default);

 

(vii)                           there shall be no borrower (other than the
Borrower) and no guarantors (other than the Subsidiary Guarantors) in respect of
such Refinancing Term Loans, unless such borrower or guarantor is an entity
organized or formed in the United States and becomes a Co-Borrower or Subsidiary
Guarantor (as applicable) under the Loan Documents and is otherwise reasonably
acceptable to the Administrative Agents; and

 

86

--------------------------------------------------------------------------------


 

(viii)                        Refinancing Term Loans shall not be secured by any
asset other than the Collateral;

 

(ix)                              such Liens on the Collateral shall be pari
passu with or junior in priority to the Liens securing the Initial Term Loans;

 

(x)                                 Refinancing Term Loans secured by Collateral
on a pari passu basis with the outstanding Term Loans may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments (other than as provided otherwise in the
case of such prepayments pursuant to Section 2.11(d)) hereunder, as specified in
the applicable Refinancing Amendment; and

 

(xi)                              Refinancing Term Loans that are unsecured
shall not have any scheduled repayment, mandatory redemption or repayment or
sinking fund obligations prior to the Term Loans being refinanced (other than
customary offers to repurchase or mandatory prepayment provisions upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default).

 

(b)                                 The Borrower may approach any Lender or any
other person that would be a permitted assignee pursuant to Section 9.04 to
provide all or a portion of the Refinancing Term Loans; provided, that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated an additional Class of Term Loans for all purposes of this
Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans, be designated as an increase in any previously established Class of Term
Loans made to the Borrower.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to each Administrative Agent

 

(i)                                     establish one or more additional
Facilities (“Replacement Revolving Facilities”) providing for revolving
commitments (“Replacement Revolving Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Commitments under this Agreement.  Each such notice shall
specify the date (each, a “Replacement Revolving Facility Effective Date”) on
which the Borrower proposes that the Replacement Revolving Commitments shall
become effective, which shall be a date not less than five (5) Business Days
after the date on which such notice is delivered to each Administrative Agent
(or such shorter period agreed to by the Term Loan A/Revolver Administrative
Agent); provided that

 

(A)                               before and after giving effect to the
establishment of such Replacement Revolving Commitments on the Replacement
Revolving Facility Effective Date, no Event of Default shall have occurred and
be continuing;

 

(B)                               after giving effect to the establishment of
any Replacement Revolving Commitments and any concurrent reduction in the
aggregate amount of any other Revolving Commitments, the aggregate amount of
Revolving Commitments shall not exceed the aggregate amount of the Revolving
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including original issue discount) and accrued interest associated
therewith;

 

87

--------------------------------------------------------------------------------


 

(C)                               no Replacement Revolving Commitments shall
have a final maturity date (or require commitment reductions or amortizations)
prior to the Revolving Facility Maturity Date for the Revolving Commitments
being replaced;

 

(D)                               all other terms applicable to such Replacement
Revolving Facility (other than provisions relating to (x) fees, interest rates
and other pricing terms which shall be as agreed between the Borrower and the
Lenders providing such Replacement Revolving Commitments and (y) the amount of
any letter of credit sublimit and swingline commitment under such Replacement
Revolving Facility, which shall be as agreed between the Borrower, the Lenders
providing such Replacement Revolving Commitments, the applicable Administrative
Agent and the replacement issuing bank and replacement swingline lender, if any,
under such Replacement Revolving Commitments) taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, or not
materially more favorable to the lenders of such Replacement Revolving
Facilities than, those, taken as a whole, applicable to the Revolving
Commitments so replaced (except to the extent such covenants and other terms
apply solely to any period after the latest Revolving Facility Maturity Date in
effect at the time of incurrence);

 

(E)                                there shall be no borrower (other than the
Borrower) and no guarantors (other than the Subsidiary Guarantors) in respect of
such Replacement Revolving Facility, unless such borrower or guarantor is an
entity organized or formed in the United States and becomes a Co-Borrower or
Subsidiary Guarantor (as applicable) under the Loan Documents and is otherwise
reasonably acceptable to the Administrative Agents;

 

(F)                                 Replacement Revolving Commitments and
extensions of credit thereunder shall not be secured by any asset other than the
Collateral and such Liens on the Collateral shall be pari passu with or junior
in priority to the Liens securing the Initial Term Loans;

 

(G)                               if such Replacement Revolving Facility is
secured by Liens on the Collateral that rank junior in right of security to the
Initial Revolving Loans, such Liens will be subject to a Permitted Junior
Intercreditor Agreement; and

 

(H)                              the Replacement Revolving Commitments (and
Replacement Revolving Loans) shall not have any scheduled repayment, mandatory
redemption or repayment or sinking fund obligations other than those applicable
to the Initial Revolving Facility.

 

(ii)                                  establish Replacement Revolving
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans), so long as the aggregate amount of such
Replacement Revolving Commitments does not exceed the aggregate amount of Term
Loans repaid at the time of establishment thereof plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith; provided that:

 

(A)                               before and after giving effect to the
establishment such Replacement Revolving Commitments on the Replacement
Revolving Facility Effective Date no Default or Event of Default shall have
occurred and be continuing;

 

88

--------------------------------------------------------------------------------


 

(B)                               the remaining life to termination of such
Replacement Revolving Commitments shall be no shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans;

 

(C)                               the final termination date of the Replacement
Revolving Commitments shall be no earlier than the Term Facility Maturity Date
of the refinanced Term Loans, (iv) with respect to Replacement Revolving Loans
secured by Liens on Collateral that rank junior in right of security to the
Initial Revolving Loans, such Liens will be subject to a Permitted Junior
Intercreditor Agreement;

 

(D)                               there shall be no borrower (other than the
Borrower) and no guarantors (other than the Subsidiary Guarantors) in respect of
such Replacement Revolving Facility;

 

(E)                                Replacement Revolving Commitments and
extensions of credit thereunder shall not be secured by any asset other than
Collateral and such Liens shall be pari passu or junior in priority to the Liens
securing the Term Loans being refinanced;

 

(F)                                 the Replacement Revolving Facility does not
have mandatory prepayment or redemption provisions that could result in the
prepayment or redemption thereof prior to the maturity date of the Term Loans
being refinanced; and

 

(G)                               all other terms applicable to such Replacement
Revolving Facility (other than provisions relating to (x) fees, interest rates
and other pricing terms, which shall be as agreed between the Borrower and the
Lenders providing such Replacement Revolving Commitments and (y) the amount of
any letter of credit sublimit and swingline commitment under such Replacement
Revolving Facility, which shall be as agreed between the Borrower, the Lenders
providing such Replacement Revolving Commitments, the Term Loan A/Revolver
Administrative Agent and the replacement issuing bank and replacement swingline
lender, if any, under such Replacement Revolving Commitments) taken as a whole
shall (as determined by the Borrower in good faith) be substantially similar to,
than, those, taken as a whole, applicable to the Term Loans being refinanced
(except to the extent such covenants and other terms apply solely to any period
after the Latest Maturity Date.

 

(iii)                               Solely to the extent that an Issuing Bank or
Swingline Lender is not a replacement issuing bank or replacement swingline
lender, as the case may be, under a Replacement Revolving Facility, it is
understood and agreed that such Issuing Bank or Swingline Lender shall not be
required to issue any letters of credit or swingline loan under such Replacement
Revolving Facility and, to the extent it is necessary for such Issuing Bank or
Swingline Lender to withdraw as an Issuing Bank or Swingline Lender, as the case
may be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank or Swingline Lender, as the case may be, in its sole discretion. 
The Borrower agrees to reimburse each Issuing Bank or Swingline Lender, as the
case may be, in full upon demand, for any reasonable and documented
out-of-pocket cost or expense attributable to such withdrawal.

 

(d)                                 The Borrower may approach any Lender or any
other person that would be a permitted assignee of a Revolving Commitment
pursuant to Section 9.04 to provide all or a portion of the Replacement
Revolving Commitments; provided that any Lender offered or approached to provide
all or a portion of the Replacement Revolving Commitments may elect or decline,
in its sole discretion, to

 

89

--------------------------------------------------------------------------------


 

provide a Replacement Revolving Commitment.  Any Replacement Revolving
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Commitments for all purposes of this
Agreement; provided that any Replacement Revolving Commitments may, to the
extent provided in the applicable Refinancing Amendment, be designated as an
increase in any previously established Class of Revolving Commitments.

 

(e)                                  The Borrower and each Lender providing the
applicable Refinancing Term Loans and/or Replacement Revolving Commitments (as
applicable) shall execute and deliver to each Administrative Agent an amendment
to this Agreement (a “Refinancing Amendment”) and such other documentation as
each Administrative Agent shall reasonably request in writing.  Any Refinancing
Amendment shall not require the consent of any Lender other than Lenders
providing such Refinancing Term Loans and/or Replacement Revolving Commitments. 
Each Lender providing such Refinancing Term Loans and/or Replacement Revolving
Commitments that is not already a Lender hereunder on the Refinancing Effective
Date shall become a Lender under this Agreement pursuant to the Refinancing
Amendment. Each Refinancing Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.  For purposes of this Agreement and the
other Loan Documents, (A) if a Lender is providing a Refinancing Term Loan, such
Lender will be deemed to have an Other Term Loan having the terms of such
Refinancing Term Loan and (B) if a Lender is providing a Replacement Revolving
Commitment, such Lender will be deemed to have an Other Revolving Commitment
having the terms of such Replacement Revolving Commitment.  Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.23), (i) there shall be no
condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Commitment at any time or from time to time other than those set forth
in clauses (a) or (c) above, as applicable, and (ii) all Refinancing Term Loans,
Replacement Revolving Commitments and all obligations in respect thereof shall
be Secured Obligations under this Agreement and the other Loan Documents that
rank equally and ratably in right of security with the Initial Term Loans and
other Secured Obligations (other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Initial
Term Loans, and except to the extent any such Refinancing Term Loans are secured
by the Collateral on a junior lien basis in accordance with the provisions
above).

 

SECTION 2.24.                                   Loan Repurchases.

 

(a)                                 Subject to the terms and conditions set
forth or referred to below, the Borrower may from time to time, at its
discretion, conduct modified Dutch auctions in order to purchase its Term Loans
of one or more Classes (as determined by the Borrower) (each, a “Purchase
Offer”), each such Purchase Offer to be managed exclusively by the applicable
Administrative Agent (or such other financial institution chosen by the Borrower
and reasonably acceptable to such Administrative Agent) (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied:

 

(i)                                     each Purchase Offer shall be conducted
in accordance with the procedures, terms and conditions set forth in this
Section 2.24 and the Auction Procedures;

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each notice of an
auction and at the time of (and immediately after giving effect to) the purchase
of any Term Loans in connection with any Purchase Offer;

 

(iii)                               the aggregate principal amount (calculated
on the face amount thereof) of all Term Loans of the applicable Class or Classes
so purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be resold)
(without any increase to EBITDA as a result of any gains associated with

 

90

--------------------------------------------------------------------------------


 

cancellation of debt), and in no event shall the Borrower be entitled to any
vote hereunder in connection with such Term Loans;

 

(iv)                              no more than one Purchase Offer with respect
to any Class may be ongoing at any one time;

 

(v)                                 no purchase of any Term Loans shall be made
from the proceeds of any Revolving Loan or Swingline Loan.

 

(b)                                 If, at the time the Borrower commences any
Purchase Offer, it reasonably believes that all required conditions set forth
above which are required to be satisfied at the time of the consummation of such
Purchase Offer shall be satisfied, then the Borrower shall have no liability to
any Term Loan Lender for any termination of such Purchase Offer as a result of
its failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Purchase Offer, and any such failure shall not result in
any Default or Event of Default hereunder.  With respect to all purchases of
Term Loans of any Class or Classes made by the Borrower pursuant to this
Section 2.24, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
of the applicable Class or Classes up to the settlement date of such purchase
and (y) such purchases (and the payments made by the Borrower and the
cancellation of the purchased Loans, in each case in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 hereof.

 

(c)                                  The applicable Administrative Agent and the
Lenders hereby consent to the Purchase Offers and the other transactions
effected pursuant to and in accordance with the terms of this Section 2.24;
provided that notwithstanding anything to the contrary contained herein, no
Lender shall have an obligation to participate in any such Purchase Offer.  For
the avoidance of doubt, it is understood and agreed that the provisions of
Sections 2.16, 2.18 and 9.04 will not apply to the purchases of Term Loans
pursuant to Purchase Offers made pursuant to and in accordance with the
provisions of this Section 2.24.  The Auction Manager acting in its capacity as
such hereunder shall be entitled to the benefits of the provisions of
Article VIII and Section 9.03 to the same extent as if each reference therein to
the “Agents” were a reference to the Auction Manager, and the applicable
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.

 

SECTION 2.25.                                   Extensions of Loans and
Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans and/or Revolving Credit
Commitments on a pro rata basis (based, in the case of an offer to the Lenders
under any Class of Term Loans, on the aggregate outstanding Term Loans of such
Class and, in the case of an offer to the Lenders under any Revolving Facility,
on the aggregate outstanding Revolving Credit Commitments under such Revolving
Facility, as applicable), and on the same terms to each such Lender (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders that agree to such transactions from time to time to
extend the maturity date of such Lender’s Loans and/or Commitments of such
Class and to otherwise modify the terms of such Lender’s Loans and/or
Commitments of such Class pursuant to the terms of the relevant Pro Rata
Extension Offer (including, subject to the provisions in this Section 2.25,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule and/or optional or mandatory prepayments in respect of such Lender’s
Loans).  For the avoidance of doubt, the reference to “on the same terms” in the
preceding sentence shall mean, (i) in the

 

91

--------------------------------------------------------------------------------


 

case of an offer to the Lenders under any Class of Term Loans, that all of the
Term Loans of such Class are offered to be extended for the same amount of time
and that the interest rate changes and fees payable with respect to such
extension are the same and (ii) in the case of an offer to the Lenders under any
Revolving Facility, that all of the Revolving Credit Commitments of such
Facility are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same.  Any such extension (an “Extension”) agreed to between the Borrower and
any such Lender (an “Extending Lender”) will be established under this Agreement
by implementing an Other Term Loan for such Lender if such Lender is extending
an existing Term Loan (such extended Term Loan, an “Extended Term Loan”) or an
Other Revolving Credit Commitment for such Lender if such Lender is extending an
existing Revolving Credit Commitment (such extended Revolving Credit Commitment,
an “Extended Revolving Credit Commitment”, and any Revolving Loan made pursuant
to such Extended Revolving Credit Commitment, an “Extended Revolving Loan”). 
Each Pro Rata Extension Offer shall specify the date on which the Borrower
proposes that the Extended Term Loan shall be made or the proposed Extended
Revolving Credit Commitment shall become effective, which shall be a date not
earlier than five (5) Business Days after the date on which notice is delivered
to each Administrative Agent (or such shorter period agreed to by the applicable
Administrative Agent).

 

(b)                                 The Borrower and each Extending Lender shall
execute and deliver to each Administrative Agent an amendment to this Agreement
(an “Extension Amendment”) and such other documentation as the Administrative
Agents shall reasonably specify to evidence the Extended Term Loans and/or
Extended Revolving Credit Commitments of such Extending Lender.  No Lenders
other than Extending Lenders shall be required to consent to any amendments made
in connection with an Extension Amendment.  Each Extension Amendment shall
specify the terms of the applicable Extended Term Loans and/or Extended
Revolving Credit Commitments; provided, that (i) except as to interest rates,
fees and any other pricing terms, and amortization, final maturity date and
optional and mandatory prepayments and commitment reductions (which shall,
subject to clauses (ii) and (iii) of this proviso, be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall
have (x) the same terms as the existing Class of Term Loans from which they are
extended or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agents, (ii) the final maturity date of any Extended Term Loans
shall be no earlier than the latest Term Facility Maturity Date in effect on the
date of incurrence, (iii) the Weighted Average Life to Maturity of any Extended
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Class of Term Loans to which such offer relates, (iv) except as
to interest rates, fees, any other pricing terms, optional and mandatory
prepayments, and final maturity (which shall be determined by the Borrower and
set forth in the Pro Rata Extension Offer), any Extended Revolving Credit
Commitment shall have (x) the same terms as the existing Class of Revolving
Credit Commitments from which they are extended or (y) have such other terms as
shall be reasonably satisfactory to the Administrative Agents and, in respect of
any other terms that would affect the rights or duties of any Issuing Bank or
Swingline Lender, such terms as shall be reasonably satisfactory to such Issuing
Bank or Swingline Lender, and (v) any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not a greater than pro rata
basis) than the Initial Term Loans in any mandatory prepayment hereunder.  Upon
the effectiveness of any Extension Amendment, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Extended Term Loans and/or Extended Revolving Credit Commitments
evidenced thereby as provided for in Section 9.02.  Any such deemed amendment
may be memorialized in writing by the Administrative Agents with the Borrower’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.  If provided in any Extension Amendment with respect to any Extended
Revolving Credit Commitments, and with the consent of each Swingline Lender and
Issuing Bank, participations in Swingline Loans and Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Credit Commitments in the
manner specified in such Extension Amendment, including upon effectiveness of
such Extended Revolving Credit Commitment or upon or prior to the maturity date
for any Class of Revolving Credit Commitments.

 

92

--------------------------------------------------------------------------------


 

(c)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Term Loan will be automatically
designated an Extended Term Loan and/or such Extending Lender’s Revolving Credit
Commitment will be automatically designated an Extended Revolving Credit
Commitment.  For purposes of this Agreement and the other Loan Documents, (i) if
such Extending Lender is extending a Term Loan, such Extending Lender will be
deemed to have an Other Term Loan having the terms of such Extended Term Loan
and (ii) if such Extending Lender is extending a Revolving Credit Commitment,
such Extending Lender will be deemed to have an Other Revolving Credit
Commitment having the terms of such Extended Revolving Credit Commitment.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.18), (i) each Class of Extended Term Loan or Extended Revolving
Credit Commitment is required to be in a minimum amount of $10,000,000, (ii) any
Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Credit Commitment pursuant to one or more Pro Rata Extension Offers
(subject to applicable proration in the case of over participation) (including
the extension of any Extended Term Loan and/or Extended Revolving Credit
Commitment), (iii) there shall be no condition to any Extension of any Loan or
Commitment at any time or from time to time other than notice to the
Administrative Agents of such Extension and the terms of the Extended Term Loan
or Extended Revolving Credit Commitment implemented thereby, (iv) all Extended
Term Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Obligations of the relevant Loan Parties under this Agreement
and the other Loan Documents that rank equally and ratably in right of security
with all other Obligations of the Class being extended (and all other Secured
Obligations secured by Other First Liens), (v) no Issuing Bank or Swingline
Lender shall be obligated to provide Swingline Loans or issue Letters of Credit
under such Extended Revolving Credit Commitments unless it shall have consented
thereto and (vii) there shall be no borrower (other than the Borrowers) and no
guarantors (other than the Subsidiary Guarantors) in respect of any such
Extended Term Loans or Extended Revolving Credit Commitments.

 

(e)                                  Each Extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided, (x) that the Borrower shall cooperate with the Administrative Agents
prior to making any Pro Rata Extension Offer to establish reasonable procedures
with respect to mechanical provisions relating to such Extension, including,
without limitation, timing, rounding and other adjustments and (y) such
Extension Offer may be for less than the amount of the aggregate principal
amount of the Loan or Commitments which are subject to such Extension Offer and
to the extent there is oversubscription the Loans or Commitments which have
elected to be extended will be subject to proration based on the aggregate
principal amount of Loans or Commitments included in such Extension Offer.

 

ARTICLE III
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.                                   Organization; Powers.  Each Loan
Party (i) is a corporation or limited liability company duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (A) own its assets and carry on its business and (B) execute, deliver and
perform its obligations under the Loan Documents to which it is a party,
(iii) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (iv) is in
compliance with all Laws; except in each case referred to in

 

93

--------------------------------------------------------------------------------


 

subsection (ii)(A), (iii) or (iv), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.02.                                   Authorization; No Conflicts.

 

(a)                                 The execution, delivery and performance by
each Loan Party of each Loan Document to which it is party, (i) have been duly
authorized by all necessary corporate or other organizational action, and
(ii) do not (A) contravene the terms of any of such Person’s Organization
Documents; (B) conflict with or result in any breach or contravention of, or the
creation of any Lien under, (x) any Contractual Obligation to which the Borrower
is a party or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject, except, in each case to the extent that such breach, contravention or
creation of any such Lien could not reasonably be expected to have a Material
Adverse Effect; or (C) violate any material Law.

 

(b)                                 No Restricted Subsidiary of the Borrower is
in violation of any Law or in breach of any Contractual Obligation, the
violation of which could be reasonably likely to have a Material Adverse Effect.

 

SECTION 3.03.                                   Governmental Approvals.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
to which it is a party; except for (a) the filing of Uniform Commercial Code
financing statements, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office, (c) recordation of the Mortgages
and (d) such as have been made or obtained and are in full force and effect.

 

SECTION 3.04.                                   Enforceability.  This Agreement
has been, and each other Loan Document to which each Loan Party is a party, when
delivered hereunder, will have been, duly executed and delivered by such Loan
Party.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against such Loan Party in accordance with its
terms, subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(c) implied covenants of good faith and fair dealing.

 

SECTION 3.05.                                   Financial Condition; No Material
Adverse Change.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the consolidated financial condition of the Borrower and Welch Allyn, as
applicable, as of the date thereof and their respective Consolidated results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness and other liabilities of
the Borrower and its Consolidated Subsidiaries and Welch Allyn and its
Consolidated subsidiaries, as applicable, as of the date thereof to the extent
required by GAAP, including liabilities for taxes, material commitments and
Indebtedness to the extent required by GAAP.

 

(b)                                 The Unaudited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except for the absence of notes and normal year-end adjustments
and except as otherwise expressly noted therein, (ii) fairly present the
consolidated financial condition of the Borrower and Welch Allyn, as applicable,
as of the date thereof and their

 

94

--------------------------------------------------------------------------------


 

respective Consolidated results of operations for the period covered thereby,
except as expressly noted therein, and subject, in the case of clauses (i) and
(ii), to year-end audit adjustments, and (iii) show all material Indebtedness
and other liabilities of the Borrower and its Consolidated subsidiaries and
Welch Allyn and its Consolidated subsidiaries, as applicable, as of the date
thereof to the extent required by GAAP, including liabilities for taxes,
material commitments and Indebtedness to the extent required by GAAP.

 

(c)                                  The Pro Forma Financial Statements, copies
of which have heretofore been furnished to the Administrative Agents, have been
prepared giving effect (as if such events had occurred on such date or at the
beginning of such periods, as the case may be) to the Transactions.  The Pro
Forma Financial Statements have been prepared in compliance with Regulation S-X
of the Securities Act of 1933, as amended, and in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof and the Closing Date, and present fairly in all material respects on a
pro forma basis the estimated financial position of the Borrower and its
Subsidiaries (after giving effect to the Transactions) as at the dates and for
the periods set forth therein assuming that the Transactions had actually
occurred at such date or at the beginning of the periods covered thereby as
described in such Pro Forma Financial Statements.

 

(d)                                 Since September 30, 2014, there has been no
Material Adverse Effect.

 

SECTION 3.06.                                   Properties; Intellectual
Property.

 

(a)                                 Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, including the Mortgaged
Property, in each case, subject to Permitted Liens and except for minor defects
in title that do not materially interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failures to have such title would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)                                 Each of the Borrower and its Restricted
Subsidiaries owns, is licensed, or otherwise has in its possession and right to
use all Intellectual Property used or held for use in or otherwise necessary to
conduct its business as presently conducted. The Borrower and its Restricted
Subsidiaries have not received any written notice, and are not aware, that the
operation of their respective businesses infringes, violates or misappropriates
in any material respect upon the Intellectual Property rights of any other
Person.

 

SECTION 3.07.                                   Litigation.  There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower after due and diligent investigation, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues that (i) except for the Disclosed Litigation,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and there has been no material adverse development in
any Disclosed Litigation or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the consummation
of the transactions contemplated hereby.

 

SECTION 3.08.                                   Compliance with Agreements; No
Default.  Neither the Borrower nor any Restricted Subsidiary is in default under
or with respect to any Indebtedness or Guarantee that could, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

 

95

--------------------------------------------------------------------------------


 

SECTION 3.09.                                   Environmental Matters.  The
Borrower and its Restricted Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.10.                                   Insurance.  The properties of
the Borrower and its Restricted Subsidiaries are insured with insurance
companies or with a captive insurance company that is an Affiliate of the
Borrower as to which any Administrative Agent may request reasonable evidence of
financial responsibility, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies with similar financial
capacity and engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Restricted Subsidiary operates.

 

SECTION 3.11.                                   Taxes.  The Borrower and its
Restricted Subsidiaries have filed all tax returns and reports required to be
filed, and have paid all taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except for those tax returns, reports,
taxes, assessments, fees and other governmental charges, which in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  The
Borrower is not aware of any proposed tax assessment against the Borrower or any
Restricted Subsidiary that would, if made, have a Material Adverse Effect.

 

SECTION 3.12.                                   ERISA.

 

(a)                                 Except as could not reasonably be expected
to have a Material Adverse Effect, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Except as could not reasonably be expected to have a Material
Adverse Effect, no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could be reasonably be
expected to have a Material Adverse Effect.  There has been no non-exempt
prohibited transaction under ERISA Section 406 or violation of the fiduciary
responsibility rules under ERISA Section 404 with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Except as could not be reasonably expected
to have a Material Adverse Effect, (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

SECTION 3.13.                                   Federal Reserve Regulations;
Investment Company Status.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
Margin Stock and no part of the proceeds of any Loans or drawings under or any
Letter of Credit will be used by the Borrower

 

96

--------------------------------------------------------------------------------


 

or any of its Restricted Subsidiaries in any manner that would result in a
violation of Regulation T, Regulation U or Regulation X.

 

(b)                                 Neither the Borrower nor any of its
Restricted Subsidiaries is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

 

(c)                                  Neither the making of the Loans, nor the
issuance of the Letters of Credit or the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of other transactions
contemplated hereunder, will violate any provision of the Investment Company Act
of 1940 or any rule, regulation or order of the SEC.

 

SECTION 3.14.                                   Disclosure.  No report,
financial statement, certificate or other information (other than projections,
estimates, forecasts and other forward-looking information and information of a
general economic or industry-specific nature) furnished (whether in writing or
orally) by or on behalf of the Borrower to the Administrative Agents or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to forecasts or
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time prepared (it being understood by the
Administrative Agents and the Lenders that any such projections are not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Borrower or its Restricted
Subsidiaries, that no assurances can be given that such projections will be
realized and that actual results may differ materially from such projections).

 

SECTION 3.15.                                   Compliance with Laws.  Each of
the Borrower and each Restricted Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.16.                                   Anti-Corruption Laws and
Sanctions.  The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions.  None
of the Borrower or any Subsidiary or any other Affiliate of any of their
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder is in violation in any material respect of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”).

 

SECTION 3.17.                                   Subsidiaries.  Schedule 3.17
lists each Subsidiary of the Borrower (and the direct and indirect ownership
interest of the Borrower therein), in each case existing on the Closing Date

 

97

--------------------------------------------------------------------------------


 

after giving effect to the Transactions and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and, in the case of Equity Interests representing corporate
interests, nonassessable and, on the Closing Date, all Equity Interests owned
directly or indirectly by each Loan Party are owned free and clear of all Liens
other than Liens incurred under the Loan Documents and Lien permitted by the
terms of this Agreement.

 

SECTION 3.18.                                   Security Documents.

 

(a)                                 Each Security Document is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein.  As of the Closing Date, in the case of the Pledged Collateral
described in the Security Agreement, when certificates or promissory notes, as
applicable, representing such Pledged Collateral and required to be delivered
under the applicable Security Document are delivered to the Collateral Agent,
and in the case of the other Collateral described in the Security Agreement when
financing statements are filed in the offices specified in the Security
Agreement, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien (subject to all Permitted Liens) on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral as security for the Secured Obligations to the extent perfection in
such collateral can be obtained by filing Uniform Commercial Code financing
statements or possession, in each case prior and superior in right to the Lien
of any other person (except Permitted Liens).

 

(b)                                 When the Security Agreement or a short form
thereof is filed and recorded in the United States Patent and Trademark Office
and/or the United States Copyright Office, as applicable, and, with respect to
Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in clause
(a) above, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the United States registered
trademarks and patents, trademark and patent applications and registered
copyrights, in each case prior and superior in right to the Lien of any other
person, except for Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and issued patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Closing Date).  For the
avoidance of doubt, the grant of a security interest in such Intellectual
Property (and the perfection thereto) shall not be deemed to be an assignment of
Intellectual Property rights owned by the Loan Parties.

 

(c)                                  The Mortgages, if any, executed and
delivered on the Closing Date are, and the Mortgages executed and delivered
after the Closing Date pursuant to this Agreement shall be, effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) or, if
so contemplated by the respective Mortgage, the Collateral Agent and the other
Secured Parties, legal, valid and enforceable Liens on all of the Loan Parties’
rights, titles and interests in and to the Mortgaged Property thereunder and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, and all relevant mortgage Taxes and
recording charges are duly paid, the Collateral Agent (for the benefit of the
Secured Parties) shall have valid Liens with record notice to third parties on,
and security interests in, all rights, titles and interests of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the Uniform Commercial Code, the proceeds thereof, in each case
prior and superior in right to the Lien of any other person, except for
Permitted Liens.

 

(d)                                 Notwithstanding anything herein (including
this Section 3.18) or in any other Loan Document to the contrary, no Borrower or
any other Loan Party makes any representation or warranty as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security

 

98

--------------------------------------------------------------------------------


 

interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

 

SECTION 3.19.                                   Solvency.  Immediately after
giving effect to the Transactions on the Closing Date and the making of each
Loan on the Closing Date and the application of the proceeds of such Loans,
(i) the fair value of the assets of the Borrower and its Subsidiaries on a
Consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a Consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries on a Consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its Subsidiaries on a Consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a Consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a Consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

ARTICLE IV
Conditions

 

SECTION 4.01.                                   Closing Date.  The obligations
of the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder (including those to be made on the Closing Date) shall become
effective on the date on which each of the following conditions is satisfied (or
waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agents (or their counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agents (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents (subject to the last paragraph in the definition of Collateral and
Guarantee Requirement), all in form and substance satisfactory to the
Administrative Agents and its counsel.

 

(b)                                 The Administrative Agents shall have
received a favorable written opinion (addressed to the Administrative Agents and
the Lenders and dated the Closing Date) of Winston & Strawn LLP, counsel for the
Loan Parties, Barnes & Thornburg LLP, Indiana counsel for the Loan Parties,
Dorsey & Whitney LLP, Minnesota counsel for the Loan Parties and Dickinson
Wright PLLC, Michigan counsel for the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agents, and covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agents shall reasonably request.

 

(c)                                  The Administrative Agents shall have
received a certificate of the Secretary or Assistant Secretary or similar
officer of each of the Loan Parties dated the Closing Date and certifying:

 

(i)                              that attached thereto is a true and complete
copy of the certificate or articles of incorporation, certificate of limited
partnership, certificate of formation or other equivalent constituent and
governing documents, including all amendments thereto,

 

99

--------------------------------------------------------------------------------


 

of such Loan Party, certified as of a recent date by the Secretary of State (or
other similar official or Governmental Authority) of the jurisdiction of its
organization;

 

(ii)                               that attached thereto is a true and complete
copy of a certificate as to the good standing (to the extent available in such
jurisdiction) of such Loan Party from the jurisdiction of its organization as of
a recent date from such Secretary of State (or other similar official or
Governmental Authority) and bring down good standings as of the Closing Date (or
if agreed to by the Administrative Agents, the Business Day immediately prior to
the Closing Date);

 

(iii)                                that attached thereto is a true and
complete copy of the by-laws (or partnership agreement, limited liability
company agreement or other equivalent constituent and governing documents) of
such Loan Party as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in the following clause (iv);

 

(iv)                              that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent
governing body) of such Loan Party, authorizing the execution, delivery and
performance by such Loan Party of this Agreement and the borrowings hereunder,
and the execution, delivery and performance of each of the other Loan Documents
required hereby with respect to such Loan Party and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date; and

 

(v)                             as to the incumbency and specimen signature of
each officer or authorized signatory executing this Agreement or any other Loan
Document in connection herewith on behalf of such Loan Party.

 

(d)                                 To the extent required to be satisfied on
the Closing Date, (x) the Collateral and Guarantee Requirement shall be
satisfied (or waived in accordance with Section 9.02) as of the Closing Date and
(y) the Administrative Agent shall have received the results of a search of the
Uniform Commercial Code filings made with respect to the Loan Parties in the
jurisdictions contemplated by the Security Agreement or requested by the
Collateral Agent and copies of the financing statements disclosed by such search
of the Borrower and evidence reasonably satisfactory to the Administrative
Agents that the Liens other than Permitted Liens have been, or will be
simultaneously or substantially concurrently with the Closing Date, released (or
arrangements reasonably satisfactory to the Administrative Agents for such
release have been made).

 

(e)                                  The Administrative Agents shall have
received a certificate, dated the Closing Date and signed by the president, a
vice president or a chief financial officer of the Borrower, certifying that
conditions set forth in clauses (f), (j) and (l) have been met.

 

(f)                                   Since June 16, 2015, there has not
occurred any Welch Allyn Material Adverse Effect.

 

(g)                                  The Lenders shall have received a solvency
certificate in form and substance reasonably satisfactory to the Administrative
Agents and signed by the chief financial officer or other officer with
equivalent duties of the Borrower confirming the solvency of the Borrower and
its Subsidiaries on a Consolidated basis after giving effect to the Transactions
on the Closing Date.

 

100

--------------------------------------------------------------------------------


 

(h)                                 The Lenders shall have received, at least
two (2) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Act, to the extent any such information or documentation was
requested at least ten (10) Business Days prior to the Closing Date.

 

(i)                                     All accrued costs, fees and expenses
(including legal fees and expenses (including the fees of Cahill, Gordon &
Reindel LLP) and the fees and expenses of any other advisors) and other
compensation payable to the Administrative Agents, the Lead Arrangers or any
Lender required to be paid on the Closing Date pursuant to the Fee Letters
and/or Commitment Letter, in each case, to the extent invoiced at least three
(3) Business Days prior to the Closing Date, shall, upon the funding of the
Initial Term Loans, have been paid (which amounts may be offset against the
proceeds of the Initial Term Loans).

 

(j)                                    Substantially concurrently with the
initial funding of the Loans on the Closing Date, (i) the Acquisition shall have
been consummated in accordance in all material respects with the Merger
Agreement without giving effect to any amendment, modification, waiver or
consent thereof which is materially adverse to the Lenders or the Lead
Arrangers, (ii) the Seller Equity shall have been issued as set forth in the
2015 Registration Statement, (iii) the 2023 Hill-Rom Notes shall have been
issued, (iv) the Borrower and its Subsidiaries (including Welch Allyn and its
subsidiaries) shall have no preferred stock or Indebtedness outstanding other
than (A) the Loans funded under this Agreement on the Closing Date,
(B) Indebtedness in respect of the 2023 Hill-Rom Notes and (C) Indebtedness set
forth on Schedule 6.03(b)(i) and other Indebtedness permitted under Section 6.03
(collectively, “Closing Date Indebtedness”) and (v) the Borrower and its
Subsidiaries (including Welch Allyn and its subsidiaries) shall have repaid or
repurchased all outstanding Indebtedness of Borrower and its Subsidiaries
(including Welch Allyn and its subsidiaries) other than the Closing Date
Indebtedness and such Indebtedness shall have been terminated and all liens in
respect thereof shall have been released (the “Refinancing Payoffs”).

 

(k)                                 The Administrative Agents shall have
received the Audited Financial Statements, the Unaudited Financial Statements
and the Pro Forma Financial Statements.

 

(l)                                     (i) The Specified Merger Agreement
Representations shall be true and correct on and as of the Closing Date and
(ii) the Specified Representations shall be true and correct on and as of the
Closing Date; provided that, in each case, (x) to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct as of such earlier date and (y) notwithstanding anything to
the contrary contained herein, to the extent any of the Specified Merger
Agreement Representations or the Specified Representations are qualified by or
subject to “material adverse effect”, the definition thereof shall be “Company
Material Adverse Effect”, as defined in the Merger Agreement.

 

(m)                             The Administrative Agents shall have received a
Borrowing Request related to the Initial Term Loans and any Initial Revolving
Loan (if requested) in form and substance reasonably satisfactory to each
applicable Administrative Agent.

 

For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Agreement shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agents or such Lender and the Administrative Agents shall notify
the Borrower and the Lenders of the Closing Date and such notice shall be
conclusive and binding.

 

101

--------------------------------------------------------------------------------


 

SECTION 4.02.                                   Each Other Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing after
the Closing Date, and of the Issuing Banks to issue, amend, renew or extend any
Letter of Credit after the Closing Date, is subject to the satisfaction of the
following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects (or in all respects if the applicable
representation and warranty is qualified by Material Adverse Effect or any other
materiality qualifier) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided that, in the case of an Incremental Facility, the proceeds
of which are used to make a Permitted Acquisition, only the Specified
Representations shall be required to be true and correct.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V
Affirmative Covenants

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 5.01.                                   Financial Statements.  The
Borrower will deliver to the Administrative Agents (for further distribution to
each Lender):

 

(a)                                 as soon as available, but in any event
within 100 days after the end of each fiscal year of the Borrower (or within
five days of such other time required by the SEC), a consolidated balance sheet
of the Borrower as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agents (without a “going concern” or like qualification or exception and without
any qualification or exception as to the scope of such audit (other than solely
with respect to, or resulting solely from an upcoming maturity date under the
Facilities occurring within one (1) year from the time such opinion is
delivered)), which report and opinion shall be prepared in accordance with
generally accepted auditing standards, together with a customary “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”; and

 

(b)                                 as soon as available, but in any event
within 55 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (or within five days of such other time required by
the SEC), a consolidated balance sheet of the Borrower as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in

 

102

--------------------------------------------------------------------------------


 

reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to year-end audit adjustments and the absence of footnotes,
together with a customary “Management’s Discussion and Analysis of Financial
Condition and Results of Operations”.

 

As to any information contained in materials furnished pursuant to Section 5.02,
the Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.

 

Documents required to be delivered pursuant to Section 5.01 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (A) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the
following website address:  www.hill-rom.com; or (B) on which such documents are
posted on the Borrower’s behalf on Intralinks or a substantially similar
electronic system (the “Platform”). The Administrative Agents shall each
register through the Borrower’s website using the following link
(http://ir.hill-rom.com/alerts.cfm?) to receive email alerts for all press
releases and all SEC Filings (such alerts, the “Email Alerts”). Until the
Administrative Agents provide written notice to a Responsible Officer of the
Borrower that the Administrative Agents have both unsubscribed from such Email
Alerts, the Borrower shall not be required to notify the Administrative Agents
of the posting of any such documents posted on such website. At the request of
the Administrative Agents, the Borrower shall provide to the Administrative
Agents (by electronic mail) electronic versions (i.e., soft copies) of such
documents.  The Administrative Agents shall have no obligation to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower acknowledges that (a) the Administrative Agents and/or the Joint
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agents, the Joint Lead Arrangers and the Lenders
to treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Borrower or its securities for purposes of United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor”; and (z) the Administrative Agents and the Joint Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

103

--------------------------------------------------------------------------------


 

SECTION 5.02.                                   Certificates; Other
Information.  The Borrower will deliver to the Administrative Agents (for
further distribution to each Lender):

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 5.01, a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent generally to the stockholders or securityholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agents pursuant
hereto; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (b) (other than
materials required to be delivered under Section 5.01(a) and (b)) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower or the website of the SEC until the Administrative Agents provide
written notice to a Responsible Officer of the Borrower that the Administrative
Agents have both unsubscribed from such Email Alerts, the Borrower shall not be
required to notify the Administrative Agents of the posting of any such
documents posted on such website;

 

(c)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Restricted Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agents may from time to time reasonably request; and

 

(d)                                 concurrently with the delivery of the
financial statements required to be delivered pursuant to Section 5.01(a), a
detailed consolidated budget of the Borrower and its Consolidated Subsidiaries
by month for such fiscal year (including a projected consolidated balance sheet
and the related consolidated statements or projected cash flows and projected
income of the Borrower and its Consolidated Subsidiaries for each quarter of
such fiscal year).

 

In addition, promptly after the delivery of the information referred to in
Section 5.01(a) or (b), as applicable, the Borrower shall also hold live
quarterly conference calls with the opportunity to ask questions of management;
provided, however, that the preceding requirement shall be satisfied by the
holding of a quarterly earnings call by the Borrower as it customarily conducts
with its stockholders.  No fewer than five (5) Business Days prior to the date
such conference call is to be held, the Borrower shall give notice to each
Administrative Agent of such quarterly conference call for the benefit of the
Lenders, which notice shall contain the time and the date of such conference
call and information on how to access such quarterly conference call.

 

The Borrower hereby (i) authorizes the Administrative Agents to make the
financial statements to be provided above along with the Loan Documents,
available to all Lenders and (ii) agrees that at the time such financial
statements are provided hereunder, they shall already have been made available
to holders of its securities.  The Borrower will not request that any other
material be posted to all Lenders without expressly representing and warranting
to each Administrative Agent in writing that such materials do not constitute
material non-public information or the Borrower has no outstanding publicly
traded securities.  In no event will either Administrative Agent post compliance
certificates or budgets to public side Lenders.

 

104

--------------------------------------------------------------------------------


 

SECTION 5.03.                                   Notices.  The Borrower will
promptly, within five (5) Business Days after knowledge thereof, notify the
Administrative Agents and each Lender:

 

(a)                                 of the occurrence of any Default; and

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.04.                                   Payment of Obligations.  The
Borrower will pay and discharge, and cause each Restricted Subsidiary to pay and
discharge, as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except, in each case, to
the extent that the failure to discharge such obligations and liabilities,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.05.                                   Preservation of Existence, Etc. 
(a) The Borrower will preserve, renew and maintain, and cause each Restricted
Subsidiary to preserve, renew and maintain, in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 6.04 and except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) the Borrower will take, and cause each Restricted Subsidiary
to take, all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) the Borrower will preserve
or renew, and cause each Restricted Subsidiary to preserve or renew, all of its
registered patents, trademarks, trade names and service marks, except either
(i) in a transaction permitted by Section 6.04 or (ii) to the extent that the
nonpreservation or non-renewal of such patents, trademarks, trade names and
service marks could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.06.                                   Maintenance of Properties;
Insurance.

 

(a)                                 The Borrower will (i) maintain, and cause
each Restricted Subsidiary to maintain, with insurance companies or through
reasonably adequate self-insurance or with a captive insurance company that is
an Affiliate of the Borrower as to which the Administrative Agents may request
reasonable evidence of financial responsibility, insurance with respect to its
properties in such amounts with such deductibles and covering such risks as are
customarily carried by companies with similar financial capacity and engaged in
similar businesses and owning similar properties in localities where the
Borrower or applicable Restricted Subsidiaries operates and (ii) cause the
Collateral Agent to be listed as mortgagee/loss payee on property and casualty
policies with respect to real and tangible personal property and assets
constituting Collateral located in the United States of America and as an
additional insured on all general liability policies.

 

(b)                                 Except as the Collateral Agent may agree in
its reasonable discretion, within sixty (60) days after the date on which such
Mortgaged Property is required to be encumbered by a Mortgage hereunder (or such
later date (A) not to exceed an additional fifteen (15) days if reasonably
required by Company or (B) as such period may be further extended in the sole
discretion of the Collateral Agent), cause all such property and casualty
insurance policies with respect to the Mortgaged Property located in the United
States of America to be endorsed or otherwise amended to include a “standard”
lender’s loss

 

105

--------------------------------------------------------------------------------


 

payable endorsement, or equivalent, in form and substance reasonably
satisfactory to the Collateral Agent, deliver a certificate of insurance to the
Collateral Agent; deliver to the Collateral Agent, prior to or concurrently with
the cancellation or nonrenewal of any such policy of insurance covered by this
clause (B), a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Collateral Agent), or insurance
certificate with respect thereto, together with evidence satisfactory to the
Collateral Agent of payment of the premium therefor, in each case of the
foregoing, to the extent customarily maintained, purchased or provided to, or at
the request of, lenders by similarly situated companies in connection with
credit facilities of this nature.

 

(c)                                  The Collateral Agent shall have received
the Flood Documentation at least five (5) Business Days prior to the recording
of any Mortgage and, at the time of delivery of the applicable Mortgage, if any
portion of any Mortgaged Property is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area (each a “Special Flood Hazard Area”) with respect to
which flood insurance has been made available under the Flood Insurance Laws (as
now or hereafter in effect or successor act thereto), (i) maintain, or cause to
be maintained, with a financially sound and reputable insurer, flood insurance
in an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws; provided that such
insurer may not be an Insurance Subsidiary and (ii) deliver to the Collateral
Agent evidence of such compliance in form and substance reasonably acceptable to
the Collateral Agent.

 

(d)                                 In connection with the covenants set forth
in this Section 5.06, it is understood and agreed that (i) the Administrative
Agents, the Collateral Agent, the Lenders, the Issuing Bank and their respective
agents or employees shall not be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.06, it being
understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agents, the Collateral Agent, the
Lenders, any Issuing Bank or their agents or employees.  If, however, the
insurance policies, as a matter of the internal policy of such insurer, do not
provide waiver of subrogation rights against such parties, as required above,
then the Borrower, on behalf of itself and behalf of each of its Subsidiaries,
hereby agrees, to the extent permitted by law, to waive, and further agrees to
cause each of their Subsidiaries to waive, its right of recovery, if any,
against the Administrative Agents, the Collateral Agent, the Lenders, any
Issuing Bank and their agents and employees; (ii) the designation of any form,
type or amount of insurance coverage by the Collateral Agent (including acting
in the capacity as the Collateral Agent) under this Section 5.06 shall in no
event be deemed a representation, warranty or advice by the Collateral Agent or
the Lenders that such insurance is adequate for the purposes of the business of
the Borrower and the Subsidiaries or the protection of their properties; and
(iii) the amount and type of insurance that the Borrower and its Subsidiaries
has in effect as of the Closing Date and the certificates listing the Collateral
Agent as mortgagee/loss payee or additional insured, as the case may be, satisfy
for all purposes the requirements of this Section 5.06.

 

SECTION 5.07.                                   Compliance with Laws.  The
Borrower will comply, and cause each Restricted Subsidiary (and in the case of
Laws related to Sanctions and Anti-Corruption Laws, all subsidiaries) to comply,
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.  The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

106

--------------------------------------------------------------------------------


 

SECTION 5.08.                                   Books and Records.  The Borrower
will maintain, and cause each Restricted Subsidiary to maintain, proper books of
record and account, in conformity with GAAP.

 

SECTION 5.09.                                   Maintenance of Ratings.  The
Borrower shall use commercially reasonable efforts to (a) obtain and maintain
public ratings from Moody’s and S&P for the Loans and (b) maintain public
corporate credit ratings and corporate family ratings from Moody’s and S&P in
respect of the Borrower; provided, however, in each case, that the Borrower and
its Subsidiaries shall not be require to obtain or maintain any specific rating.

 

SECTION 5.10.                                   Inspection Rights.  The Borrower
will permit, and cause each Restricted Subsidiary to permit, representatives and
independent contractors of the Administrative Agents to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
at the expense of the Borrower and at such reasonable times during normal
business hours (but not more frequently than one such inspection within a twelve
month period) and upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agents or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

SECTION 5.11.                                   Use of Proceeds.  On the Closing
Date, the Borrower will use the proceeds of any Loans funded on the Closing Date
(together with the Seller Equity and the proceeds of the 2023 Hill-Rom Notes) to
consummate the Acquisition, fund the Refinancing Payoffs and pay Transaction
Expenses.  After the Closing Date, the Borrower will use the proceeds of the
Revolving Loans and Letters of Credit (a) to provide for working capital to the
Borrower and its Subsidiaries, (b) to pay fees and expenses related to this
Agreement, (c) for other general corporate purposes not in contravention of any
Law or of any Loan Document and (d) to finance acquisitions in accordance with
the terms of this Agreement.  After the Closing Date, the Borrower will use the
proceeds of Term Loans (a) to finance acquisitions and investments in accordance
with the terms of this Agreement and (b) for other general corporate purposes
not in contravention of any Law or of any Loan Document.  The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto. The Borrower will not, and will
not permit any Subsidiary to, use the proceeds of any Loans or Letters of
Credit, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose, in each case, in violation of Regulation U of the Board.

 

SECTION 5.12.                                   Additional Subsidiary
Guarantors; Additional Security; Further Assurances, etc.

 

(a)                                 The Borrower will cause any Person that
becomes a Domestic Subsidiary after the date hereof (other than any Excluded
Subsidiary or, so long as the Existing Hill Rom Notes are outstanding, any Real
Estate SPE) whether by acquisition, formation or otherwise and any Person that
ceases to be an

 

107

--------------------------------------------------------------------------------


 

Excluded Subsidiary after the date hereof and any Real Estate SPE after the
redemption, discharge, defeasance or other repayment in full of all of the
Existing Hill Rom Notes (i) to execute and deliver to the Administrative Agents,
within 45 days (or such later date as may be agreed by each Administrative
Agent) (A) of such Person first becoming a Domestic Subsidiary, (B) of such
Person no longer constituting an Excluded Subsidiary or (C) of such redemption,
discharge, defeasance or other repayment of all the of the Existing Hill Rom
Notes), (I) a supplement to the Guaranty Agreement (if not already a party
thereto), in the form prescribed therein, guaranteeing the obligations of the
Borrower hereunder and (II) a supplement to the Security Agreement in the form
prescribed therein and cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party and (ii) concurrently with the delivery of such supplement and Security
Documents, to deliver to the Administrative Agents (x) evidence of action of
such Person’s Board of Directors or other governing body authorizing the
execution, delivery and performance thereof and (y) a favorable written opinion
of counsel for such Person, in form and substance reasonably satisfactory to the
Administrative Agents and covering such matters relating to such Person and the
Guaranty Agreement and Security Documents as the Administrative Agents may
reasonably request.  The Borrower and the Loan Parties will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that the Collateral Agent may reasonably
request (including, without limitation, those required by applicable law), to
create, perfect and maintain the Liens and security interests for the benefit of
the Secured Parties contemplated by the Loan Documents and to satisfy the
Collateral and Guarantee Requirement and to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties
and provide to the Collateral Agent, from time to time upon reasonable request,
evidence reasonably satisfactory to the Collateral Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents.

 

(b)                                 If any asset (other than Real Property) is
acquired by the Borrower or any Subsidiary Guarantor after the Closing Date or
owned by an entity at the time it becomes a Subsidiary Guarantor (in each case
other than (x) assets constituting Collateral under a Security Document that
automatically become subject to the Lien of such Security Document upon
acquisition thereof or (y) assets constituting Excluded Property) or any asset
ceases to be Excluded Property, such Loan Party will, (i) notify the Collateral
Agent of such acquisition, ownership (subject to Section 4.9.1 in the Security
Agreement with respect to Intellectual Property) or event that causes such
assets to no longer be Excluded Property and (ii) cause such asset to be
subjected to a Lien (subject to any Permitted Liens) securing the Secured
Obligations by such actions as shall be reasonably requested by the Collateral
Agent to satisfy the Collateral and Guarantee Requirement to be satisfied with
respect to such asset, including actions described in clause (a) of this
Section 5.12, all at the expense of the Loan Parties, subject to the penultimate
paragraph of this Section 5.12.

 

(c)                                  The Borrower will grant and cause each of
the Subsidiary Guarantors to grant to the Collateral Agent security interests
in, and mortgages on, any Material Real Property of the Loan Parties that are
not Mortgaged Property as of the Closing Date, to the extent acquired after the
Closing Date and otherwise required by the Collateral and Guarantee Requirement,
within ninety (90) days after such acquisition (or such later date as the
Collateral Agent may agree in its reasonable discretion) pursuant to
documentation in form and substance reasonably acceptable to the Borrower and
the Collateral Agent (with such changes as are reasonably acceptable to the
Collateral Agent to account for local law matters which do not materially
decrease any rights nor increase any obligations of the Borrowers) or in such
other form as is reasonably satisfactory to the Collateral Agent and the
Borrower (each, an “Additional Mortgage”), which security interest and mortgage
shall constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens and (ii) record or file, and cause each such Subsidiary
Guarantor to record or file, the Additional Mortgage or instruments related
thereto in such manner and in such places

 

108

--------------------------------------------------------------------------------


 

as is required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent (for the benefit of the Secured Parties) required
to be granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary Guarantor to pay, in full, all Taxes, fees and other charges required
to be paid in connection with such recording or filing, in each case subject to
the penultimate paragraph of this Section 5.12.  Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall cause the requirements set forth in clauses (h) and (i) of the definition
of “Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property.

 

(d)                                 Promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent or the Collateral Agent reasonably necessary or
desirable for the continued validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except as permitted by
the applicable Security Document, or obtain any consents or waivers as may be
necessary or appropriate in connection therewith. Furnish to the Collateral
Agent promptly (and in any event within ten (10) days thereof (or such longer
period as the Collateral Agent may agree in its sole discretion)) written notice
of any change (A) in any Loan Party’s corporate or organization name, (B) in any
Loan Party’s identity or organizational structure, (C) in any Loan Party’s
organizational identification number (to the extent relevant in the applicable
jurisdiction of organization) and (D) in any Loan Party’s jurisdiction of
organization; provided, that the Borrower shall not effect or permit any such
change unless all filings have been made, or will have been made within 10 days
following such change (or such longer period as the Collateral Agent may agree
in its sole discretion), under the Uniform Commercial Code (or its equivalent in
any applicable jurisdiction) that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral in which a security interest
may be perfected by such filing, for the benefit of the Secured Parties.

 

SECTION 5.13.                                   Designation of Subsidiaries.

 

(a)                                 Subject to Section 5.13(b) below, the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary.  The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by such Borrower therein at the date of designation in
an amount equal to the Fair Market Value of such Borrower’s investment therein. 
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

 

(b)                                 The Borrower may not (x) designate any
Restricted Subsidiary as an Unrestricted Subsidiary, or (y) designate an
Unrestricted Subsidiary as a Restricted Subsidiary, in each case unless:

 

(i)                  no Default or Event of Default exists or would result
therefrom;

 

(ii)               in the case of clause (y) only, immediately after giving pro
forma effect to such designation, the Borrower is in compliance with the
Financial Covenants as of the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01; and

 

(iii)            in the case of clause (x) only, (A) the Subsidiary to be so
designated does not (directly, or indirectly through its Subsidiaries) own any
Equity Interests or Indebtedness of, or own or hold any Lien on any property of,
the Borrower or any Restricted Subsidiary, and (B) neither the Borrower nor any
Restricted Subsidiary shall at any time be directly or indirectly

 

109

--------------------------------------------------------------------------------


 

liable for any Indebtedness that provides that the holder thereof may (with the
passage of time or notice or both) declare a default thereon or cause the
payment thereof to be accelerated or payable prior to its stated maturity upon
the occurrence of a default with respect to any Indebtedness, Lien or other
obligation of any Unrestricted Subsidiary (including any right to take
enforcement action against such Unrestricted Subsidiary).

 

SECTION 5.14.                                   Post-Closing Requirements. 
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the parties hereto acknowledge and agree that (i) the Loan
Parties shall satisfy the post-closing requirements set forth in Schedule 5.14
hereto within the time period specified therein and (ii) as of the Closing Date,
Hill-Rom EU C.V., a subsidiary of the Borrower owes the Borrower approximately
$158 million pursuant to an intercompany promissory note (the “HREUCV Note”) and
the Borrower shall have sixty (60) days (or such later date as may be agreed by
each Administrative Agent) following to the Closing Date to either
(a) contribute the HREUCV Note to a Specified Holding Company (the “HREUCV Note
Contribution”) or (b) pledge the HREUCV Note to the Collateral Agent as
additional Collateral for the Secured Obligations; provided that, during such
sixty (60) day period (or such later date as may be agreed by each
Administrative Agent), the requirements of Section 6.03(h)(ii)(A) shall be
suspended with respect to the HREUCV Note and the HREUCV Note shall be “Excluded
Property” and the HREUCV Note Contribution shall be deemed to be (x) an
Investment made in connection with the Transactions and (y) permitted by
Section 6.11.

 

ARTICLE VI
Negative Covenants

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 6.01.                                   Liens.  The Borrower will not,
and will not permit any Restricted Subsidiary to, create or suffer to exist, any
Lien on or with respect to any of its properties or assets, whether now owned or
hereafter acquired, or assign any right to receive income other than the
following (collectively, the “Permitted Liens”):

 

(a)                                 Liens created pursuant to any Loan Document
(including Liens created under the Security Documents securing obligations in
respect of Secured Hedge Agreements, Secured Cash Management Agreements and any
Permitted Bi-Lateral Letter of Credit Facility) and any Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Loans incurred to refinance or
replace such Indebtedness;

 

(b)                                 Liens existing on the date hereof and, to
the extent securing Indebtedness in an aggregate principal amount in excess of
$5,000,000, that are listed on Schedule 6.01 and any renewals or extensions
thereof; provided that the property covered thereby is not increased and any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 6.03(b);

 

(c)                                  Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent by more than 30 days or that
are being contested in good faith in compliance with Section 5.04;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable Person to the extent required in accordance with GAAP;

 

110

--------------------------------------------------------------------------------


 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation (other than any Lien imposed by
ERISA) and deposits securing liability insurance carriers under insurance or
self-insurance arrangements in the ordinary course of business and (ii) pledges
or deposits securing liability for reimbursement or indemnification obligations
of (including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature (including letters of credit in lieu of any such bonds or to
support the issuance thereof) incurred in the ordinary course of business,
including those to secure health, safety and environmental obligations in the
ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property existing or incurred in the
ordinary course of business which, in the aggregate, do not materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing Indebtedness permitted under
Section 6.03(d); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and accessions
and additions thereto, proceeds and products thereof, customary security
deposits and related property and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

 

(i)                                     Liens securing Indebtedness permitted
under Section 6.03 (f)(A) and (B), Section 6.03(g)(A) and (B) (provided that,
with respect to any assumed Indebtedness, such Liens (i) are limited to Liens
existing on the acquired property at the time of acquisition thereof and were
not created in contemplation thereof and (ii) do not extend to or cover any
other property), Section 6.03(i) and Section 6.03(m) (provided that, if such
Indebtedness is incurred by the Borrower or a Subsidiary Guarantor such Lien is
pari passu or junior in priority to the Liens securing the Secured Obligations
and such Indebtedness is subject to a Permitted First Lien Intercreditor
Agreement or Permitted Junior Lien Intercreditor Agreement, as applicable);

 

(j)                                    statutory rights of set-off arising in
the ordinary course of business;

 

(k)                                 Liens existing on property at the time of
acquisition thereof by the Borrower or any Restricted Subsidiary and not created
in contemplation thereof;

 

(l)                                     Liens existing on property of a
Restricted Subsidiary at the time such Restricted Subsidiary is merged or
consolidated with or into, or acquired by, the Borrower or any Restricted
Subsidiary or becomes a Restricted Subsidiary and not created in contemplation
thereof;

 

(m)                             Liens (i) in favor of banks which arise under
Article 4 of the UCC on items in collection and documents relating thereto and
the proceeds thereof and (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business,
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes or (iv) in favor of credit card
companies pursuant to agreements therewith in the ordinary course of business;

 

111

--------------------------------------------------------------------------------


 

(n)                                 other Liens securing liabilities or
assignments of rights to receive income in an aggregate amount not to exceed the
greater of (i) $150,000,000 and (ii) 3.50% of Consolidated Total Assets at any
time outstanding;

 

(o)                                 Liens arising out of any Sale Leaseback
permitted under this Agreement, so long as such Liens attach only to the
property sold and being leased in such transaction and any accessions and
additions thereto or proceeds and products thereof and related property;

 

(p)                                 non-consensual Liens securing judgments for
the payment of money that do not constitute an Event of Default under
Section 7.01(f);

 

(q)                                 any interest or title of a ground lessor or
any other lessor, sublessor or licensor under any ground leases or any other
leases, subleases or licenses entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business, and all Liens suffered or created
by any such ground lessor or any other lessor, sublessor or licensor (or any
predecessor in interest) with respect to any such interest or title in the real
property which is subject thereof;

 

(r)                                    Liens securing obligations in respect of
letters of credit, bank guarantees, warehouse receipts or similar obligations
permitted under Section 6.03(e) or (q) and incurred in the ordinary course of
business and consistent with past practice and not supporting obligations in
respect of Indebtedness for borrowed money;

 

(s)                                   leases or subleases, and licenses or
sublicenses (including with respect to any fixtures, furnishings, equipment,
vehicles or other personal property, or Intellectual Property), granted to
others in the ordinary course of business not interfering in any material
respect with the business of the Borrower and its Restricted Subsidiaries, taken
as a whole and not securing any Indebtedness;

 

(t)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(u)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement in respect of any
Investment permitted hereunder;

 

(v)                                 Liens with respect to property or assets of
any Restricted Subsidiary that is not a Loan Party securing obligations in
respect of Indebtedness of a Restricted Subsidiary that is not a Loan Party to
the extent such Indebtedness is permitted to be incurred under Section 6.03;

 

(w)                               Liens on any amounts held by a trustee under
any indenture or other debt agreement issued in escrow pursuant to customary
escrow arrangements pending the release thereof, or under any indenture or other
debt agreement pursuant to customary discharge, redemption or defeasance
provisions, in each case, to the extent such Indebtedness is permitted under
Section 6.03;

 

(x)                                 Liens arising from precautionary Uniform
Commercial Code financing statements regarding operating leases or other
obligations not constituting Indebtedness;

 

(y)                                 Liens on Equity Interests in joint ventures
that are not Restricted Subsidiaries (A) securing obligations of such joint
venture or (B) pursuant to the relevant joint venture agreement or arrangement;

 

112

--------------------------------------------------------------------------------


 

(z)                                  Liens on securities that are the subject of
repurchase agreements constituting Cash Equivalents under clause (5) of the
definition thereof;

 

(aa)                          Liens in respect of Qualified Receivables
Facilities entered into in reliance on Section 6.03(u) that extend only to
Permitted Receivables Facility Assets, Permitted Receivables Related Assets or
the Equity Interests of any Receivables Entity;

 

(bb)                          Liens securing insurance premiums financing
arrangements; provided, that such Liens are limited to the applicable unearned
insurance premiums;

 

(cc)                            in the case of Real Property that constitutes a
leasehold interest, any Lien to which the fee simple interest (or any superior
leasehold interest) is subject;

 

(dd)                          Liens on cash or Permitted Investments securing
Hedging Agreements in the ordinary course of business submitted for clearing in
accordance with applicable Requirements of Law;

 

(ee)                            Liens on goods or inventory the purchase,
shipment or storage price of which is financed by a documentary letter of credit
or bank guarantee issued or created for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business; provided, that such
Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit, bank guarantee or banker’s
acceptance to the extent permitted under Section 6.03;

 

(ff)                              Subordination, non-disturbance and/or
attornment agreements with any ground lessor, lessor or any mortgagor of any of
the foregoing, with respect to any ground lease or other lease or sublease
entered into by the Borrower or any Restricted Subsidiary;

 

(gg)                            Liens arising out of conditional sale, title
retention or similar arrangements for the sale or purchase of goods by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business; and

 

(hh)                          With respect to any Real Property which is
acquired in fee after the Closing Date, Liens which exist immediately prior to
the date of acquisition, excluding any Liens securing Indebtedness which is not
otherwise permitted hereunder provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Borrower or any of its
Restricted Subsidiaries; and

 

(ii)                                  To the extent the Existing Hill Rom Notes
are required to be secured by Liens on the Collateral pursuant to the terms of
the indentures governing the Existing Hill Rom Notes as in effect on the Closing
Date, Liens securing the Existing Hill Rom Notes in an amount not to exceed the
aggregate principal amount thereof outstanding on the Closing Date; provided
that (x) such Liens shall only extend to Collateral required to be secured
pursuant to such indentures and (y) such Existing Hill Rom Notes are subject to
a customary intercreditor agreement reasonably satisfactory to the
Administrative Agent.

 

SECTION 6.02.                                   Permitted Acquisitions.  The
Borrower will not, and will not permit any Restricted Subsidiary to, purchase or
acquire (through an acquisition, merger, consolidation or otherwise) (in one or
a series of transactions) of all of the capital stock or equity interests or all
or substantially all of the assets of any Person, unless (a) immediately before
and after giving pro forma effect thereto, no Default shall have occurred and be
continuing or would result therefrom, (b) if the aggregate amount

 

113

--------------------------------------------------------------------------------


 

invested (including assumed debt) is greater than $400,000,000, pro forma
consolidated historical financial statements of the Borrower and its
Subsidiaries and a Compliance Certificate as of the end of the most recent
fiscal quarter for the four fiscal quarters most recently ended giving effect to
the acquisition of the company or business pursuant to this Section 6.02 are
delivered to the Administrative Agent not less than five Business Days prior to
the consummation of any such acquisition or series of acquisitions, (c) such
acquired or surviving Person becomes a Subsidiary Guarantor (and a Restricted
Subsidiary) or the assets acquired are contributed to or purchased by a
Subsidiary Guarantor or the Borrower (or an entity that simultaneously becomes a
Subsidiary Guarantor); provided that, up to the greater of (x) $100,000,000 and
(y) 2.50% of Consolidated Total Assets may be used to acquire Persons that do
not become Subsidiary Guarantors or to acquire assets that are not contributed
to or purchased by the Borrower or a Subsidiary Guarantor so long as such
Persons are Restricted Subsidiaries or such assets are contributed to or
purchased by Restricted Subsidiaries, (d) the business of such Person or such
assets, as the case may be, constitute a business permitted by Section 6.07 and
(e) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to any such newly created or acquired
Subsidiary (including each subsidiary thereof) or assets in order to satisfy the
Collateral and Guarantee Requirement to the extent applicable shall have been
taken to the extent required by Section 5.12 (any such transaction, a “Permitted
Acquisition”).

 

SECTION 6.03.                                   Indebtedness.  The Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
suffer to exist, any Indebtedness, except:

 

(a)                                 Indebtedness under (i) the Loan Documents
(including pursuant to Sections 2.20 and 2.25) and any Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Loans incurred to refinance or
replace such Indebtedness and (ii)Permitted Bi-Lateral Letter of Credit
Facility;

 

(b)                                 Indebtedness outstanding on the date hereof
that (i) is less than $2,000,000 individually or $5,000,000 in the aggregate or
(ii) is listed on Schedule 6.03 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)                                  Indebtedness of the Borrower or any
Restricted Subsidiary pursuant to Hedging Agreements entered into for
non-speculative purposes in the ordinary course of business;

 

(d)                                 Indebtedness in respect of Capital Lease
Obligations and purchase money obligations for fixed or capital assets not to
exceed the greater of (x) $100,000,000 and (y) 2.50% of Consolidated Total
Assets at any time outstanding and any Permitted Refinancing Indebtedness in
respect thereof; provided that the only property subject to such capital leases
and purchase money obligations is the property so acquired;

 

(e)                                  Indebtedness that may be deemed to exist
pursuant to performance bonds, bid bonds, surety bonds, appeal bonds, completion
guarantees, supersedeas bonds or similar obligations incurred in the ordinary
course of business;

 

(f)                                   so long as no Default has occurred and is
continuing or after giving pro forma effect to such incurrence and any related
transactions would result therefrom at the time of incurrence, (A) Indebtedness
in the form of Consolidated First Lien Debt, so long as, on a pro forma basis,
the First Lien Net Leverage Ratio shall not exceed 3.50:1.00; provided that any

 

114

--------------------------------------------------------------------------------


 

Indebtedness in the form of term loans incurred pursuant to this
clause (A) shall be subject to MFN Protection, and all Indebtedness incurred
pursuant to this clause (A) shall (i) be subject to a Permitted First Lien
Intercreditor Agreement to the extent such Indebtedness is secured by
Collateral, (ii) not mature earlier than the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (f)), (iii) not have a shorter Weighted Average Life to Maturity
than any of the then outstanding Term Loans (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the terms of this clause
(f)), (iv) shall not have mandatory prepayment or scheduled prepayment
provisions (other than customary asset sale, event of loss or change of control
offers, and customary acceleration rights after an event of default and in the
case of term loans, customary amortization payments substantially similar to the
Initial Term B Loans and mandatory and voluntary prepayment provisions which
are, when taken as a whole, consistent in all material respects with, or not
materially more favorable to the lenders providing such Indebtedness than those
applicable to the then outstanding Term Loans and allocated on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) with the
then outstanding Term Loans (other than mandatory prepayments pursuant to
Section 2.11(d)) that could result in prepayments of such Indebtedness prior to
the Latest Maturity Date (other than customary bridge loans with a maturity date
of no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (f)), (v) otherwise be on
terms no more favorable to lenders of such Indebtedness than the terms and
provisions of this Agreement and (vi) except to the extent permitted to be
incurred by Restricted Subsidiaries that are not Subsidiary Guarantors in
reliance on the proviso to this clause (f), not be secured by assets other than
Collateral or incurred by entities that are not Loan Parties and must be secured
on a pari passu basis with the Liens securing the Obligations, (B) Indebtedness
secured by a Lien on the Collateral ranking junior to liens on the Collateral
securing the Obligations, so long as, on a pro forma basis, the Secured Net
Leverage Ratio shall not exceed 3.50:1.00; provided that all Indebtedness
incurred pursuant to this clause (B) shall (i) be subject to a Permitted Junior
Lien Intercreditor Agreement to the extent secured by Collateral, (ii) not
mature earlier than the Latest Maturity Date (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the terms of this clause
(f)), (iii) not have a shorter Weighted Average Life to Maturity than any of the
then outstanding Term Loans (other than customary bridge loans with a maturity
date of no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (f)), (iv) not have
mandatory prepayment or scheduled prepayment provisions (other than customary
asset sale, event of loss or change of control offers and customary acceleration
rights after an event of default) that could result in prepayments of such
Indebtedness prior to the Latest Maturity Date (other than customary bridge
loans with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the terms of this clause
(f)), (v) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement and (vi) except to
the extent permitted to be incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors in reliance on the proviso to this clause (f), no be
secured by assets other than Collateral or incurred by entities that are not
Loan Parties and (C) unsecured Indebtedness, so long as, on a pro forma basis,
the Total Net Leverage Ratio shall not exceed 6.00:1.00; provided that all
Indebtedness incurred pursuant to this clause (C) shall (i) not mature earlier
than the Latest Maturity Date (other than customary bridge loans with a maturity
date of no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (f)), (ii) not have a
shorter Weighted Average Life to Maturity than the then outstanding Term Loans
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (f)),

 

115

--------------------------------------------------------------------------------


 

(iii) not have mandatory prepayment or scheduled prepayment provisions (other
than customary asset sale, event of loss or change of control offers and
customary acceleration rights after an event of default) that could result in
prepayments of such Indebtedness prior to the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (f)) and (iv) otherwise be on terms no more favorable to lenders of
such Indebtedness than the terms and provisions of this Agreement; provided,
that in the case of clauses (A), (B) and (C) that the aggregate amount of
Indebtedness incurred under this clause (f) by Restricted Subsidiaries that are
not Subsidiary Guarantors shall not exceed the greater of (x) $150,000,000 and
(y) 3.50% of Consolidated Total Assets at any time outstanding and any Permitted
Refinancing Indebtedness in respect of any of the foregoing;

 

(g)                                  Indebtedness assumed and/or incurred in
connection with a Permitted Acquisition, so long as (A) with respect to any such
Indebtedness in the form of Consolidated First Lien Debt, on a pro forma basis,
the First Lien Net Leverage Ratio shall not exceed 3.50:1.00;  provided that any
Indebtedness in the form of term loans incurred pursuant to this clause
(A) shall be subject to MFN Protection and all Indebtedness incurred pursuant to
this clause (A) shall (i) be subject to a Permitted First Lien Intercreditor
Agreement to the extent secured by Collateral, (ii) not mature earlier than the
Latest Maturity Date (other than customary bridge loans with a maturity date of
no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (g), (iii) not have a
shorter Weighted Average Life to Maturity than any of the then outstanding Term
Loans (other than customary bridge loans with a maturity date of no longer than
one year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g)), (iv) not have mandatory prepayment or
scheduled prepayment provisions (other than customary asset sale, event of loss
or change of control offers and customary acceleration rights after an event of
default and in the case of term loans, customary amortization payments
substantially similar to the Initial Term B Loans and mandatory and voluntary
prepayment provisions which are, when taken as a whole, consistent in all
material respects with, or not materially more favorable to the lenders
providing such Indebtedness than those applicable to the then outstanding Term
Loans and allocated on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) with the then outstanding Term Loans (other than
mandatory prepayments pursuant to Section 2.11(d)) that could result in
prepayments of such Indebtedness prior to the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (g)), (v) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement and (vi) except to
the extent permitted to be incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors in reliance on the proviso to this clause (g), not be
secured by assets other than Collateral or incurred by entities that are not
Loan Parties and must be secured on a pari passu basis with the Liens securing
the Obligations, (B) with respect to any such Indebtedness secured by a Lien on
the Collateral ranking junior to Liens on the Collateral securing the
Obligations, on a pro forma basis, the Secured Net Leverage Ratio shall not
exceed 3.50:1.00; provided that all Indebtedness incurred pursuant to this
clause (B) shall (i) be subject to a Permitted Junior Lien Intercreditor
Agreement to the extent secured by Collateral, (ii) not mature earlier than the
Latest Maturity Date (other than customary bridge loans with a maturity date of
no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (g)), (iii) not have a
shorter Weighted Average Life to Maturity than any of the then outstanding Term
Loans (other than customary bridge loans with a maturity date of no longer than
one year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g)), (iv) not have mandatory prepayment
provisions (other than customary asset sale, event of loss or change of control
offers) that could

 

116

--------------------------------------------------------------------------------


 

result in prepayments of such Indebtedness prior to the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g)), (v) otherwise be on terms no more favorable
to lenders of such Indebtedness than the terms and provisions of this Agreement
and (vi) except to the extent permitted to be incurred by Restricted
Subsidiaries that are not Subsidiary Guarantors in reliance on the proviso to
this clause (g), not be secured by assets other than Collateral or incurred by
entities that are not Loan Parties, and (C) with respect to any such unsecured
Indebtedness, on a pro forma basis, the Total Net Leverage Ratio shall (x) not
exceed 6.00:1.00 or (y) be no greater than the Total Net Leverage Ratio in
effect immediately prior to such Permitted Acquisition; provided that all
Indebtedness incurred pursuant to this clause (C) shall (i) not mature earlier
than the Latest Maturity Date (other than customary bridge loans with a maturity
date of no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (g)), (ii) not have a
shorter Weighted Average Life to Maturity than any of the then outstanding Term
Loans (other than customary bridge loans with a maturity date of no longer than
one year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g)), (iii) not have mandatory prepayment
provisions (other than customary asset sale, event of loss or change of control
offers) that could result in prepayments of such Indebtedness prior to the
Latest Maturity Date (other than customary bridge loans with a maturity date of
no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (g)) and (iv) otherwise be
on terms no more favorable to lenders of such Indebtedness than the terms and
provisions of this Agreement; provided, that in the case of clauses (A), (B) and
(C), (i) (x) the aggregate amount of Indebtedness incurred or assumed under this
clause (g) by Restricted Subsidiaries that are not Subsidiary Guarantors shall
not exceed the greater of (A) $150,000,000 and (B) 3.50% of Consolidated Total
Assets at any time outstanding and (y) any Indebtedness assumed under this
clause (g) may not be incurred in contemplation of such Permitted Acquisition
and (ii) no Default has occurred and is continuing before or after giving pro
forma effect to such incurrence or assumption and any related transactions and
any Permitted Refinancing Indebtedness in respect of any of the foregoing;

 

(h)                                 Indebtedness of a Restricted Subsidiary
owing to the Borrower or any of the Borrower’s other Restricted Subsidiaries or
Indebtedness of the Borrower to any Restricted Subsidiary, in each case, in
connection with loans or advances permitted by Section 6.08; provided that
(i) each item of intercompany debt shall be unsecured and subordinated to the
Obligations and such Indebtedness shall only be permitted under this clause
(h) to the extent it will be eliminated for purposes of the Consolidated
financial statements of the Borrower in accordance with GAAP and (ii) to the
extent any intercompany debt is outstanding in an amount in excess of
$50,000,000 and is (A) owned by a Loan Party where the obligor is a Foreign
Subsidiary or a Domestic Subsidiary that is a Foreign Subsidiary Holdco, such
Loan Party shall be subject to Section 6.11 as if such Loan Party is a Specified
Holding Company or (B) owned by a Domestic Subsidiary that is a Foreign
Subsidiary Holdco that is owned by a Loan Party, such Foreign Subsidiary Holdco
shall be subject to Section 6.11 as if such Foreign Subsidiary Holdco is a
Specified Holding Company, unless, in the case of either clause (A) or (B), the
Borrower, or applicable Subsidiary, elects to pledge such intercompany debt as
Collateral;

 

(i)                                     Indebtedness of the Borrower or any
other Loan Party issued or incurred in lieu of Incremental Facilities consisting
of one or more series of (i) secured or unsecured bonds, notes or debentures
(which bonds, notes or debentures, if secured, may be secured either by Liens
pari passu with the Liens on the Collateral securing the Obligations or by Liens
having a junior priority relative to the Liens on the Collateral securing the
Obligations) or (ii) secured or unsecured loans (which loans, if secured, must
be secured by Liens having a junior priority

 

117

--------------------------------------------------------------------------------


 

relative to the Liens on the Collateral securing the Obligations) (the
“Incremental Equivalent Debt”); provided that (i) the aggregate principal amount
of all such Indebtedness incurred pursuant to this clause shall not exceed the
sum of (x) $450,000,000 plus (y) all voluntary prepayments of any outstanding
Term Loans prior to the incurrence of such Incremental Equivalent Debt minus
(z) the aggregate principal amount of Indebtedness incurred under the Fixed
Incremental Incurrence Basket pursuant to Section 2.20 hereof and (ii) such
Incremental Equivalent Debt complies with the Incremental Equivalent Debt
Required Terms;

 

(j)                                    2023 Hill-Rom Notes in an aggregate
principal amount not to exceed $425,000,000 and any Permitted Refinancing
Indebtedness in respect thereof;

 

(k)                                 Indebtedness arising as a result of the
endorsement in the ordinary course of business of negotiable instruments in the
course of collection;

 

(l)                                     Indebtedness incurred in connection with
the acquisition of all or a portion of Hill-Rom Company, Inc.’s interest in the
real and personal property described in the Farm Agreement;

 

(m)                             so long as no Default has occurred and is
continuing or would result therefrom at the time of incurrence, other
Indebtedness (exclusive of Indebtedness permitted under clauses (a) through
(l) above and (n) through (z) below) in an aggregate principal amount not to
exceed the greater of (x) $150,000,000 and (y) 3.50% of Consolidated Total
Assets at any time outstanding;

 

(n)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments) or
for the benefit of any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary, pursuant to
reimbursement or indemnification obligations to such person, in each case in the
ordinary course of business and consistent with past practice;

 

(o)                                 Guarantees (i) by the Borrower or any
Subsidiary Guarantor of any Indebtedness of the Borrower or any Subsidiary
Guarantor permitted to be incurred under this Agreement, (ii) by the Borrower or
any Subsidiary Guarantor of Indebtedness of any Restricted Subsidiary that is
not a Subsidiary Guarantor to the extent such Guarantees are unsecured,
permitted by Section 6.08 and the Indebtedness incurred by such Restricted
Subsidiary that is not a guarantor is permitted to be incurred under this
Section 6.03, (iii) by any Restricted Subsidiary that is not a Subsidiary
Guarantor of Indebtedness of another Restricted Subsidiary that is not a
Subsidiary Guarantor so long as such Restricted Subsidiary incurred such
Indebtedness in compliance with this Agreement; provided, that, in each case,
Guarantees by the Borrower or any Subsidiary Guarantor under this
Section 6.03(o) of any other Indebtedness of a person that is subordinated in
right of payment to other Indebtedness of such person shall be expressly
subordinated in right of payment to the Obligations to at least the same extent
as such underlying Indebtedness is subordinated in right of payment;

 

(p)                                 Indebtedness arising from agreements of the
Borrower or any Restricted Subsidiary providing for indemnification, adjustment
of purchase or acquisition price or similar obligations (including earn-outs or
deferred compensation arrangements), in each case, incurred or assumed in
connection with the Transactions, any Permitted Acquisition, other Investments
or the disposition of any business, assets or a Restricted Subsidiary not
prohibited by this Agreement provided that such Indebtedness is not reflected on
the Balance Sheet of the Borrower (it being understood that contingent
obligations referred to in a footnote to financial statements and not

 

118

--------------------------------------------------------------------------------


 

otherwise reflected on the balance sheet will be deemed not to be reflected on
such balance sheet for purposes of this clause (p));

 

(q)                                 Indebtedness in respect of letters of
credit, bank guarantees, warehouse receipts or similar instruments issued in the
ordinary course of business or consistent with past practice and not supporting
obligations in respect of Indebtedness for borrowed money;

 

(r)                                    Indebtedness incurred in the ordinary
course of business in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedging Agreements;

 

(s)                                   Indebtedness representing deferred
compensation to employees, consultants or independent contractors of the
Borrower or any Restricted Subsidiary incurred in the ordinary course of
business;

 

(t)                                    (x) Indebtedness in connection with
Qualified Receivables Facilities in an aggregate principal amount outstanding
that, immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.03(t), would not
exceed the greater of $100,000,000 and 2.50% of Consolidated Total Assets when
incurred, created or assumed and (y) any Permitted Refinancing Indebtedness in
respect thereof;

 

(u)                                 obligations in respect of Cash Management
Agreements in the ordinary course of business;

 

(v)                                 Indebtedness of, incurred on behalf of, or
representing Guarantees of Indebtedness of, joint ventures subject to compliance
with Section 6.08;

 

(w)                               Indebtedness issued by the Borrower or any
Restricted Subsidiary to current or former officers, directors and employees,
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower permitted by Section 6.06 in an
amount not to exceed $5,000,000;

 

(x)                                 Indebtedness of the Borrower or any
Restricted Subsidiary to or on behalf of any joint venture (regardless of the
form of legal entity) that is not a Restricted Subsidiary arising in the
ordinary course of business in connection with the cash management operations
(including with respect to intercompany self-insurance arrangements) of the
Borrower and the Restricted Subsidiaries in an amount not to exceed $25,000,000,
which is unsecured and subordinated to the Obligations;

 

(y)                                 Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business; and

 

(z)                                  Indebtedness deemed to exist in connection
with a Sale Leaseback permitted under Section 6.05(i).

 

119

--------------------------------------------------------------------------------


 

For purposes of determining compliance with this Section 6.03 or Section 6.01,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

 

Further, for purposes of determining compliance with this Section 6.03,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections
6.03(a) through (z) but may be permitted in part under any relevant combination
thereof (and subject to compliance, where relevant, with Section 6.01), (B) in
the event that an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Indebtedness (or any
portion thereof) described in Sections 6.03(a) through (z), the Borrower may, in
its sole discretion, classify or divide such item of Indebtedness (or any
portion thereof) in any manner that complies with this Section 6.03 and will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof); provided, that all Indebtedness outstanding under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(a) of this Section 6.03. In addition, with respect to any Indebtedness that was
permitted to be incurred hereunder on the date of such incurrence, any Increased
Amount of such Indebtedness shall also be permitted hereunder after the date of
such incurrence.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

SECTION 6.04.                                   Fundamental Changes.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)                                 any Restricted Subsidiary may merge or
consolidate with or into (i) the Borrower, provided that the Borrower shall be
the continuing or surviving Person and such merger or consolidation does not
result in the Borrower ceasing to be a corporation or limited liability company
organized under the Laws of the United States, any state thereof or the District
of Columbia, or (ii) any one or more other Restricted Subsidiaries, provided
that when any

 

120

--------------------------------------------------------------------------------


 

Subsidiary Guarantor is merging, consolidating or amalgamating with any other
Restricted Subsidiary either the continuing or surviving Person shall be a
Subsidiary Guarantor;

 

(b)                                 any Restricted Subsidiary may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Subsidiary Guarantor, then either (A) the
transferee must be a Loan Party, or (B) to the extent constituting an
Investment, such Investment must be a Permitted Investment in a Restricted
Subsidiary that is not a Loan Party or Indebtedness of a Restricted Subsidiary
that is not a Loan Party, in each case permitted by Section 6.08 and
Section 6.03;

 

(c)                                  the Borrower or any Restricted Subsidiary
may merge with any Person in a transaction that would be a Permitted Investment;
provided that (i) if the Borrower is a party to such merger, it shall be the
continuing or surviving Person and such merger or consolidation does not result
in the Borrower ceasing to be a corporation or limited liability company
organized under the Laws of the United States, any state thereof or the District
of Columbia, or (ii) if any Restricted Subsidiary is a party to such merger,
such Restricted Subsidiary shall be the continuing or surviving Person; and

 

(d)                                 any Restricted Subsidiary that is not a
Subsidiary Guarantor may Dispose of all or substantially all of its assets or
merge or consolidate with or into another Restricted Subsidiary that is not a
Subsidiary Guarantor, the Borrower or a Subsidiary Guarantor.

 

SECTION 6.05.                                   Asset Sales.  The Borrower will
not, and will not permit any Restricted Subsidiary to consummate an Asset Sale,
except:

 

(a)                                 Asset Sales of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business and Asset Sales of property or the abandonment of Intellectual Property
no longer useful, or economically practicable to maintain, in the conduct of the
business of the Borrower and the Restricted Subsidiaries;

 

(b)                                 Assets Sales of inventory and other assets
(including Cash Equivalents) in the ordinary course of business (including on an
intercompany basis);

 

(c)                                  Asset Sales to the Borrower or any
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then either (i) the transferee must be a Loan Party or (ii) to the
extent constituting an Investment, such Investment must be an Investment in a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.08;

 

(d)                                 Asset Sales of accounts receivable in
connection with the collection or compromise thereof (including sales to factors
or other third parties or discount and/or forgiveness thereof or to insurers
which have provided insurance as to collection thereof) in the ordinary course
of business;

 

(e)                                  Assets Sales of property subject to
Recovery Events upon receipt of the Net Cash Proceeds of such Recovery Event;

 

(f)                                   Dispositions of any assets (including
Equity Interests) (A) acquired in connection with any Permitted Acquisition or
other Investment permitted hereunder, which assets are not core or principal to
the business of the Borrower and the Restricted Subsidiaries or (B) made to

 

121

--------------------------------------------------------------------------------


 

obtain the approval of any applicable antitrust authority in connection with a
Permitted Acquisition;

 

(g)                                  transfers of condemned property as a result
of the exercise of “eminent domain” or other similar powers to the respective
Governmental Authority or agency that has condemned the same (whether by deed in
lieu of condemnation or otherwise), and transfers of property arising from
foreclosure or similar action or that have been subject to a casualty to the
respective insurer of such real property as part of an insurance settlement;

 

(h)                                 Asset Sales in connection with the
Transactions;

 

(i)                                     any Disposition of a Sale Leaseback in
an aggregate amount not to exceed $50,000,000;

 

(j)                                    Dispositions of property for Fair Market
Value to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property, or other assets of comparable or
greater value and are useful to the business of the Borrower and the Restricted
Subsidiaries or (ii) an amount equal to the Net Cash Proceeds of such asset are
promptly applied to the purchase price of such replacement property; provided
that, in each case, if such property disposed of is Collateral, the replacement
or exchanged property must become Collateral promptly after such transaction is
consummated;

 

(k)                                 Asset Sales to Persons other than the
Borrower or any Restricted Subsidiary not otherwise permitted under this
Section 6.05; provided that (i) such Asset Sale is made for Fair Market Value
(as determined by the Borrower in good faith), (ii) the Borrower or any
Restricted Subsidiary shall receive not less than 75.0% of such consideration in
the form of cash or Cash Equivalents; provided, however, that for the purposes
of this clause (ii), (A) it shall not apply to any individual transaction or
series of related transactions involving assets with a Fair Market Value of less
than $30,000,000, (B) any liabilities (as shown on the most recent balance sheet
of the Borrower provided hereunder or in the footnotes thereto, or if incurred
or accrued subsequent to the date of such balance sheet but before the Asset
Sale, such liabilities that would have been reflected on the Borrower’s
consolidated balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on or prior to the date of such balance sheet but before
the Asset Sale, as determined in good faith by the Borrower) of the Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated or junior in right of payment and security to the Obligations, that
(1) are assumed by the transferee with respect to the applicable Asset Sale or
(2) are otherwise cancelled or terminated in connection with the transaction
with such transferee, and for which the Borrower and the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, shall
be deemed to be cash, (C) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Asset Sale, shall be deemed to be cash and (D) any Designated
Non-Cash Consideration received by the Borrower or such Restricted Subsidiary in
respect of such Asset Sale having an aggregate Fair Market Value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
clause (k) that is at that time outstanding, not in excess (at the time of
receipt of such Designated Non-Cash Consideration) of the greater of
(x) $100,000,000 and (y) 2.50% of Consolidated Total Assets, with the Fair
Market Value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
shall be deemed to be cash, (iii) immediately prior to and after giving effect
to such Asset Sale, no Event of Default exists or is continuing and (iv)

 

122

--------------------------------------------------------------------------------


 

the Net Cash Proceeds of such Asset Sale shall be applied and/or reinvested as
(and to the extent) required by Section 2.11(c);

 

(l)                                     the unwinding of any Swap Contract
pursuant to its terms;

 

(m)                             Dispositions of Investments in joint ventures
for Fair Market Value to the extent required by, or made pursuant to customary
buy/sell arrangements between, the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;

 

(n)                                 Dispositions in connection with Investments
permitted by Section 6.08 and Restricted Payments permitted by Section 6.06; and

 

(o)                                 Dispositions (including by capital
contributions) of Permitted Receivables Facility Assets including pursuant to
Qualified Receivables Facilities.

 

SECTION 6.06.                                   Restricted Payments.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to other Subsidiaries (and, in the case
of a Restricted Payment by a non-wholly owned Restricted Subsidiary, such
Restricted Payment may be made to each other owner of capital stock or other
equity interests of such Restricted Subsidiary on a pro rata basis based on
their relative ownership interests);

 

(b)                                 the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the common stock or other Qualified Equity Interests of such Person;

 

(c)                                  the Borrower and each Restricted Subsidiary
may purchase, redeem or otherwise acquire shares of its common stock or other
Qualified Equity Interests or warrants or options to acquire any such shares
with the proceeds received from the substantially concurrent issue of new shares
of its common stock or other Qualified Equity Interests;

 

(d)                                 the payment in cash of regular quarterly
dividends in respect of common stock in an amount per quarter not to exceed
$0.30 per share of common stock outstanding at the time of such declaration;
provided that, at the time of such declaration, no Event of Default under
Section 7.01(a) or (e) exists before and immediately after giving pro forma
effect to such dividend;

 

(e)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom, Restricted Payments in an aggregate
principal amount not to exceed $100,000,000 less any Investments made pursuant
to Section 6.08(x) to make Restricted Payments;

 

(f)                                   so long as no Event of Default has
occurred and is continuing or would result therefrom, Restricted Payments in an
amount such that, after giving pro forma effect thereto, the Total Net Leverage
Ratio does not exceed 3.50:1.00;

 

(g)                                  Restricted Payments in an amount not to
exceed the Available Amount; provided that (i) at the time of any such
Restricted Payment, no Event of Default shall have occurred and be continuing or
would result therefrom and (ii) immediately after giving pro forma effect to
such Restricted Payment, the Total Net Leverage Ratio does not exceed 4.40:1.00;

 

123

--------------------------------------------------------------------------------


 

(h)                                 Restricted Payments made on the Closing Date
to consummate the Transactions;

 

(i)                                     repurchases of Equity Interests in the
ordinary course of business in the Borrower or any Restricted Subsidiary
(i) deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants
or (ii) for purposes of satisfying any required tax withholding obligation upon
the exercise or vesting of a grant or award of stock options or warrants;

 

(j)                                    the Borrower or any Restricted Subsidiary
may pay any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement (it being understood that a
distribution pursuant to this Section 6.06(j) shall be deemed to have utilized
capacity under such other provision of this Agreement);

 

(k)                                 the Borrower or any Restricted Subsidiary
may (i) pay cash in lieu of fractional Equity Interests in connection with any
dividend, split or combination thereof or any Permitted Acquisition and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms; and

 

(l)                                     so long as no Event of Default has
occurred and is continuing or would result therefrom, the Borrower may make
Junior Restricted Debt Payments to Restricted Subsidiaries in respect of
intercompany Indebtedness incurred pursuant to Section 6.03(h).

 

SECTION 6.07.                                   Change in Nature of Business and
Fiscal Year.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into any business, if after giving effect thereto, the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,
would be substantially different from the business in which the Borrower and its
Subsidiaries, taken as a whole, is presently engaged on the Closing Date.

 

The Borrower will not change its fiscal year; provided, that the Borrower may
change its fiscal year end one or more times, subject to such adjustments to
this Agreement as the Borrower and Administrative Agents shall reasonably agree
are necessary or appropriate in connection with such change (and the parties
hereto hereby authorize the Borrower and the Administrative Agents to make any
such amendments to this Agreement as they jointly deem necessary to give effect
to the foregoing).

 

SECTION 6.08.                                   Investments, Loans, Advances,
Guarantees and Acquisitions.  The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, make or hold any Investment except
(collectively, “Permitted Investments”):

 

(a)                                 cash, Cash Equivalents and Investments in
assets that were Cash Equivalents when such Investment was made;

 

(b)                                 loans or advances to present or former
officers, directors, managers, members of management and employees of the
Borrower and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes and (ii) in connection with such Person’s purchase of Equity
Interests in the Borrower (or any direct or indirect parent thereof) (provided
that the amount of such loans and advances made in cash to such Person shall be
contributed to the Borrower in cash as common equity or Qualified Equity
Interests);

 

124

--------------------------------------------------------------------------------


 

(c)                                  Investments (i) by the Borrower or any
Restricted Subsidiary in any Loan Party; (ii) by any Restricted Subsidiary that
is not a Loan Party in any other Restricted Subsidiary that is also not a Loan
Party; (iii) by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary; provided that the aggregate amount of such Investments made by Loan
Parties after the Closing Date in Restricted Subsidiaries that are not Loan
Parties in reliance on this clause (iii), shall not exceed, the greater of
(x) $100,000,000 and (y) 2.50% of Consolidated Total Assets; (iv) other
intercompany liabilities amongst the Borrower and the Subsidiary Guarantors
incurred in the ordinary course of business that are unsecured and subordinated
to the Obligations; (v) other intercompany liabilities amongst Restricted
Subsidiaries that are not Subsidiary Guarantors incurred in the ordinary course
of business in connection with the cash management operations of such Restricted
Subsidiaries; and (vi) Investments by the Borrower or any Subsidiary Guarantor
in any Restricted Subsidiary that is not a Subsidiary Guarantor consisting
solely of (x) the contribution of Equity Interests of any other Restricted
Subsidiary that is not a Subsidiary Guarantor held directly by the Borrower or
such Subsidiary Guarantor in exchange, Equity Interests (or additional share
premium or paid in capital in respect of Equity Interests) of the Restricted
Subsidiary to which such contribution is made so long as the Equity Interests of
the transferee Restricted Subsidiary is pledged to secure the Obligations;
provided, that immediately following the consummation of an Investment pursuant
to the preceding clause (x), the Restricted Subsidiary whose Equity Interests
are the subject of such Investment remains a Restricted Subsidiary;

 

(d)                                 Investments consisting of deposits,
prepayments and/or other credits to suppliers in the ordinary course of business
and any assets or securities received in satisfaction or partial satisfaction
thereof from financially troubled third party account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)                                  Investments consisting of extensions of
trade credit in the ordinary course of business;

 

(f)                                   Investments existing or contemplated on
the Closing Date and set forth on Schedule 6.08(f) and any modification,
replacement, renewal, reinvestment or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment to the extent set forth on Schedule 6.08(f) or as otherwise permitted
by this Section 6.08;

 

(g)                                  promissory notes and other non-cash
consideration received in connection with Asset Sales permitted by Section 6.05;

 

(h)                                 Permitted Acquisitions;

 

(i)                                     Investments made in connection with the
Transactions;

 

(j)                                    Investments in the ordinary course of
business consisting of endorsements for collection or deposit and customary
trade arrangements with customers;

 

(k)                                 Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of suppliers and customers, from financially troubled account debtors or in
settlement of delinquent obligations of, or other disputes with, customers and
suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

125

--------------------------------------------------------------------------------


 

(l)                                     Investments as valued at cost at the
time each such Investment is made, in an amount not exceeding the Available
Amount, provided that at the time of and after giving pro forma effect to any
such Investment, (x) no Event of Default shall have occurred and be continuing
and (y) the Total Net Leverage Ratio does not exceed 3.50:1.00;

 

(m)                             other Investments in an aggregate amount, as
valued at cost at the time each such Investment is made, not exceeding (i) the
greater of (x) $150,000,000 and (y) 3.50% of Consolidated Total Assets;

 

(n)                                 advances of payroll payments and expenses to
employees in the ordinary course of business consistent with past practice;

 

(o)                                 additional Investments; provided that
(A) after giving pro forma effect to such Investment the Total Net Leverage
Ratio is less than or equal to 3.50 to 1.00 and (B) at the time of and after
giving pro forma effect to such Investment, no Event of Default shall have
occurred and be continuing;

 

(p)                                 contributions to a “rabbi” trust for the
benefit of employees, officers or directors, of the Borrower (or any direct or
indirect parent thereof), the Borrower or any Restricted Subsidiary or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;

 

(q)                                 to the extent that they constitute
Investments, purchases and acquisitions of inventory, supplies, materials or
equipment or purchases, acquisitions, licenses or leases of any other assets,
intellectual property, or other rights, in each case in the ordinary course of
business;

 

(r)                                    Investments in any Subsidiary or any
joint venture in connection with intercompany cash management arrangement or
related activities arising in the ordinary course of business consistent with
past practice;

 

(s)                                   unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent that the same are
permitted to remain unfunded under applicable Requirements of Law;

 

(t)                                    Hedging Agreements entered into for
non-speculative purposes;

 

(u)                                 Investments resulting from pledges and
deposits under Sections 6.01(e), (f), (m), (t), (u), (dd) and (hh);

 

(v)                                 Investments of a Restricted Subsidiary
acquired after the Closing Date or of a person merged into the Borrower or
merged into or consolidated with a Restricted Subsidiary after the Closing Date,
in each case, (i) to the extent such acquisition, merger, amalgamation or
consolidation is permitted under this Section 6.08 (other than this clause (v))
and Section 6.04 and (ii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

(w)                               advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of the Borrower or such Restricted Subsidiary in the ordinary course
of business;

 

126

--------------------------------------------------------------------------------


 

(x)                                 Investments by the Borrower and the
Restricted Subsidiaries, if the Borrower or any Restricted Subsidiary would
otherwise be permitted to make a Restricted Payment under Section 6.06(e) in
such amount (provided, that the amount of any such Investment shall also be
deemed to be a Restricted Payment under Section 6.06(e) for all purposes of this
Agreement);

 

(y)                                 Investments consisting of transfers of
Permitted Receivables Facility Assets or arising as a result of Qualified
Receivables Facilities;

 

(z)                                  any Investment in fixed income or other
assets by any Restricted Subsidiary that is a so-called “captive” insurance
company (each, an “Insurance Subsidiary”) consistent with customary practices of
portfolio management; and

 

(aa)                          any Investment in Insurance Subsidiaries that are
(a) required by law or applicable regulators or (b) in an aggregate amount for
all such investments not to exceed the greater of $100,000,000 and 2.50% of
Consolidated Total Assets when made; and

 

(bb)                          any Investment (including by capital contribution)
in Permitted Receivables Facility Assets, including pursuant to Qualified
Receivables Facilities.

 

Any Investment in any person other than the Borrower or a Subsidiary Guarantor
that is otherwise permitted by this Section 6.08 may be made through
intermediate Investments in Restricted Subsidiaries that are not Subsidiary
Guarantors and such intermediate Investments shall be disregarded for purposes
of determining the outstanding amount of Investments pursuant to any clause set
forth above. The amount of any Investment made other than in the form of cash or
cash equivalents shall be the Fair Market Value thereof valued at the time of
the making thereof, and without giving effect to any subsequent writedowns or
write-offs thereof.

 

SECTION 6.09.                                   Transactions with Affiliates. 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate (or, if the nature of such transaction is such that it is not
available on an arm’s-length basis, on terms and conditions that are fair and
reasonable); provided that this Section 6.09 shall not prohibit any transaction
permitted by Section 6.03(h); provided, further, that this Section 6.09 shall
not apply to (i) reasonable compensation (including amounts paid pursuant to
Plans) and indemnification paid or made available to an officer, director or
employee of the Borrower or any of its Restricted Subsidiaries for services
rendered in that Person’s capacity as an officer, director or employee or the
making of any Restricted Payment otherwise permitted by this Agreement, in each
case to the extent any such payments are made in accordance with applicable Laws
and (ii) the Farm Agreement.  For purposes of this Section 6.09, Affiliate shall
not include the Borrower or any wholly-owned Restricted Subsidiary of the
Borrower.

 

SECTION 6.10.                                   Burdensome Agreements.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
enter into any Contractual Obligation (other than this Agreement and any other
Loan Document) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Borrower or to otherwise transfer property to
the Borrower; provided, however, that this clause (i) shall not prohibit
(x) customary provisions restricting subletting or assignment of any leases of
the Borrower or any Restricted Subsidiary or provisions in agreements
restricting the assignment of such agreement or any rights thereunder or (y) any
temporary encumbrance or restrictions with respect to a Restricted Subsidiary
under an agreement that has been entered into for the disposition of all or

 

127

--------------------------------------------------------------------------------


 

substantially all of the equity interests or assets of such Restricted
Subsidiary, provided that such disposition is otherwise permitted under this
Agreement, (ii) of any Subsidiary Guarantor to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit any negative pledge (x) granted in
connection with the property or interest described in the Farm Agreement or
(y) incurred or provided in favor of any holder of Indebtedness permitted under
Section 6.03(d) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness and shall not prohibit
the grant of Liens otherwise permitted under Section 6.01; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person; provided that this
subsection (b) shall not prohibit (x) the grant of Liens otherwise permitted
under Section 6.01, (y) the Existing Hill-Rom Notes or (z) the 2023 Hill-Rom
Notes, any agreements governing Indebtedness permitted by Sections 6.03(f)(C),
6.03(g)(C), 6.03(i), 6.03(m) and any agreement governing Permitted Refinancing
Indebtedness or any Guarantee in respect of the foregoing (provided that the
terms of such Indebtedness are no less favorable to the Borrower and its
Restricted Subsidiaries than that which exists in the 2023 Hill-Rom Notes as of
the Closing Date).  Notwithstanding the foregoing, it is acknowledged and agreed
that subsection (a) of the preceding sentence shall not prohibit contractual
obligations limiting Restricted Payments, Guarantees or Liens to the extent such
limitations are no more restrictive or onerous than the provisions of Sections
6.06, 6.03 or 6.01, respectively.

 

SECTION 6.11.                                   Holding Company Covenant.

 

Notwithstanding anything herein to the contrary, the Borrower shall not permit
any Specified Holding Company or any Real Estate SPE to incur any
Liens, Indebtedness or other liabilities or obligations, make any Restricted
Payment or Investment, hold any assets (or receive any Investment or Restricted
Payment from the Borrower or any other Restricted Subsidiary) or engage in any
activities or consummate any transactions (including, without limitation, any
Asset Sales) and will not permit such Specified Holding Company or Real Estate
SPE to conduct, transact or otherwise engage in any business, operations or
activities, in each case, other than:

 

(a)                                 in the case of any Real Estate SPE, the
ownership of any Real Property (other than Mortgaged Property or Real Property
that would be required to be Mortgaged Property) or as lessor or lessee of any
Real Property and any other activities reasonably related to its status as an
operator, owner, lessor or lessee of Real Property other than any activities
that would reasonably be expected to subject such Real Estate SPE or such Real
Property to any material liabilities or that would require any assets other than
the Real Property to be held by such Real Estate SPE (in each case other than as
permitted by clause (d) below);

 

(b)                                 in the case of any Real Estate SPE,
(i) incurrence of Liens permitted pursuant to Section 6.01(a) (so long as such
Real Estate SPE complies with the provisions of Section 5.12 as if the Existing
Hill Rom Notes are no longer outstanding), (c), (d), (e), (f), (g), (k), (l),
(p), (q), (r), (s), (bb), (cc) or (ff); (ii) incurrence of Indebtedness
permitted pursuant to Section 6.03(a), (e), (j) (only in respect of its
guarantee of such Indebtedness) (n), (r), (s) or (y)(i);or (iii) any Asset Sale
or Disposition in respect of Real Property (including the transfer of Real
Property to a Real Estate SPE) to the extent such Asset Sale or Disposition
would be permitted under Section 6.05;

 

(c)                                  performance of obligations under and
compliance with the Loan Documents, its organizational documents or other
requirement of Law (including maintenance of its legal existence), regulation,
rule, order, judgment, decree or permit;

 

128

--------------------------------------------------------------------------------


 

(d)                                 receipt of cash from the Borrower or another
Restricted Subsidiary (i) in an amount not in excess of the amount necessary for
such entity to maintain its organizational existence, comply with the
requirements of Section 5.04(a) and (b); Section 5.05(a) and (b);
Section 5.06(a)(i) and Section 6.11(c) and (ii) in the case of any Real Estate
SPE, in an amount not in excess of any amounts due under any lease related to
Real Property or taxes and other amounts due in respect of such Real Property to
the extent necessary to maintain and preserve such Real Property;

 

(e)                                  any Specified Holding Company may (i) merge
with and into a Loan Party (so long as such Loan Party is the surviving entity
and any Indebtedness owned by such Specified Holding Company is pledged by the
Loan Party notwithstanding clause (xii) of the definition of Excluded Property)
or another Specified Holding Company or (ii) Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to a Loan Party (so long
as such Loan Party pledges any Indebtedness owned by such Specified Holding
Company notwithstanding clause (xii) of the definition of Excluded Property)  or
another Specified Holding Company;

 

(f)                                   any Real Estate SPE may (i) merge with and
into a Loan Party (so long as such Loan Party is the surviving entity) or
another Real Estate SPE or (ii) Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Loan Party or another Real
Estate SPE;

 

(g)                                  the making of Restricted Payments to any
Loan Party;

 

(h)                                 judgments for the payment of money that do
not constitute an Event of Default under Section 7.01(f);

 

(i)                                     in the case of a Specified Holding
Company, (i) owning intercompany Indebtedness described in Section 6.03(h)(ii),
(ii) owning the equity interests of its Subsidiaries and (iii) the receipt of
Restricted Payments from its Subsidiaries, the proceeds of which are promptly
used to make Restricted Payments to any Loan Party.

 

SECTION 6.12.                                   Modification of Organization
Documents and Junior Financing Documentation.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, amend or modify any of their
respective Organization Documents or any term or condition of any documentation
governing any Junior Financing other than (i) amendments and modifications
permitted under the terms of the Loan Documents, to the extent made in
accordance with such terms, (ii) any such amendments or modifications or such
new agreements which are not materially adverse to the interests of the Lenders
(as determined in good faith by the Borrower); provided that, for the avoidance
of doubt, the Borrower may issue Equity Interests so long as such issuance is
not otherwise prohibited by this Agreement, and may amend or modify its
Organization Documents to authorize the issuance of any such Equity Interests;
provided, further, that no amendment, modification or change of any term or
condition of any documentation governing any secured Junior Financing subject to
an Intercreditor Agreement permitted by such Intercreditor Agreement in respect
thereof shall be deemed to be materially adverse to the interests of the
Lenders, (iii) amendments or modifications of documentation governing Junior
Financing in connection with Permitted Refinancing Indebtedness incurred in
respect thereof and (iv) any amendments or modifications required by applicable
law.

 

SECTION 6.13.                                   Financial Covenants.

 

(a)                                 Secured Net Leverage Ratio.

 

(i)                                The Borrower will not permit the Secured Net
Leverage Ratio as of the last day of any fiscal quarter (beginning with the end
of the first full fiscal quarter after the Closing Date) to exceed the ratio set
forth opposite such period below:

 

129

--------------------------------------------------------------------------------


 

Any Fiscal Quarter (i.e. March 31, June 30,
September 30 and December 31) in the Four Fiscal
Quarter Period Ending

 

Maximum Secured
Net Leverage Ratio

December 31, 2015

 

4.75:1.00

December 31, 2016

 

4.50:1.00

December 31, 2017

 

4.00:1.00

December 31, 2018

 

3.50:1.00

December 31, 2019 and thereafter

 

3.00:1.00

 

(ii)                                With respect to any fiscal quarter ending on
or after September 30, 2016, the Borrower may, by written notice to the
Administrative Agents for distribution to the Lenders, elect to increase the
maximum Secured Net Leverage Ratio by 0.25x for a period of three
(3) consecutive fiscal quarters in connection with a Permitted Acquisition that
involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $150,000,000 occurring during the first of such three
fiscal quarters (each such period, an “Adjusted Covenant Period”) and
(ii) notwithstanding the foregoing clause (i), the Borrower may not elect an
Adjusted Covenant Period for at least two (2) full fiscal quarters following the
end of an Adjusted Covenant Period before a new Adjusted Covenant Period is
available again pursuant to the preceding clause (i) for a new period of three
(3) consecutive fiscal quarters.

 

(b)                                 Interest Coverage Ratio.  The Borrower will
not permit the Interest Coverage Ratio as of the last date of any fiscal quarter
(beginning with the end of the first full fiscal quarter after the Closing Date)
to be less than the ratio set forth opposite such period below:

 

Any Fiscal Quarter (i.e. March 31, June 30,
September 30 and December 31) in the Four Fiscal
Quarter Period Ending

 

Minimum Interest
Coverage Ratio

December 31, 2015

 

3.25:1.00

December 31, 2016

 

3.25:1.00

December 31, 2017

 

3.50:1.00

December 31, 2018

 

3.75:1.00

December 31, 2019 and thereafter

 

4.00:1.00

 

ARTICLE VII
Events of Default

 

SECTION 7.01.                                   Events of Default.  If any of
the following events (“Events of Default”) shall occur:

 

(a)                                 The Borrower shall fail to pay any principal
of any Loan when the same becomes due and payable; or the Borrower shall fail to
pay any interest on any Loan or make any other payment of fees or other amounts
payable under this Agreement or any promissory note within five Business Days
after the same becomes due and payable; or

 

130

--------------------------------------------------------------------------------


 

(b)                                 any representation or warranty made by the
Borrower herein or by any Loan Party (or any of its officers) in connection with
this Agreement or in any Loan Document shall prove to have been incorrect in any
material respect when made; or

 

(c)                                  (i) the Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.03, 5.05, 5.10 or
5.11 or Article VI; provided that any Default under Section 6.13 is subject to
cure as provided in Section 7.02 and an Event of Default with respect to
Section 6.13 shall not occur until the expiration of the 10th Business Day
subsequent to the date the relevant financial statements are required to be
delivered for the applicable fiscal quarter pursuant to Section 5.01(a) or
Section 5.01(b), as applicable, or (ii) any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement or any
other Loan Document on its part to be performed or observed if such failure
shall remain unremedied for 30 days after written notice thereof shall have been
given to the Borrower by any Administrative Agent or any Lender; or

 

(d)                                 the Borrower or any of its Subsidiaries
shall fail to pay any principal of or premium or interest on (i) any
Indebtedness (other than Indebtedness with respect to Swap Contracts) that is
outstanding in a principal amount of at least $100,000,000 in the aggregate (but
excluding Indebtedness outstanding hereunder) or (ii) any Indebtedness with
respect to Swap Contracts with a Swap Termination Value of at least $100,000,000
in the aggregate, of the Borrower or such Subsidiary (as the case may be), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

 

(e)                                  the Borrower or any of its Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any of its Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this clause (e); or

 

(f)                                   judgments or orders for the payment of
money in excess of $100,000,000 in the aggregate shall be rendered against the
Borrower or any of its Subsidiaries and remain undischarged and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which

 

131

--------------------------------------------------------------------------------


 

a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; provided, however, that any such judgment
or order shall not be an Event of Default under this clause (f) if and for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be a creditworthy insurer not
affiliated with the Borrower, has been notified of, and has not disputed the
claim made for payment of, the amount of such judgment or order; or

 

(g)                                  a Change of Control with respect to the
Borrower shall occur;

 

(h)                                 an ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan and the failure to make
such payment has resulted or could reasonably be expected to result in a
Material Adverse Effect;

 

(i)                                     any provision of any Loan Document shall
for any reason cease to be valid and binding on or enforceable in accordance
with its terms (other than by reason of the exception set forth in clause
(j) below), or the Borrower or any of the Subsidiary Guarantors shall so state
in writing;

 

(j)                                    any Security Document after delivery
thereof shall for any reason (other than pursuant to the terms hereof or
thereof, including as a result of a transaction not prohibited under this
Agreement) cease to create, or any Lien purported to be created by any Security
Document shall not be or shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien with the priority required by the Security
Documents on and security interest, in each case in any material portion of the
Collateral purported to be covered thereby, subject to Liens permitted under
Section 6.01 or any of the Equity Interests of any Subsidiary shall cease to be
pledged pursuant to the Security Documents free of Liens other than Liens
subject to any Intercreditor Agreement or any nonconsensual Liens arising solely
by operation of Law; except in each case to the extent that any such loss of
perfection or priority results from failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Security Agreement or to file Uniform Commercial Code
continuation statements (so long as such failure does not result from the breach
or non-compliance with the Loan Documents by any Loan Party);

 

then, and in every such event (other than an event with respect to the Borrower
described in Section 7.01(e)), and at any time thereafter during the continuance
of such event, the applicable Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in Section 7.01(e), the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand,

 

132

--------------------------------------------------------------------------------


 

protest or other notice of any kind, all of which are hereby waived by the
Borrower.  Upon the occurrence and during the continuance of an Event of
Default, any Administrative Agent or the Collateral Agent (in the case of the
Security Documents) may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to such Administrative Agent or the
Collateral Agent (in the case of the Security Documents) under the Loan
Documents or at law or equity.

 

SECTION 7.02.                                   Equity Cure.  Notwithstanding
anything to the contrary contained in Section 7.01, in the event that the
Borrower fails to comply with either Financial Covenant, from the end of any
fiscal period until the expiration of the 10th Business Day following the date
financial statements referred to in Section 5.01(a) or Section 5.01(b), as
applicable, are required to be delivered in respect of such fiscal period for
which such Financial Covenant is being measured, if the Borrower receives a
Specified Equity Contribution, the Borrower may apply the amount of the net cash
proceeds thereof to increase EBITDA with respect to such fiscal quarter;
provided that (i) in each period of four consecutive fiscal quarters, there
shall be no more than two fiscal quarters in which a Specified Equity
Contribution is made, (ii) no more than five Specified Equity Contributions
shall be made in the aggregate during the term of this Agreement, (iii) the
amount of any Specified Equity Contribution shall be no more than the amount
required to cause the Borrower to be in pro forma compliance with Section 6.13
for any applicable period, (iv) all Specified Equity Contributions shall be
disregarded for purposes of determining any baskets, financial ratio based
calculations or pricing with respect to the covenants contained in this
Agreement and the calculation of the Available Amount and Required Percentage
and (v) there shall be no pro forma reduction in Indebtedness with the proceeds
of any Specified Equity Contribution for determining compliance with
Section 6.13 for the fiscal quarter in respect of when such Specified Equity
Contribution is made (either directly through prepayment or indirectly as a
result of the netting of unrestricted cash).  Notwithstanding anything to the
contrary herein, no Revolving Lender shall be required to fund any Revolving
Loans or other advance, and no Issuing Bank shall be required to issue any
Letter of Credit, at any time during the period beginning on the date the
Borrower notifies any Administrative Agent that it intends to make a Specified
Equity Contribution and ending on the date the Specified Equity Contribution is
made.

 

SECTION 7.03.                                   Application of Payments.  The
proceeds received by the Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Collateral pursuant to the
exercise by the Collateral Agent of its remedies shall be applied, in full or in
part, together with any other sums then held by the Collateral Agent pursuant to
this Agreement, promptly by the Collateral Agent as follows:

 

(a)                                 First, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to the Collateral Agent and its agents
and counsel, and all expenses, liabilities and advances made or incurred by the
Collateral Agent in connection therewith and all amounts for which the
Collateral Agent is entitled to indemnification pursuant to the provisions of
any Loan Document, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(b)                                 Second, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization
including compensation to the other Secured Parties and their agents and counsel
and all costs, liabilities and advances made or incurred by the other Secured
Parties in connection therewith, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;

 

133

--------------------------------------------------------------------------------


 

(c)                                  Third, without duplication of amounts
applied pursuant to clauses (a) and (b) above, to the payment in full in cash,
pro rata, of interest and other amounts constituting Obligations (other than
principal, obligations to reimburse LC Disbursements and obligations to cash
collateralize Letters of Credit) and any fees, premiums and scheduled periodic
payments due under Secured Hedge Agreements, Secured Cash Management Agreements
and Permitted Bi-Lateral Letter of Credit Facilities constituting Secured
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing;

 

(d)                                 Fourth, to the payment in full in cash, pro
rata, of the principal amount of the Obligations and any premium thereon
(including obligations to reimburse LC Disbursements and obligations to cash
collateralize Letters of Credit) and any breakage, termination or other payments
under Secured Hedge Agreements, Secured Cash Management Agreements and Permitted
Bi-Lateral Letter of Credit Facilities constituting Secured Obligations and any
interest accrued thereon; and

 

(e)                                  Fifth, the balance, if any, to the person
lawfully entitled thereto (including the applicable Loan Party or its successors
or assigns) or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 7.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

 

SECTION 7.04.                                   Clean-Up Period.

 

(a)                                 Notwithstanding anything in this Article VII
to the contrary, during the period from the Closing Date until the date that is
30 days after the Closing Date (the “Clean-Up Period”), any representation or
warranty that would have been breached or inaccurate by reason of any matter or
circumstance relating to Welch Allyn and its subsidiaries (were it not for this
Section 7.04), will be deemed not to constitute a breach of representation or
warranty for purposes of Section 7.01(b) hereunder if, and for so long as the
circumstances giving rise thereto:

 

(i)                                     are capable of being remedied within the
Clean-Up Period and the Loan Parties are taking appropriate steps to remedy such
breach or inaccuracy (it being understood that audited annual or quarterly
unaudited financial statements cannot be cured by amending, supplementing or
restating such financial statements);

 

(ii)                                  do not have and are not reasonably likely
to have a Material Adverse Effect; and

 

(iii)                               were not procured by the Borrower or any of
its Subsidiaries immediately prior to the Closing Date; provided that promptly
after a Responsible Officer of the Borrower has obtained knowledge thereof, the
Borrower shall notify the Administrative Agents of any such breach.

 

(b)                                 For the avoidance of doubt, if any breach of
representation shall be deemed to not exist due to Section 7.04(a), then such
breach of representation shall be deemed to exist for purposes of Section 4.02
and all other provisions of this Agreement that require a bring down of such
representation or warranty or require no Event of Default to have occurred or be
continuing.

 

134

--------------------------------------------------------------------------------


 

ARTICLE VIII
The Administrative Agents and the Collateral Agent

 

Each of the Lenders (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) and each of the Issuing Banks (in such capacities and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) and the Permitted Bi-Lateral Letter of
Credit Issuer hereby irrevocably appoints the applicable Administrative Agent,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, as its agent and authorizes such Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the applicable
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

In furtherance of the foregoing, each of the Lenders (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements) and each of the Issuing Banks (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Secured
Cash Management Agreements and Secured Hedge Agreements) and the Permitted
Bi-Lateral Letter of Credit Issuer hereby appoints and authorizes the Collateral
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto.  In this connection, the Collateral Agent
(and any sub-agents appointed by the Collateral Agent pursuant hereto for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article VIII as though the Collateral Agent (and any
such sub-agents) were an “Agent” under the Loan Documents, as if set forth in
full herein with respect thereto.

 

Each bank serving as an Administrative Agent and Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Administrative Agent
or Collateral Agent hereunder and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Administrative Agent or Collateral Agent hereunder.

 

Neither Administrative Agent nor the Collateral Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) no Administrative Agent or
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no
Administrative Agent or Collateral Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such
Administrative Agent or Collateral Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, no
Administrative Agent or Collateral Agent shall have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by any
bank serving as Administrative Agent or Collateral Agent or any of its
Affiliates in any capacity.  No Administrative Agent or Collateral Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross

 

135

--------------------------------------------------------------------------------


 

negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  No Administrative Agent or Collateral
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Administrative Agent or Collateral Agent by the
Borrower or a Lender, and such Administrative Agent or Collateral Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Administrative Agent or
Collateral Agent or (vi) the perfection or priority of any Lien securing the
Secured Obligations or the value or the sufficiency of any Collateral.

 

Each Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  Each
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  Each
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Each Administrative Agent and the Collateral Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Administrative Agent or Collateral Agent (including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof)); provided, that no such sub-agent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by such Administrative Agent or the Collateral Agent. 
Each Administrative Agent, the Collateral Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities of the
Administrative Agents and the Collateral Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable as provided in this paragraph, the applicable
Administrative Agent or Collateral Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (so long as no Event of
Default shall have occurred and be continuing), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent or Collateral Agent, as applicable gives notice of its
resignation, then the retiring Administrative Agent’s or Collateral Agent’s
resignation shall nevertheless thereupon become effective (except in the case of
the Collateral Agent holding collateral security on behalf of such Secured
Parties, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed), and the Lenders shall assume and perform all of the duties of the
Agents hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  Upon the acceptance of its appointment
as Administrative Agent or Collateral Agent, as applicable hereunder

 

136

--------------------------------------------------------------------------------


 

by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent or Collateral Agent, as applicable shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the applicable Administrative Agent’s or Collateral
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent
or Collateral Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender authorizes the Collateral Agent to enter into the Security Documents
and to take all action contemplated thereby.  Each Lender agrees that no one
(other than the Collateral Agent) shall have the right individually to seek to
realize upon the security granted by the Security Documents, it being understood
and agreed that such rights and remedies may be exercised solely by the
Collateral Agent for the benefit of the Secured Parties upon the terms of the
Security Documents.  In the event that any collateral is hereafter pledged by
any Person as collateral security for the Secured Obligations, the Collateral
Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such collateral in favor of the
Collateral Agent on behalf of the Secured Parties.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agents, the Collateral Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender also acknowledges that it will, independently and
without reliance upon any Administrative Agent, the Collateral Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

 

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to each
Administrative Agent in the preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the any Administrative Agent) authorized to act for, any other Lender.  The
applicable Administrative Agent shall have the exclusive right on behalf of the
Lenders to enforce the payment of the principal of and interest on any Loan
after the date such principal or interest has become due and payable pursuant to
the terms of this Agreement.

 

137

--------------------------------------------------------------------------------


 

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent (and any Administrative Agent) to, without any
further consent of any Lender or any other Secured Party, enter into (or
acknowledge and consent to) or amend, renew, extend, supplement, restate,
replace, waive or otherwise modify any Permitted Junior Intercreditor Agreement,
any Permitted First Lien Intercreditor Agreement and any other intercreditor or
subordination agreement (in form satisfactory to the Collateral Agent and deemed
appropriate by it) with the collateral agent or other representative of holders
of Indebtedness secured (and permitted to be secured) by a Lien on assets
constituting a portion of the Collateral to the extent such incurrence of
Indebtedness and accompanying Liens are permitted by this Agreement (it being
acknowledged and agreed that the Collateral Agent and each Administrative Agent
shall be under no obligation to execute any Intercreditor Agreement and may
elect to do so, or not do so, in its sole and absolute discretion) (any of the
foregoing, an “Intercreditor Agreement”).  The Lenders and the other Secured
Parties irrevocably agree that (x) the Collateral Agent and each Administrative
Agent may rely exclusively on a certificate of a Financial Officer of the
Borrower as to whether any such Liens and Indebtedness are permitted hereunder
and as to the respective assets constituting Collateral that secure (and are
permitted to secure) such Indebtedness hereunder and (y) any Intercreditor
Agreement entered into by the Collateral Agent or any Administrative Agent shall
be binding on the Secured Parties, and each Lender and the other Secured Parties
hereby agrees that it will take no actions contrary to the provisions of, if
entered into and if applicable, any Intercreditor Agreement.  Furthermore, the
Lenders and the other Secured Parties hereby authorize the applicable
Administrative Agent and the Collateral Agent to release or subordinate any Lien
on any property granted to or held by the Administrative Agents or the
Collateral Agent under any Loan Document, and the Administrative Agent and the
Collateral Agent shall do so upon request of the Borrower, pursuant to
Section 9.14.

 

In case of the pendency of any proceeding under any Debtor Relief Laws or other
judicial proceeding relative to any Loan Party, (i) each Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether any Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Secured Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks, the
Collateral Agent and the Administrative Agents and any sub-agents allowed in
such judicial proceeding, and (B) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same,
and (ii) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the applicable
Administrative Agent and, if the applicable Administrative Agent shall consent
to the making of such payments directly to the Lenders and the Issuing Banks, to
pay to the applicable Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the applicable
Administrative Agent and its agents and counsel, and any other amounts due the
applicable Administrative Agent under the Loan Documents.  Nothing contained
herein shall be deemed to authorize any Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or Issuing Bank or to authorize any
Administrative Agent to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.

 

The Lenders agree to indemnify each Administrative Agent and the Collateral
Agent, and the Revolving Lenders agree to indemnify each Issuing Bank and
Swingline Lender, in each case in its capacity as such (to the extent not
reimbursed by a Borrower and without limiting the obligation of a Borrower to do
so), in the amount of its pro rata share (based on its aggregate Revolving
Credit Exposure

 

138

--------------------------------------------------------------------------------


 

and, in the case of the indemnification of each Administrative Agent and the
Collateral Agent, outstanding Term Loans and unused Commitments hereunder;
provided, that the aggregate principal amount of Swingline Loans owing to the
Swingline Lender and of LC Disbursements owing to any Issuing Bank shall be
considered to be owed to the Revolving Facility Lenders ratably in accordance
with their respective Revolving Credit Exposure) (determined at the time such
indemnity is sought or, if the respective Obligations have been repaid in full,
as determined immediately prior to such repayment in full), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Administrative Agent, or such Issuing
Bank or Swingline Lender, or the Collateral Agent, in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Administrative Agent, Issuing Bank or Swingline Lender, or the Collateral
Agent, under or in connection with any of the foregoing; provided, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from such Administrative
Agent’s, Issuing Bank’s, Swingline Lender’s or the Collateral Agent’s gross
negligence or willful misconduct.  The failure of any Lender to reimburse any
Administrative Agent, Issuing Bank, Swingline Lender or the Collateral Agent, as
the case may be, promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to such Administrative Agent, Issuing Bank,
Swingline Lender or the Collateral Agent, as the case may be, as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse such
Administrative Agent or such Issuing Bank, or the Collateral Agent, as the case
may be, for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse such Administrative
Agent, Issuing Bank or Swingline Lender, or the Collateral Agent, as the case
may be, for such other Lender’s ratable share of such amount.  The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

To the extent required by any applicable law (as determined in good faith by the
applicable Administrative Agent), the applicable Administrative Agent may
withhold from any payment to any Lender under any Loan Document an amount
equivalent to any applicable withholding Tax.  Without limiting or expanding the
provisions of Section 2.17, each Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the applicable Administrative Agent
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
applicable Administrative Agent) incurred by or asserted against the applicable
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the applicable Administrative Agent to properly withhold Tax
from amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the applicable
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the applicable Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the applicable
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the applicable Administrative Agent under this paragraph.  The
agreements in this paragraph shall survive the resignation and/or replacement of
the applicable Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.  For the avoidance of doubt, the term “Lender” for purposes
of this paragraph shall include any Swingline Lender and any Issuing Bank.

 

139

--------------------------------------------------------------------------------


 

Each Lender, Administrative Agent, Issuing Bank and any other party hereto agree
that (i) the Term Loan B Administrative Agent shall be the administrative agent
with respect to the Term B Loans and the Term B Lenders and shall exercise such
duties, rights and responsibilities set forth herein applicable to the Term B
Loans and the Term B Lenders and (ii) the Term Loan A/Revolver Administrative
Agent shall be the administrative agent with respect to the Revolving Loans,
Revolving Commitments, Revolving Lenders, Swingline Loans, Swingline Lenders,
Letters of Credit and Issuing Banks and shall exercise such duties, rights and
responsibilities set forth herein applicable to the Revolving Loans, Revolving
Commitments, Revolving Lenders, Swingline Loans, Swingline Lenders, Letters of
Credit and Issuing Banks.

 

ARTICLE IX
Miscellaneous

 

SECTION 9.01.                                   Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                  if to the Borrower, to it at Hill-Rom Holdings, Inc., Two
Prudential Plaza, Suite 4100, 180 North Stetson Avenue, Chicago, Illinois 60601,
Attention of Steve Strobel, Senior Vice President and Chief Financial Officer
(Telecopy No. (812) 934-8329; Telephone No. (312) 819-7258), with a copy to
Hill-Rom Holdings, Inc., 1069 State Route 46 East, Batesville, Indiana 47006,
Attention of Mike Macek, Vice President and Treasurer (Telecopy No. (812)
934-1963; Telephone No. (812) 934-7809) and (in the case of a notice of Default)
to Hill-Rom Holdings, Inc., Two Prudential Plaza, Suite 4100, 180 North Stetson
Avenue, Chicago, Illinois 60601, Attention of General Counsel (Telecopy
No. (312) 819-7219; Telephone No. (312) 819-7200);

 

(ii)               if to the Term Loan B Administrative Agent, to Goldman Sachs
Bank USA, 200 West Street, New York, New York 10282, Attention of SBD Agency
(Facsimile: (917) 977-3966);

 

(iii)            if to the Term Loan A/Revolver Administrative Agent, (A) in the
case of Borrowings denominated in Dollars, to JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Awri
Mckee (Telecopy No. (888) 292-9533) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor,
Chicago, Illinois 60603 Attention of Erik Barragan (Telecopy No. (877)
221-4010);

 

(iv)           if to the Collateral Agent, to it at JPMorgan Chase Bank, N.A.,
10 South Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Awri
Mckee (Telecopy No. (888) 292-9533);

 

(v)              if to JPMorgan Chase Bank, N.A. as an Issuing Bank, to it at
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois
60603, Attention of Anand CR (Telecopy No. (855) 609-9959), or in the case of
any other Issuing Bank, to it at the address and telecopy number specified from
time to time by such Issuing Bank to the Borrower and the Term Loan A/Revolver
Administrative Agent;

 

140

--------------------------------------------------------------------------------


 

(vi)           if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A.,
10 South Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Awri
Mckee (Telecopy No. (888) 292-9533); and

 

(vii)        if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the applicable
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the applicable Administrative
Agent and the applicable Lender.  Each Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless each Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Any notice sent by the Borrower or any Loan
Party to the Administrative Agent must also be sent to the other Administrative
Agent within two (2) Business Days and any notice sent to the Borrower or any
Loan Party by one Administrative Agent must also be sent to the other
Administrative Agent within two (2) Business Days.

 

(e)                                  If an Administrative Agent receives a
notice from any Lender, it shall promptly notify the other Administrative Agent
of such notice and the contents thereof.

 

(f)                                   Electronic Systems.

 

(i)                                The Borrower agrees that the Administrative
Agents may, but shall not be obligated to, make Communications (as defined
below) available to the Issuing Banks and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.

 

141

--------------------------------------------------------------------------------


 

(ii)                                Any Electronic System used by the any
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall either Administrative Agent, the Collateral Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the applicable Administrative
Agent’s transmission of Communications through an Electronic System. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the applicable Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

 

SECTION 9.02.                                   Waivers; Amendments.

 

(a)                                 No failure or delay by either Administrative
Agent, the Collateral Agent any Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agents, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether either
Administrative Agent, the Collateral Agent any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Sections 2.20, 2.23
and 2.25, neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower, the Administrative Agents and the Required Lenders or by
the Borrower and each Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) extend or increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that any amendment or waiver to any conditions precedent in
Section 4.02 or the waiver of any Default or the amendment or waiver with
respect to a mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase in the Commitment of any Lender),
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby (it being understood
that the change to the definition of First Lien Leverage Ratio or in the
component definitions thereof shall not constitute a reduction in the rate of
interest), (iii) postpone the scheduled date of payment of the principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby (it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date

 

142

--------------------------------------------------------------------------------


 

scheduled for the payment of principal or interest), (iv) change
Section 2.18(b), (d) or (g) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender (it being
understood that the transactions contemplated by Sections 2.20, 2.23, 2.24 and
2.25 shall not be deemed to alter such pro rata sharing of payments), (v) change
any of the provisions of this Section or the definition of “Required Lenders,”
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby, (vi) change Section 7.03 without the
written consent of each Lender, (vii) release all or substantially all of the
Collateral or all or substantially all of the Subsidiary Guarantors from their
obligations under the Guaranty Agreement without the written consent of each
Lender or (viii) effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or Collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of Lenders under such Facility having
Loans and unused Commitments representing more than 50% of the sum of all Loans
outstanding under such Facility and unused Commitments under such Facility at
such time participating in the adversely affected Facility (it being agreed that
the Required Lenders may waive, in whole or in part, any prepayment or
Commitment reduction required by Section 2.11 so long as the application of any
prepayment or Commitment reduction still required to be made is not changed);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Administrative Agent, any Issuing Bank, the
Collateral Agents or the Swingline Lender hereunder without the prior written
consent of such Administrative Agent, such Issuing Bank, the Collateral Agent or
the Swingline Lender, as the case may be (it being understood that any change to
Section 2.22 shall require the consent of such Administrative Agent, each
Issuing Bank and the Swingline Lender).  Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.  Notwithstanding anything to the contrary herein, the consent of
the Required Revolving Lenders, the Term Loan A/Revolving Administrative Agent
and each Issuing Bank shall be required to amend the definition of Agreed
Currencies.

 

(c)                                  Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of (i) the Required Lenders, each Administrative Agent
and the Borrower (x) to add one or more credit facilities (in addition to the
Incremental Facility pursuant to an Incremental Facility Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the Initial Term Loans, any Incremental Facility and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders, the Required Revolving Lenders (if applicable) and Lenders and (ii) the
Required Revolving Lenders, the Term Loan A/Revolver Administrative Agent and
the Borrower to change the conditions to borrowing Revolving Loans (other than
Swingline Loans).

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and each Administrative Agent shall
agree, as of such date, to purchase for cash the Loans

 

143

--------------------------------------------------------------------------------


 

and other Obligations due to the Non-Consenting Lender pursuant to an Assignment
and Assumption and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Non-Consenting Lender to be terminated as of
such date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) the outstanding principal amount of its Loans
and participations in LC Disbursements and all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder
to and including the date of termination, including without limitation payments
due to such Non-Consenting Lender under Sections 2.11, 2.15 and 2.17, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 9.02, (i) if the Administrative Agents and the
Borrower shall have jointly identified an ambiguity, mistake, error, defect or
inconsistency, in each case, in any provision of the Loan Documents, then the
Administrative Agents and the Borrower shall be permitted to amend such
provision and (ii) the Administrative Agents and the Borrower shall be permitted
to amend any provision of any Loan Document to better implement the intentions
of this Agreement, and in each case, such amendments shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.  In addition, technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agents (but without the consent of any
Lender) to the extent necessary to integrate any Other Revolving Facility, Other
Term Facilities, Other Revolving Commitments, Other Term Loans and Other
Revolving Loans as may be necessary to establish such Other Revolving Facility,
Other Term Facilities, Other Revolving Commitments, Other Term Loans or Other
Revolving Loans as a separate Class or tranche from the existing Term Facility,
Revolving Commitments, Term Loans or Revolving Loans, as applicable, and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately.

 

SECTION 9.03.                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket costs and expenses incurred by the Joint Lead Arrangers, each
Administrative Agent, the Collateral Agent and each of their respective
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent for all Joint Lead Arrangers in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket costs and expenses incurred by any Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket costs and expenses
incurred by each Administrative Agent, the Collateral Agent any Issuing Bank or
any Lender (including the fees, charges and disbursements of one primary
counsel, and one additional local counsel in each applicable jurisdiction, for
the Administrative Agents and the Collateral Agent (including an additional
counsel if an actual or potential conflict of interest arises), and one
additional counsel for the Issuing Banks and all the Lenders, and additional
counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses), in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

144

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall indemnify each
Administrative Agent, the Collateral Agent each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of one primary counsel, and one additional local
counsel in each applicable jurisdiction, for the Administrative Agents and the
Collateral Agent (including an additional counsel if an actual or potential
conflict of interest arises) and one additional counsel for the Issuing Banks
and all the Lenders, and additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses) for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available for any losses, claims, damages, liabilities or related expenses of
any Indemnitee (x) to the extent they are determined in a court of competent
jurisdiction in a final and non-appealable judgment to arise from the willful
misconduct, bad faith or gross negligence of such Indemnitee and (y) that arise
from any material breach of this Agreement or any other Loan Document by any
Indemnitee as determined by a court of competent jurisdiction in a final and
non-appealable judgment.  This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to either Administrative Agent, the
Collateral Agent, any Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
each Administrative Agent and the Collateral Agent, and each Revolving Lender
severally agrees to pay to any Issuing Bank or the Swingline Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against either
Administrative Agent, any Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)                                 To the extent permitted by applicable law,
no Loan Party shall assert, and each Loan Party hereby waives, any claim against
any Indemnitee (i) for any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than fifteen (15) days after written demand therefor.

 

145

--------------------------------------------------------------------------------


 

SECTION 9.04.                                   Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the relevant
Issuing Bank that issues any Letter of Credit), except that (i) the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the relevant Issuing Bank that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Institution and Disqualified Institutions (so long as the list of
Disqualified Institutions has been made available to all Lenders) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to each Administrative Agent within ten (10) Business
Days after having received notice thereof); provided, that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under Section 7.01(a) or
(e) has occurred and is continuing, any other assignee;

 

(B)                               the applicable Administrative Agent; provided
that no consent of the Administrative Agents shall be required for an assignment
of all or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)                               each Issuing Bank and each Swingline Lender;
provided that no such consent shall be required for an assignment of all or any
portion of a Term Loan and Term Loan Commitment.

 

(ii)                                Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agents otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

146

--------------------------------------------------------------------------------


 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agents (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agents and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500 to the applicable
Administrative Agent, such fee to be paid by either the assigning Lender or the
assignee Lender or shared between such Lenders; provided that no such fee will
be payable with respect to assignments by or to Goldman Sachs Bank USA or any of
its Affiliates; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to each Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)                                 Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)                               Each Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, each Administrative Agent, the Collateral
Agents, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the

 

147

--------------------------------------------------------------------------------


 

contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                               Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which each Administrative
Agent and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, each Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the
Administrative Agents shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, any Administrative Agent, the Collateral Agent, the Issuing Banks or
the Swingline Lender, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution and a Disqualified
Institution (so long as the list of Disqualified Institutions has been made
available to all Lenders), in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agents, the Collateral Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the

 

148

--------------------------------------------------------------------------------


 

extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, no
Administrative Agent (in its capacity as Administrative Agent) shall have any
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)                                  It is understood and agreed that the
Administrative Agents shall have no duty or responsibility for monitoring or
enforcing the prohibitions on assignments to Ineligible Intuitions or
Disqualified Institutions.

 

SECTION 9.05.                                   Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect until
the Termination Date (other than with respect to any obligations under Secured
Cash Management Agreements, Secured Hedge Agreements or Permitted Bi-Lateral
Letter of Credit Facility).  The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the occurrence of the Termination Date, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06.                                   Counterparts; Integration;
Effectiveness; Electronic Execution.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to each
Administrative Agent and the Collateral Agent constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by each Administrative Agent
and the Collateral Agent and when each Administrative Agent and the Collateral
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, e-mailed.pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.  The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or

 

149

--------------------------------------------------------------------------------


 

relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

SECTION 9.07.                                   Severability.  Any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08.                                   Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Subsidiary Guarantor against any of and all of the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.09.                                   Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
the Borough of Manhattan, and of the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
either Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

 

(c)                                  Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

150

--------------------------------------------------------------------------------


 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12.                                   Confidentiality.  Each of the
Administrative Agents, the Collateral Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to any rating agency in connection with the
rating of the Borrower or its obligations, (i) to the CUSIP Service Bureau or
any similar organization, (j) to any direct or indirect contractual party (or
its Related Parties) in Hedging Agreements or such contractual counterparty’s
professional advisor or (k) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to either Administrative Agent, the Collateral Agent, any Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower;
provided that under no circumstances shall any Information be disclosed to any
Disqualified Institution (to the extent such list is made available to all
Lenders).  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to either Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this

 

151

--------------------------------------------------------------------------------


 

Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR EITHER ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENTS THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13.                                   USA PATRIOT Act.  Each Lender
that is subject to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107 56 (signed into law October 26, 2001)) hereby notifies each Loan Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.

 

SECTION 9.14.                                   Releases of Liens and
Guarantees.

 

(a)                                 The Lenders, the Issuing Banks, the
Swingline Lenders, and the other Secured Parties hereby irrevocably agree that
the Liens granted to the Collateral Agent by the Loan Parties on any Collateral
shall (1) be automatically released:  in full upon the Termination Date as set
forth in Section 9.14(d) below and (2) be released with respect to any
particular asset, (i) upon the Disposition of such Collateral by any Loan Party
to a person that is not (and is not required to become) a Loan Party in a
transaction permitted by this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (ii) if the release of
such Lien is approved, authorized or ratified in writing by the Required Lenders
(or such other percentage of the Lenders whose consent may be required in
accordance with Section 9.02), (iii) to the extent that the property
constituting such Collateral is owned by any Subsidiary Guarantor, upon the
release of such Subsidiary Guarantor from its obligations under the Guarantee in
accordance with the Guaranty Agreement or clause (b) below (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry), (iv) to the
extent that such Collateral comprises property leased to a Loan Party, upon
termination or expiration of such lease and to the extent such Loan Party no
longer has any right, title or interest in such property (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry), to the
extent and for so long as such property constitutes Excluded Property or (v) in
the case of Permitted Receivables Facility Assets, upon the

 

152

--------------------------------------------------------------------------------


 

Disposition thereof pursuant to Section 6.05(o) by any Loan Party to a
Receivables Entity of such Permitted Receivables Facility Assets pursuant to a
Qualified Receivables Facility, (and, in each case, the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without any further inquiry).  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those being released) upon (or obligations (other than
those being released) of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any Disposition, all of which
shall continue to constitute part of the Collateral except to the extent
otherwise released in accordance with the provisions of the Loan Documents. 
Notwithstanding the foregoing, with respect to any Lien that may be released
pursuant to this Section 9.14, the Borrower may elect in its sole discretion to
subordinate such Lien rather than release such Lien.

 

(b)                                 In addition, the Lenders, the Issuing Banks
and the other Secured Parties hereby irrevocably agree that the respective
Subsidiary Guarantor shall be released from its respective Guarantee (i) upon
consummation of any transaction permitted hereunder (x) resulting in such
Subsidiary ceasing to constitute a Subsidiary or (y) in the case of any
Subsidiary Guarantor which would not be required to be a Subsidiary Guarantor
because it is or has become an Excluded Subsidiary, in each case following a
written request by the Borrower to each Administrative Agent requesting that
such person no longer constitute a Subsidiary Guarantor and certifying its
entitlement to the requested release (and the Collateral Agent may rely
conclusively on a certificate to the foregoing effect without further inquiry);
provided, that any such release pursuant to preceding clause (y) shall only be
effective if (A) such Subsidiary owns no assets which were previously
transferred to it by another Loan Party which constituted Collateral or proceeds
of Collateral (or any such transfer of any such assets would be permitted
hereunder immediately following such release), (C) at the time of such release
(and after giving effect thereto), to the extent such Subsidiary will continue
to be a Restricted Subsidiary, all outstanding Indebtedness of, and Investments
previously made in, such Subsidiary would then be permitted to be made in
accordance with the relevant provisions of Sections 6.03 and 6.08 (for this
purpose, with the Borrower being required to reclassify any such items made in
reliance upon the respective Subsidiary being a Subsidiary Guarantor on another
basis as would be permitted by such applicable Section), and any previous
Dispositions thereto pursuant to Section 6.05 shall be re-characterized and
would then be permitted as if same were made to a Subsidiary that was not a
Subsidiary Guarantor (and all items described above in this clause (C) shall
thereafter be deemed recharacterized as provided above in this clause (C)) and
(D) such Subsidiary shall not be (or shall be simultaneously be released as) a
guarantor with respect to any Refinancing Notes, Permitted Debt or any Permitted
Refinancing Indebtedness with respect to the foregoing or (ii) if the release of
such Subsidiary Guarantor is approved, authorized or ratified by the Required
Lenders (or such other percentage of Lenders whose consent is required in
accordance with Section 9.02). or (ii) if the release of such Subsidiary
Guarantor is approved, authorized or ratified by the Required Lenders (or such
other percentage of Lenders whose consent is required in accordance with
Section 9.02).

 

(c)                                  The Lenders, the Issuing Banks and the
other Secured Parties hereby authorize each Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Subsidiary Guarantor or Collateral pursuant to the foregoing
provisions of this Section 9.14, all without the further consent or joinder of
any Lender or any other Secured Party.  Upon the effectiveness of any such
release, any representation, warranty or covenant contained in any Loan Document
relating to any such Collateral or Subsidiary Guarantor shall no longer be
deemed to be made.  In connection with any release hereunder, each
Administrative Agent and the Collateral Agent shall promptly (and the Secured
Parties hereby authorize the Administrative Agents and the Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by the Borrower and at the Borrower’s expense in connection with the release of
any Liens created by any Loan Document in respect of such Subsidiary, property
or asset; provided, that (i) the applicable Administrative Agent shall have
received a certificate of a

 

153

--------------------------------------------------------------------------------


 

Responsible Officer of the Borrower containing such certifications as such
Administrative Agent shall reasonably request, (ii) the applicable
Administrative Agent or the Collateral Agent shall not be required to execute
any such document on terms which, in the applicable Administrative Agent’s
reasonable opinion, would expose such Administrative Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (iii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  Any execution and delivery of documents pursuant to this
Section 9.14(c) shall be without recourse to or warranty by either
Administrative Agent or Collateral Agent.

 

(d)                                 Notwithstanding anything to the contrary
contained herein or any other Loan Document, on the Termination Date, upon
request of the Borrower, the Administrative Agent and/or the Collateral Agent,
as applicable, shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all obligations under any Loan Document,
including, without limitation, original executed releases of the Mortgages in
recordable form, whether or not on the date of such release there may be any
(i) obligations in respect of any Secured Hedge Agreements or any Secured Cash
Management Agreements, (ii) obligations in respect of any Permitted Bi-Lateral
Letter of Credit Facility and (iii) any contingent indemnification obligations
or expense reimbursement claims not then due; provided, that the Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
containing such certifications as the Administrative Agent shall reasonably
request. Any such release of obligations shall be deemed subject to the
provision that such obligations shall be reinstated if after such release any
portion of any payment in respect of the obligations guaranteed thereby shall be
rescinded, avoided or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Borrower or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made. The
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interests in all Collateral and all obligations under the Loan
Documents as contemplated by this Section 9.14(d).

 

(e)                                  Obligations of the Borrower or any of its
Subsidiaries under any Secured Cash Management Agreement or Secured Hedge
Agreement (after giving effect to all netting arrangements relating to such
Secured Hedge Agreements) or obligations in respect of any Permitted Bi-Lateral
Letter of Credit Facility shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed. No person shall have any voting
rights under any Loan Document solely as a result of the existence of
obligations owed to it under any such Secured Hedge Agreement, Secured Cash
Management Agreement or Permitted Bi-Lateral Letter of Credit Facility.  For the
avoidance of doubt, no release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall require the consent of any holder of
obligations under Secured Hedge Agreements, any Secured Cash Management
Agreements or Permitted Bi-Lateral Letter of Credit Facilities.

 

SECTION 9.15.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been

 

154

--------------------------------------------------------------------------------


 

payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.16.                                   No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that:  (i) (A) the arranging and other services regarding this Agreement
provided by the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Lenders and their
Affiliates, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Lender or any of its Affiliates has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.17.                                   Platform; Borrower Materials. 
The Borrower hereby acknowledges that (a) the Administrative Agents and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
and its Subsidiaries or any of their respective securities) (each, a “Public
Lender”).  The Borrower hereby agrees that it will identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Bank and the Lenders to treat such
Borrower Materials as solely containing information that is either (A) publicly
available information or (B) not material (although it may be sensitive and
proprietary) with respect to the Borrower or the Subsidiaries or any of their
respective securities for purposes of United States Federal securities laws
(provided, however, that such Borrower Materials shall be treated as set forth
in Section 9.12, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (iv) the Administrative Agents and the Joint Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE ADMINISTRATIVE AGENTS, THEIR RESPECTIVE RELATED PARTIES AND THE
JOINT LEAD ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE

 

155

--------------------------------------------------------------------------------


 

PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENTS, ANY OF THEIR RESPECTIVE
RELATED PARTIES OR ANY JOINT LEAD ARRANGER IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.

 

[Signature Pages Follow]

 

156

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

HILL-ROM HOLDINGS, INC., as the Borrower

 

 

 

 

 

By:

/s/ Steven J. Strobel

 

 

Name: Steven J. Strobel

 

 

Title: Chief Financial Officer

 

 

 

 

 

GOLDMAN SACHS BANK USA, individually as a Lender and as Term Loan B
Administrative Agent

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Term Loan A/Revolver Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Dana J. Moran

 

 

Name: Dana J. Moran

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Term A
Lender, a Revolving Lender and an Issuing
Bank

 

 

 

 

By:

/s/ Robert LaPorte

 

 

Name: Robert LaPorte

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

CITIZENS BANK, NATIONAL
ASSOCIATION, as a Term A Lender, a
Revolving Lender and an Issuing Bank

 

 

 

 

By:

/s/ Charles T. Bender

 

 

Name: Charles T. Bender

 

 

Title: Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Term A Lender, a Revolving Lender
and an Issuing Bank

 

 

 

 

By:

/s/ Tracy J. Venable

 

 

Name: Tracy J. Venable

 

 

Title: SVP

 

 

 

 

 

 

 

FIFTH THIRD BANK, as a Term A Lender
and Revolving Lender

 

 

 

 

By:

/s/ Mike Gifford

 

 

Name: Mike Gifford

 

 

Title: Vice President

 

 

 

 

 

 

 

CITIBANK, N.A., as a Term A Lender and
Revolving Lender

 

 

 

 

By:

/s/ Robert Cohen

 

 

Name: Robert Cohen

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Term A Lender and a
Revolving Lender

 

 

 

 

By:

/s/ Monique Dubisky

 

 

Name: Monique Dubisky

 

 

Title: Vice President

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,
as a Term A Lender and a Revolving Lender

 

 

 

 

By:

/s/ Sanya Valeva

 

 

Name: Sanya Valeva

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION, as a Term A Lender and a
Revolving Lender

 

 

 

 

By:

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title: Managing Director

 

 

 

 

 

 

 

MUFG UNION BANK, N.A., as a Term A
Lender

 

 

 

 

By:

/s/ Brian McNany

 

 

Name: Brian McNany

 

 

Title: Director

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as a Revolving Lender

 

 

 

 

By:

/s/ Brian McNany

 

 

Name: Brian McNany

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A., as a Term A
Lender and Revolving Lender

 

 

 

 

By:

/s/ Betsy Phillips

 

 

Name: Betsy Phillips

 

 

Title: Vice President

 

 

 

 

 

 

 

REGIONS BANK, as a Term A Lender and a
Revolving Lender

 

 

 

 

By:

/s/ Coleigh McKay

 

 

Name: Coleigh McKay

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

TD BANK, N.A., as a Term A Lender and a
Revolving Lender

 

 

 

 

By:

/s/ Shreya Shah

 

 

Name: Shreya Shah

 

 

Title: Senior Vice President

 

 

 

 

 

COMMERZBANK AG, NEW YORK
BRANCH, as a Revolving Lender

 

 

 

 

By:

/s/ Michael Ravelo

 

 

Name: Michael Ravelo

 

 

Title: Director

 

 

 

 

By:

/s/ Patrick Hartweger

 

 

Name: Patrick Hartweger

 

 

Title: Managing Director

 

 

 

 

 

 

MIZUHO BANK, LTD., as a Term A
Lender

 

 

 

 

By:

/s/ John Livingston

 

 

Name: John Livingston

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, as a Term A
Lender

 

 

 

 

By:

/s/ Steven Sau

 

 

Name: Steven Sau

 

 

Title: Vice President

 

 

 

 

 

 

 

ARAB BANKING CORPORATION
(B.S.C.), as a Term A Lender and as a
Revolving Lender

 

 

 

 

By:

/s/ Bayo Gbowu

 

 

Name: Bayo Gbowu

 

 

Title: Vice President

 

 

 

 

By:

/s/ Gautier Strub

 

 

Name: Gautier Strub

 

 

Title: Vice President

 

 

 

 

 

 

 

RAYMOND JAMES BANK, N.A., as a
Term A Lender

 

 

 

 

By:

/s/ Jason Williams

 

 

Name: Jason Williams

 

 

Title: Vice President

 

 

 

 

 

 

 

Crédit Industriel Et Commercial New York,
Branch

 

 

 

 

By:

/s/ Marcus Edward

 

 

Name: Marcus Edward

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Garry Weiss

 

 

Name: Garry Weiss

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

STIFEL BANK & TRUST, as a Term A
Lender

 

 

 

 

By:

/s/ Benjamin L. Dodd

 

 

Name: Benjamin L. Dodd

 

 

Title: Senior Vice President

 

 

 

 

 

 

FIRSTMERIT BANK, N.A., as a Term A
Lender

 

 

 

 

By:

/s/ Robert G. Morlan

 

 

Name: Robert G. Morlan

 

 

Title: Senior Vice President

 

 

 

 

 

 

TRISTATE CAPITAL BANK, as a Term A
Lender

 

 

 

 

By:

/s/ Michael P. Morris

 

 

Name: Michael P. Morris

 

 

Title: Senior Vice President

 

 

 

 

 

 

CTBC Bank Co., Ltd. New York Branch, as
a Term A Lender

 

 

 

 

By:

/s/ Ralph Wu

 

 

Name: Ralph Wu

 

 

Title: SVP & General Manager

 

--------------------------------------------------------------------------------